Exhibit 10.24

ASSIGNMENT, PURCHASE AND ASSUMPTION AGREEMENT

by and between

FIRST NIAGARA BANK, NATIONAL ASSOCIATION

and

FIVE STAR BANK

JANUARY 19, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

September 30,

ARTICLE I DEFINITIONS; CONSTRUCTION

       2   

Section 1.1 Definitions

       2   

Section 1.1 Interpretation

       18   

ARTICLE II ASSIGNMENT AS TO PURCHASE AND SALE OF PURCHASED ASSETS AND ASSUMPTION
OF ASSUMED LIABILITIES

       19   

Section 2.1 Purchase and Sale of Transferred Business

       19   

Section 2.2 Assumption of Liabilities

       24   

Section 2.3 Sale and Transfer of Servicing

       25   

Section 2.4 Effect of Assignment of Rights and Obligations

       25   

ARTICLE III CLOSING PAYMENT AND ADJUSTMENTS

       26   

Section 3.1 Closing Payment

       26   

Section 3.2 Closing Statement and Closing Payment

       26   

Section 3.3 Final Closing Statement, Allocation of Fees and Expenses, and
Post-Closing Adjustment

       27   

Section 3.4 Allocation of Consideration

       29   

ARTICLE IV THE CLOSING

       29   

Section 4.1 Closing Time and Place

       29   

Section 4.2 Closing Documents

       30   

Section 4.3 Delivery of Purchased Assets

       31   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF ASSIGNOR

       31   

Section 5.1 Organization

       31   

Section 5.2 Authority; Capacity

       31   

Section 5.3 Consents and Approvals

       32   

Section 5.4 No Breaches; Defaults

       32   

Section 5.5 Compliance with Law

       32   

Section 5.6 Litigation and Related Matters

       33   

Section 5.7 No Brokers or Finders

       33   

Section 5.8 Operations

       33   

Section 5.9 Real Property Leases

       33   

Section 5.10 Purchased Real Property

       34   

Section 5.11 Assumed Deposits

       34   

Section 5.12 Purchased Loans

       34   

Section 5.13 Intentionally Omitted

       35   

Section 5.14 Assumed Contracts

       35   

 

i



--------------------------------------------------------------------------------

September 30,

Section 5.15 Regulatory Matters

       36   

Section 5.16 Necessary Permits

       36   

Section 5.17 Business Employees, Affiliated Employees and Benefits

       36   

Section 5.18 Labor Contracts and Relations

       37   

Section 5.19 Environmental Matters

       37   

Section 5.20 Books and Records

       38   

Section 5.21 Safe Deposit Boxes

       38   

Section 5.22 Insurance Coverage

       38   

Section 5.23 Taxes

       38   

Section 5.24 Investment Products; Personnel

       39   

Section 5.25 Transferred Wealth Management Relationships

       39   

Section 5.26 The Primary Purchase Agreement

       40   

Section 5.27 Limitations on and Disclaimer of Representations and Warranties

       40   

Section 5.28 Financing

       40   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

       40   

Section 6.1 Organization

       40   

Section 6.2 Authority; Capacity

       40   

Section 6.3 Consents and Approvals

       41   

Section 6.4 No Breaches; Defaults

       41   

Section 6.5 Litigation and Related Matters

       42   

Section 6.6 Compliance with Laws and Regulations

       42   

Section 6.7 No Brokers or Finders

       42   

Section 6.8 Financing

       42   

Section 6.9 Eligibility

       42   

ARTICLE VII GENERAL COVENANTS

       42   

Section 7.1 Access to Properties and Records Relating to the Transferred
Business

       42   

Section 7.2 Efforts; Regulatory Filings and Other Actions

       44   

Section 7.3 Further Assurances

       45   

Section 7.4 Notice of Changes

       45   

Section 7.5 Confidentiality

       46   

Section 7.6 Publicity; Notices

       46   

Section 7.7 Restricted Assignments

       47   

Section 7.8 Transition Coordinators; Cooperation with Transition

       47   

Section 7.9 Non-Competition and Non-Solicitation

       47   

Section 7.10 Distribution Agreements

       49   

Section 7.11 Arrangements with Respect to Employee Pension Plans, IRAs and Keogh
Plans

       49   

Section 7.12 Updated Schedules

       50   

ARTICLE VIII FURTHER AGREEMENTS

       51   

Section 8.1 Conduct of the Transferred Business Prior to the Closing

       51   

Section 8.2 Real Property Leases and ATM Leases

       51   

 

ii



--------------------------------------------------------------------------------

September 30,

Section 8.3 UCC-1 Assignment and Other Documents

       52   

Section 8.4 Letters of Credit

       52   

Section 8.5 Form of Transfer

       52   

Section 8.6 Conversion Plan, Data Processing and Related Matters

       52   

Section 8.7 HSBC Intellectual Property

       54   

Section 8.8 Wrong Pocket Assets

       55   

Section 8.9 Environmental Matters

       56   

ARTICLE IX EMPLOYMENT AND BENEFIT MATTERS

       56   

Section 9.1 Transferred Business Employees

       56   

Section 9.2 Transferred Business Employees

       61   

ARTICLE X TAX MATTERS

       61   

Section 10.1 Tax Indemnification

       61   

Section 10.2 Refunds, Credits and Carrybacks

       61   

Section 10.3 Cooperation

       62   

Section 10.4 Contest Provisions

       62   

Section 10.5 Transfer Taxes

       62   

Section 10.6 Coordination

       63   

Section 10.7 Tax Treatment of Payments

       63   

Section 10.8 Limitations and Survival

       63   

Section 10.9 No Double Recovery

       63   

ARTICLE XI CLOSING CONDITIONS

       64   

Section 11.1 Conditions to Obligations of Each Party to Close

       64   

Section 11.2 Conditions to Obligation of Assignor to Effect the Closing

       64   

Section 11.3 Conditions to Obligation of Purchaser to Effect the Closing

       65   

ARTICLE XII TERMINATION

       65   

Section 12.1 Termination

       65   

Section 12.2 Effect of Termination

       66   

ARTICLE XIII SURVIVAL; INDEMNIFICATION

       66   

Section 13.1 Survival of Representations and Warranties

       66   

Section 13.2 Indemnification by Assignor

       67   

Section 13.3 Indemnification by Purchaser

       67   

Section 13.4 Third-Party Claim Indemnification Procedures

       68   

Section 13.5 Consequential Damages

       69   

Section 13.6 Adjustments to Losses

       69   

Section 13.7 Payments

       70   

Section 13.8 Mitigation

       70   

Section 13.9 Survival of Indemnity

       70   

Section 13.10 Remedies Exclusive

       70   

 

iii



--------------------------------------------------------------------------------

September 30,

Section 13.11 No Indemnification by HSBC Sellers of Purchasers

       70   

Section 13.12 Purchaser’s Release of HSBC

       71   

ARTICLE XIV MISCELLANEOUS

       71   

Section 14.1 Entire Agreement; Amendment

       71   

Section 14.2 Binding Effect; Assignment; Third-Party Beneficiaries

       71   

Section 14.3 Specific Performance

       71   

Section 14.4 Counterparts

       72   

Section 14.5 Notices

       72   

Section 14.6 Provisions Separable

       73   

Section 14.7 Expenses

       73   

Section 14.8 Deadlines

       73   

Section 14.9 Scope of Agreements

       74   

Section 14.10 Delays or Omissions

       74   

Section 14.11 Waiver of Jury Trial

       74   

Section 14.12 Governing Law; Consent to Jurisdiction

       74   

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedules

Assignor Disclosure Schedules

Purchaser Disclosure Schedules

Exhibits

 

Exhibit A

   Form of Transition Services Agreement

Exhibit B

   Form of License Agreement

Exhibit C

   Primary Purchase Agreement

Exhibit D

   Confirmation Letter

Exhibit E

   Settlement Procedures Agreement

Exhibit 3.2

   Form of Closing Statement

Exhibit 4.2(a)(4)

   Form of Bill of Sale

Exhibit 4.2(a)(5)

   Form of Assignment and Assumption Agreement

 

v



--------------------------------------------------------------------------------

This ASSIGNMENT, PURCHASE AND ASSUMPTION AGREEMENT, dated as of January 19,
2012, is between First Niagara Bank, National Association, a national banking
association with its principal office in Buffalo, New York (“Assignor”), and
Five Star Bank, a New York State chartered bank with its principal office in
Warsaw, New York (“Purchaser”).

RECITALS

WHEREAS, Assignor entered into the Purchase and Assumption Agreement dated as of
July 30, 2011 (the “Primary Purchase Agreement”) by and among HSBC Bank USA,
National Association, a national banking association (“HSBC”), HSBC Securities
(USA) Inc., a Delaware corporation (“HSI”), and HSBC Technology & Services (USA)
Inc., a Delaware corporation (“HTSI” and collectively with HSBC and HSI, the
“HSBC Sellers”) and Assignor;

WHEREAS, pursuant to, and on the terms and conditions set forth in, the Primary
Purchase Agreement, (i) Assignor agreed to purchase from the HSBC Sellers, and
the HSBC Sellers agreed to sell to Assignor, those assets identified and defined
in the Primary Purchase Agreement as the “Purchased Assets” and referred to and
defined in this Agreement as the “Primary Purchased Assets” and (ii) the HSBC
Sellers agreed to transfer to Assignor, and Assignor agreed to assume, those
liabilities and obligations identified and defined in the Primary Purchase
Agreement as the “Assumed Liabilities” and referred to and defined in this
Agreement as the “Primary Assumed Liabilities”;

WHEREAS, the Primary Purchase Agreement permits Assignor, on the terms and
conditions set forth therein, to assign its right to purchase a portion of the
Primary Purchased Assets and its obligations to assume the related portion of
the Primary Assumed Liabilities to a third party purchaser;

WHEREAS, Assignor desires to assign its right to purchase a portion of the
Primary Purchased Assets and its obligations to assume the related portion of
the Primary Assumed Liabilities to Purchaser, and Purchaser desires to acquire
such portion of the Primary Purchased Assets and to assume the related portion
of the Primary Assumed Liabilities, on the terms and conditions set forth
herein; and each of the HSBC Sellers has consented to such assignment, subject
to the terms of such consent and to the rights of the HSBC Sellers to consent to
any future amendment of this Agreement as provided in Section 14.1 hereof;

WHEREAS, Assignor’s assignment of rights and obligations to Purchaser under this
Agreement and Purchaser’s acquisition of such rights and assumption of such
obligations (i) are not intended to, and shall not diminish, the rights of
Assignor or the HSBC Sellers under the Primary Purchase Agreement or the
obligations of Assignor to the HSBC Sellers, or of the HSBC Sellers to Assignor,
under the Primary Purchase Agreement and (ii) are not intended to, and shall not
vest in, Purchaser any rights, claims for indemnification or other claims
against any HSBC Seller and no HSBC Seller shall have any liability of any kind
to Purchaser;

WHEREAS, the assets, rights and liabilities subject to assignment, purchase and
assumption in this Agreement consist solely of the Assignor’s rights under the
Primary Agreement with respect to the portion of the Primary Purchased Assets
and the related portion of the Primary Assumed Liabilities, provided hereby and,
except as otherwise set forth herein, do

not include any other assets, rights or liabilities of Assignor or its
Affiliates (whether now existing or hereafter acquired); and



--------------------------------------------------------------------------------

WHEREAS, concurrent with the execution and delivery of this Agreement HSBC
Sellers have executed the confirmation letter in substantially the form attached
as Exhibit D.

NOW, THEREFORE, in consideration of and subject to each of the covenants,
representations, warranties, terms and conditions hereinafter set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. For purposes of this Agreement, the parties covenant
and agree to the following definitions and other terms:

“Accrued Interest and Fees” shall mean (i) with respect to the Assumed Deposits,
the interest, fees, costs, and other charges (whether billed or unbilled) that
have been accrued but not yet paid, credited or charged to the Assumed Deposits;
and (ii) with respect to the Purchased Assets, the interest, dividends, fees,
costs, and other charges (whether billed or unbilled) that have been accrued but
not yet paid, credited or charged to the Purchased Assets, in each case as set
forth in the general ledger of the applicable HSBC Seller maintained in the
ordinary course of business of the HSBC Sellers in accordance with the internal
controls and procedures of the HSBC Sellers, consistently applied.

“Adjustment Payment Date” shall have the meaning specified in Section 3.3(d).

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such Person.

“Affiliated Employees” shall mean the employees of any Affiliate of HSBC, so
identified on Schedule 1.1(c)(ii) (as updated pursuant to Section 7.12).

“Aggregate Asset Amount” shall have the meaning specified in Section 3.1(b)(2).

“Agreement” shall mean this Assignment, Purchase and Assumption Agreement,
including the Schedules and Exhibits (excluding Exhibit C) hereto, as may be
amended and/or restated from time to time.

“Allocation Statement” shall have the meaning specified in Section 3.4(a).

“Applicable Law” shall mean any federal, state, local, domestic or foreign law,
including common law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by, or any formal interpretive letter issued by, a Government Entity.

 

2



--------------------------------------------------------------------------------

“Appraised Value” shall mean, with respect to any real property, the fair market
value (assuming current use) of such real property as determined by the
appraisal of an independent third-party appraiser in accordance with the Primary
Purchase Agreement. The portion of the appraisal fees allocated to Assignor
under the Primary Purchase Agreement with respect to the real property included
within the Purchased Assets shall be split fifty percent/fifty percent
(50%/50%) between Assignor and Purchaser.

“Assignment and Assumption Agreement” shall have the meaning specified in
Section 4.2(a)(5).

“Assignor” shall have the meaning specified in the Preamble.

“Assignor Indemnified Parties” shall have the meaning specified in
Section 13.3(a).

“Assignor Regulatory Approvals” shall have the meaning specified in Section 5.3.

“Assumed Agreements” shall have the meaning specified in Section 2.1(a)(10).

“Assumed Contracts” shall have the meaning specified in Section 2.1(a)(10).

“Assumed Deposits” shall mean deposits (as defined in 12 U.S.C. § 1813(l)) that
are held by HSBC or any of its Subsidiaries in connection with the Transferred
Business, including demand deposits, savings accounts, money market deposit
accounts, mutual fund and reserve fund sweep accounts, negotiable order of
withdrawal accounts, certificates of deposit, deposits acquired through the
telephone or the internet or other electronic media and, subject to
Section 7.11, IRA, Employee Pension Plan and Keogh accounts, including any debit
accounts related thereto, in each case, that are listed on Schedule 1.1(a) (as
updated pursuant to Section 7.12), excluding: (i) structured deposits;
(ii) brokered deposits; (iii) unclaimed deposits subject to unclaimed property
statute/escheatment; (iv) deposits constituting money orders, certified and
official checks and other items in the process of clearing’ and (v) deposits by
state, county and municipal government agencies and authorities.

“Assumed Letters of Credit” shall have the meaning specified in
Section 2.1(a)(9).

“Assumed Liabilities” shall have the meaning specified in Section 2.2(a).

“ATM” shall mean an automated teller machine.

“ATM Real Property Leases” shall have the meaning specified in
Section 2.1(a)(5).

“Banking Centers” shall mean the branches and offices, including any related
drive-thru teller facilities, of HSBC and its Subsidiaries listed on
Schedule 1.1(b).

“Banking Center Customers” shall mean, individually and collectively, (i) the
Persons named as the owners of the deposit accounts relating to the Assumed
Deposits, (ii) customers related to the Transferred Business Banking
Relationships and the Transferred Wealth Management Relationships, (iii) the
primary obligors under the Purchased Loans, and (iv) other

 

3



--------------------------------------------------------------------------------

Persons who are customers of the Transferred Business, including, in each case,
Banking Center customers who conduct activities or receive Banking Related
Services through the internet or other electronic media. “Banking Receivables”
shall have the meaning specified in Section 2.1(a)(14).

“Banking Related Services” shall mean banking and banking-related services,
brokerage, custody, financial planning, insurance, estate planning, tax
planning, liquidity or cash management, lending (including commercial real
estate lending), issuance of credit cards and similar products, investment
advisory, investment banking, asset management and trust and fiduciary services.

“Bill of Sale” shall have the meaning specified in Section 4.2(a)(4).

“Business Banking” shall mean the business of providing Banking Related Services
through the Banking Centers to business organizations, that are not Specified
Enterprises.

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banking institutions located in New York State are authorized or required
by Applicable Law or other governmental action to be closed.

“Business Employees” shall mean, as of any particular date: (i) the persons
actively employed as of such date by HSBC or any of its Subsidiaries principally
in connection with the Transferred Business; and (ii) the persons employed as of
such date by HSBC or any of its Subsidiaries principally in connection with the
Transferred Business who are absent from work on account of vacation, jury duty,
funeral leave, personal day, sickness, short-term disability, workers
compensation leave, military leave, leave under the Family Medical Leave Act or
other approved leave of absence or for whom an obligation to return to active
employment exists under a contractual obligation or law, in each case, that are
listed on Schedule 1.1(c)(i) (as updated pursuant to Section 7.12).

“Business Material” shall have the meaning specified in Section 8.7(b).

“Business Premises” shall mean, as applicable, the Purchased Real Property
and/or the real property subject to a Real Property Lease.

“Card Rewards Liability” shall mean any Liabilities arising from Enhancements
associated with the Credit Card Accounts and Receivables.

“Cash on Hand” shall have the meaning specified in Section 2.1(a)(13).

“Claim Notice” shall have the meaning specified in Section 13.4(a).

“Close of Business” shall mean the local time that the Banking Centers close to
the public.

“Closing” shall have the meaning specified in Section 4.1.

 

4



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning specified in Section 4.1.

“Closing Payment” shall have the meaning specified in Section 3.1(b).

“Closing Statement” shall have the meaning specified in Section 3.2(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Comparable Job Offer” shall mean an offer of employment with Purchaser or an
Affiliate of Purchaser that sets forth the following terms of employment from
the Closing Date through at least December 31, 2012: (i) a position requiring
substantially comparable skills and abilities as the employee’s position
immediately prior to the Closing Date (it being understood that whether a
position is managerial or non-managerial shall not in and of itself preclude an
offer from being a Comparable Job Offer), (ii) does not involve a significant
change in work schedule, (iii) has benefits that are no less favorable, in the
aggregate, to those in effect immediately prior to the Closing Date, (iv) has an
annual aggregate total compensation (the combination of annual base salary or
rate of pay and incentive and commission arrangements) opportunity per
performance period that is substantially the same as the aggregate total
compensation (the combination of annual base salary or rate of pay and incentive
and commission arrangements) opportunity in effect for such employee immediately
prior to the Closing, (v) is at a work location not more than thirty-five
(35) miles from such employee’s work location immediately prior to the Closing
Date, and (vi) includes a work status (full or part-time) that is not changed
from that in effect immediately prior to the Closing Date.

“Confidentiality Agreement” shall mean the confidentiality agreement, dated as
of August 10, 2011 among First Niagara Financial Group Inc., HSBC and Financial
Institutions, Inc., the sole shareholder of Purchaser.

“Contract” shall mean any written agreement, contract, arrangement, bond note,
commitment, franchise, indemnity, indenture, instrument, lease or license,
together with any exhibits, schedules or documents executed or delivered in
connection therewith and any modifications, amendments, restatements or other
supplements thereto.

“Control” and the correlative terms “Controlling” and “Controlled” shall mean,
as used with respect to any Person, possession of the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

“Controlled Group Liability” shall mean any and all liabilities (i) under Title
IV of ERISA, (ii) under Section 302 of ERISA, (iii) under sections 412, 430 and
4971 of the Code, and (iv) as a result of a failure to comply with the
continuation coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code.

“Conversion” shall mean the conversion of the processing, reporting, payment and
other systems associated with the Transferred Business from the systems of the
HSBC Sellers to the systems of Purchaser.

“Conversion Plan” shall have the meaning specified in Section 8.6(c)(1).

 

5



--------------------------------------------------------------------------------

“Conversion Project Manager” shall have the meaning specified in Section 8.6(a).

“CRA” shall mean the Community Reinvestment Act of 1977, as amended.

“CRA Assets” shall have the meaning specified in Section 2.1(a)(8).

“Credit Card Accounts and Receivables” shall mean the accounts and Receivables
related to the general purpose and small business credit cards issued by HSBC or
an Affiliate of HSBC to its customers, including Banking Center Customers.

“Credit Documents” shall mean all documents evidencing or securing a Loan or
Assumed Letter of Credit, in the possession of HSBC or its Subsidiaries
(regardless of where located, including in file or imaging systems of HSBC or
its Subsidiaries), including, without limitation, all original notes,
reimbursement agreements, security agreements, deeds of trust, mortgages, loan
agreements, and corresponding reports, certifications and disclosures required
by Applicable Law, guarantees, sureties and insurance policies (including title
insurance policies), applications and credit information, financial information,
insurance information, signature cards, all information on obligors and
borrowers and guarantors, taxpayer identification number certifications and
records relating thereto, and all modifications, waivers and consents relating
to any of the foregoing.

“Damages” shall mean all actions, costs, damages, disbursements, obligations,
penalties, liabilities, losses, expenses, assessments, judgments, settlements or
deficiencies (including any interest, penalties, investigation, legal,
accounting and other reasonable out-of-pocket costs and expenses incurred in the
investigation, collection, prosecution and defense of any action, suit,
proceeding or claim and amounts paid in settlement, but not including indirect,
incidental, exemplary, special, consequential or punitive damages that are
imposed upon or otherwise incurred by the indemnified party).

“de minimis loss” shall have the meaning specified in Section 13.2(b).

“Debt Protection Services” shall mean credit insurance, debt protection or
similar services offered by or through HSBC or its Affiliates to obligors under
the Credit Card Accounts and Receivables.

“Designated Footprint” shall mean all of the State of New York, except for the
following counties: Bronx, Kings, Nassau, New York, Putnam, Queens, Richmond,
Rockland, Suffolk and Westchester.

“Direct Banking Business” shall mean the business conducted by HSBC or its
Affiliates of providing Banking Related Services through the telephone or the
internet or other electronic media, including, but not limited to, internet-only
checking accounts, savings accounts and certificates of deposit.

“Disclosure Schedule” shall mean, with respect to Purchaser or Assignor, a
schedule delivered by it or them to the other upon the execution and delivery of
this Agreement setting forth, among other things, items the disclosure of which
is required under this Agreement, either in response to an express disclosure
requirement contained in a provision of this

 

6



--------------------------------------------------------------------------------

Agreement or as an exception to one or more of the representations and
warranties or covenants contained in this Agreement; provided that the mere
inclusion of an item in a Disclosure Schedule as an exception to a
representation will not be considered an admission by the disclosing party that
such item (or any non-disclosed item or information of comparable or greater
significance) represents a material exception or fact, event or circumstance or
that such item has had or is expected to result in a Material Adverse Effect, as
the case may be; provided, further, that an item disclosed by either party in
such party’s Disclosure Schedule shall be deemed to be a disclosure against any
other representation, warranty or covenant of such party in this Agreement if
such disclosure would reasonably appear on its face to be a disclosure
thereunder if repeated thereunder.

“Employee Pension Plan” shall mean any employee pension plan for which HSBC
serves as a trustee, including, but not limited to, employee pension benefit
plans as defined in Section 3(2) of ERISA, retirement plans qualified under the
requirements of Section 401(a) of the Code, nonqualified deferred compensation
plans, excess benefit plans and supplemental executive retirement plans.

“Employee Plans” shall have the meaning specified in Section 5.17(b).

“Enhancements” shall mean all benefits, enhancements, features, offers, point
programs, promotional rate programs, balance transfer programs, introductory
rate programs, reward programs, rebate programs, fee-based programs (including
“Identity Protector” and “Credit Keeper”) and other similar services provided to
card holders in connection with their respective Credit Card Accounts and
Receivables.

“Environment” shall mean any soil, surface waters, wetlands, groundwaters,
sediments, surface or subsurface strata, ambient air and any other environmental
medium.

“Environmental Conditions” shall have the meaning specified in Section 8.9.

“Environmental Law” shall mean any law, statute, regulation, rule, ordinance,
by-law, order or other binding decision of any Governmental Entity regarding the
protection of the Environment, Hazardous Materials, exposure to Hazardous
Materials, worker health and safety and/or public health and safety.

“Environmental Objections” shall have the meaning specified in Section 8.9.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

“ERISA Affiliate” shall mean, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade or business, or that is a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

“ESA” shall mean a Phase I ESA or a Phase II ESA.

 

7



--------------------------------------------------------------------------------

“Excluded Assets” shall have the meaning specified in Section 2.1(b).

“Excluded Contracts” shall mean any and all Contracts of the HSBC Sellers and
their respective Affiliates that are not Assumed Contracts, including, but not
limited to, all Contracts that apply primarily to operations of the HSBC Sellers
or their respective Affiliates other than the Transferred Business and all data
processing Contracts, regardless of scope.

“Excluded Deposits” shall mean any and all deposits of HSBC and its Affiliates
that are not Assumed Deposits, including, but not limited to: (i) any
proprietary deposits of HSBC of any of its Affiliates booked at the Banking
Centers, (ii) any deposits associated with the Retained Businesses (including
deposits booked at the Banking Centers) or the Non-Assigned Transferred
Business, (iii) deposits acquired through the telephone or the internet or other
electronic media from Persons with primary addresses located in the Designated
Footprint that are not Banking Center Customers, (iv) any deposits that become
Excluded Deposits pursuant to Section 7.11, and (v) any deposits of Retained
Employees.

“Excluded Liabilities” shall have the meaning specified in Section 2.2(b).

“Excluded Taxes” shall mean (A) any Income Taxes of any of the HSBC Sellers or
Assignor or any of their respective Subsidiaries (whether or not relating to the
Transferred Business), (B) any Income Taxes of any member of an affiliated,
consolidated, combined, or unitary group of which any of the HSBC Sellers
Assignor or any of their respective Subsidiaries was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar state, local or non-U.S. law or regulation, (C) any Income
Taxes of any other Person imposed on any of the HSBC Sellers or Assignor any of
their respective Subsidiaries as a transferee or successor, by contract or
pursuant to any law, rule or regulation, and (D) any Non-Income Taxes relating
to the Transferred Business for any Pre-Closing Period, provided that the
allocation of the amount of Non-Income Taxes between the Pre-Closing Period and
the Post-Closing Period shall be determined (i) with respect to Transfer Taxes
in accordance with Article X, (ii) with respect to real and personal property
and other Non-Income Taxes imposed on a time basis (other than any Transfer
Taxes) by allocating pro rata on a time basis and (iii) with respect to any
Non-Income Taxes not imposed on a time basis, on a closing of the books method.

“FDI Act” shall mean the Federal Deposit Insurance Act, as amended.

“FDIC” shall mean the Federal Deposit Insurance Corporation.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that, if such day is not a Business Day or the Federal Funds Rate
is not so published for any day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next Business Day as so published on the
next succeeding Business Day.

“Final Closing Statement” shall have the meaning specified in Section 3.3(a).

 

8



--------------------------------------------------------------------------------

“Final Schedules” shall have the meaning specified in Section 7.12.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“GAAP” shall mean generally accepted accounting principles in the United States
of America consistently applied.

“Governmental Entity” shall mean any federal, state, local, domestic or foreign
agency, court, tribunal, administrative body, arbitration panel, department or
other legislative, judicial, governmental, quasi-governmental entity or
Self-Regulatory Organization.

“Hazardous Material” shall mean any pollutant, contaminant, hazardous substance,
toxic substance, hazardous material or hazardous waste as defined under any
Environmental Law, including any petroleum product, asbestos-containing
material, polychlorinated biphenyl or radon, and any other substances that by
their nature or use are subject to regulation under Environmental Laws.

“HSBC” shall have the meaning specified in the Preamble.

“HSBC Entity Names” shall mean the names “HSBC,” “HSBC Premier,” the hexagon
logo and any Trademark, name or logo related thereto, or employing the word
“HSBC,” “HSBC Premier,” the hexagon logo or any derivation, variation,
translation or adaptation thereof, and any Trademark, word, name or logo
confusingly similar thereto or embodying any of the foregoing, whether alone or
in combination with any other words, names, logos or trademarks, and whether
registered or unregistered, including, but not limited to, the items listed on
Schedule 2.1(b)(6).

“HSBC Seller Name License” shall have the meaning specified in Section 8.7(b).

“HSBC Sellers” shall have the meaning specified in the Preamble.

“HSBC’s Savings Plan” shall have the meaning specified in Section 9.1(e).

“HSI” shall have the meaning specified in the Preamble.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“HTSI” shall have the meaning specified in the Preamble.

“Income Tax” shall mean any federal, state, local, or non-U.S. income Tax.

“Indemnified Parties” shall have the meaning specified in Section 13.3(a).

“Indemnifying Party” shall have the meaning specified in Section 13.4(a).

“Information” shall have the meaning specified in Section 7.5.

 

9



--------------------------------------------------------------------------------

“Intellectual Property” shall mean (i) all intellectual property, industrial
property, proprietary and similar rights in any jurisdiction owned or held for
use under license, whether or not subject to statutory registration or
protection, and whether now known or hereafter recognized in any jurisdiction,
including such rights in and to: (A) Trademarks; (B) inventions and discoveries
(whether or not reduced to practice), all improvements thereto, all patents
(including utility and design patents, industrial designs and utility models),
registrations, invention disclosures and applications therefor, including
divisions, revisions, supplementary protection certificates, continuations,
continuations-in-part and renewal applications, and including renewals,
extensions, reissues and re-examinations thereof; (C) published and unpublished
works of authorship (including databases and other compilations of information,
computer and electronic data processing programs, software, both source code and
object code, flow charts, diagrams, descriptive texts and similar items),
copyrights therein and thereto, and registrations and applications therefor, and
all renewals, extensions, restorations and reversions thereof; (D) trade
secrets, confidential business and technical information and any other
confidential information (including ideas, research and development, know-how,
formulae, drawings, prototypes, models, designs, technology, compositions,
manufacturing, production and other processes and techniques, schematics,
technical data, engineering, production and other designs, drawings, engineering
notebooks, industrial models, software and specifications, business methods,
customer lists, representative lists and supplier lists, and any other
information meeting the definition of a trade secret under the Uniform Trade
Secrets Act or similar laws) and (E) moral rights, design rights, mask works and
rights of privacy and publicity; and (ii) in the case of (i)(A) through (i)(E),
all benefits, privileges, causes of action and remedies relating to any of the
foregoing, whether before or hereafter accrued (including the rights to sue for
all past, present or future infringements or other violations of any rights in
the assigned and to settle and retain proceeds from any such actions).

“IRA” shall mean an account created by a trust for the benefit of an individual
or his or her beneficiary and that complies with the provisions of Section 408
or 408A of the Code.

“Keogh” shall mean an account created by a trust for the benefit of employees
(some or all of whom are owner-employees) and that complies with the provisions
of Section 401 of the Code.

“Knowledge” shall mean (i) with respect to Purchaser, the actual knowledge,
without independent investigation, of the officers of Purchaser listed on
Schedule 1.1(e) and (ii) with respect to Assignor, the actual knowledge, without
independent investigation, of the officers of Assignor listed on
Schedule 1.1(f). For purposes of this definition, an officer shall be deemed to
have actual knowledge of facts that would be reasonably expected to come to the
attention of such officer in the course of the management reporting practices of
Purchaser or Assignor, as applicable, and, with respect to Assignor, an officer
shall be deemed to have actual knowledge of facts set forth in the written
representations and warranties, and in any officer’s certificates or written
verifications made by the HSBC Sellers in or pursuant to the Primary Purchase
Agreement.

“Landlord Consent” shall mean the consent (or waiver) of a landlord under a Real
Property Lease or ATM Real Property Lease, as applicable, as shall be required
pursuant to the terms of such Real Property Lease or ATM Real Property Lease, as
applicable, to assign or sublease the subject Business Premises or ATM, as
applicable, to Purchaser or its designated Subsidiary.

 

10



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any letter of credit, including any standby letter
of credit, issued by HSBC in connection with the Transferred Business.

“Liabilities” shall mean any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.

“License Agreement” shall mean the license agreement between the relevant HSBC
Seller or Affiliate of HSBC and Purchaser, substantially in the form attached as
Exhibit B hereto, with such changes as the parties may agree.

“Lien” shall mean any mortgage, deed of trust, easement, declaration,
restriction, pledge, hypothecation, assignment, deposit arrangement, option,
equity interest, encumbrance, lien (statutory or other), preference,
participation interest, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever relating to that property,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that no Lien
shall be deemed to be created by this Agreement or the Primary Purchase
Agreement.

“Loans” shall mean all loans or other extensions of credit, including, but not
limited to, loans which have been partially charged off, interests in loan
participations and assignments, customer liabilities on bankers acceptances as
well as legally binding commitments and obligations to extend credit (including
any unfunded or partially funded revolving loans, lines of credit, overdraft
lines of credit and courtesy extensions or similar arrangements, and including
short-term municipal investments (such as bond anticipation notes and revenue
anticipation notes)), excluding (i) any loans made by HSBC or its Subsidiaries
to HSBC or any of its Affiliates, (ii) Student Loans and (iii) Credit Card
Accounts and Receivables.

“Losses” shall have the meaning specified in Section 13.2(a).

“Material Adverse Effect” shall mean any circumstance or change in or effect on
the Purchased Assets or the Assumed Liabilities that, individually or in the
aggregate, with all other circumstances, changes or effects is materially
adverse to, or would reasonably be expected to have a materially adverse effect
on (a) the business, assets, properties, operations, results of operations or
financial condition of the Purchased Assets or Transferred Business, taken as a
whole (provided, however, that with respect to this clause (a) “Material Adverse
Effect” shall not include effects to the extent resulting from (i) changes after
the date of this Agreement in general economic, legal, regulatory or political
conditions (including the outbreak or escalation of hostilities or acts of
terrorism to the extent not directly impacting Purchased Assets or facilities

 

11



--------------------------------------------------------------------------------

or systems of the Transferred Business); (ii) changes after the date of this
Agreement in general financial and capital market conditions, including changes
generally in prevailing interest rates; (iii) changes after the date of this
Agreement in general industry conditions affecting financial institutions,
including banks and broker-dealers; (iv) changes after the date of this
Agreement in law, International Financial Reporting Standards, GAAP or
regulatory accounting principles, or authoritative interpretations thereof;
(v) any action or omission required to be taken or omitted to be taken pursuant
to the express terms of this Agreement; and (vi) the public announcement of this
Agreement, including the impact thereof on customers, suppliers and employees
and others having business relationships with the Banking Centers and, in the
case of clauses (i) through (iv), only to the extent that such items do not have
a disproportionate adverse effect on the Purchased Assets, the Assumed
Liabilities or the Transferred Business, taken as a whole); or (b) the ability
of Assignor to perform its obligations under this Agreement or the other
Transaction Documents, or timely consummate the transactions contemplated hereby
and thereby.

“Middle-Market and Large Corporate Banking Business” shall mean the business of
providing Banking Related Services to Specified Enterprises, including existing
and future Relationships with Specified Enterprises.

“Net Book Value” shall mean the book value net of any associated allowance,
reserve or other contra-asset account, as reflected in the applicable HSBC
Seller’s books and records, determined in accordance with GAAP consistently
applied; provided, however, that no Federal, state, local, or foreign income tax
assets or tax liabilities shall be reflected.

“Non-Assigned Transferred Business” shall mean the entirety of the Transferred
Business (as the term “Transferred Business” is defined in the Primary Purchase
Agreement, and not as such term is defined in this Agreement) excluding the
portion thereof that consists solely of the Transferred Business (as the term
“Transferred Business” is defined in this Agreement).

“Non-Income Taxes” shall mean Taxes other than Income Taxes.

“Nonperforming Loan” shall mean, as of the Close of Business on the Closing
Date, any Loan with respect to which (i) any principal or interest on such Loan
or receivable shall be due and unpaid by the obligor thereunder for sixty
(60) days or more prior to the Closing Date (other than loans guaranteed by the
Veterans’ Administration or the Federal Housing Administration), (ii) an obligor
has filed or has had filed against such obligor proceedings in bankruptcy,
trusteeship or receivership, (iii) the loans or receivables have been completely
charged off, (iv) the balance is no longer owed by the obligor whether or not as
a result of a settlement agreement between the obligor and HSBC or any of its
Subsidiaries or (v) in the case of a mortgage loan, the loan has been
repurchased by HSBC or any of its Subsidiaries.

“Notice Period” shall have the meaning specified in Section 13.4(a).

“Outside Date” shall mean July 30, 2012, provided that if on the Outside Date
all conditions to closing contained in Article XI that are capable of being
completed prior to the Closing Date, other than completion of the activities
necessary to effect the Conversion, have been satisfied or waived, Assignor may,
in its sole discretion, upon written notice to Purchaser, automatically extend
the Outside Date to August 31, 2012. If Assignor elects to extend the Outside
Date, all references in this Agreement to the “Outside Date” will be to the
Outside Date as extended.

 

12



--------------------------------------------------------------------------------

“Permitted Liens” shall mean (i) Liens for Taxes, assessments or governmental
charges or levies not yet due and payable or which although delinquent can be
paid without penalty or are being contested in good faith by appropriate
proceedings and for which adequate provision has been made on HSBC’s books and
records; (ii) Liens resulting from a filing by a lessor as a precautionary
filing for a lease; (iii) Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ Liens and other similar liens arising in the
ordinary course which secure payment of obligations not more than thirty
(30) days past due or which are being contested in good faith by appropriate
proceedings and for which adequate provision has been made on HSBC’s books and
records; (iv) purchase money security interests for the purchase or leasing of
office equipment, computers, vehicles and other items of tangible personal
property so long as the existence of such lease or other financing arrangement
has been disclosed to the party to whom the applicable representation is made by
express reference in the Disclosure Schedule and for which adequate provision
has been made on HSBC’s books and records; (v) in the case of real property,
zoning, building, subdivision, environmental regulations, entitlement or other
land use regulations; (vi) in the case of real property, easements,
quasi-easements, encumbrances, licenses, covenants, rights-of-way, rights of
re-entry or other restrictions, including any other agreements, conditions or
restrictions or Liens, that would be shown by a current title report or any
conditions that would be shown by a current survey or physical inspection; and
(vii) any other Liens affecting the Purchased Assets which do not impede the
ownership, operation or value of such Purchased Assets, taken as a whole, in any
material respect.

“Person” shall mean an individual, a corporation, a partnership, an association,
a limited liability company, a Government Entity, a trust or other entity or
organization.

“Personal Property Leases” shall have the meaning specified in
Section 2.1(a)(4).

“Phase I ESA” shall mean a Phase I environmental site assessment conducted in
accordance with the ASTM E1527 protocol.

“Phase II ESA” shall mean a Phase II environmental site assessment consisting of
soil and/or groundwater sampling, conducted in accordance with the work plan
approved by the HSBC Sellers pursuant to Section 7.1(a).

“Post-Closing Period” shall mean any taxable period (or portion thereof)
beginning after a Closing Date.

“Pre-Closing Period” shall mean any taxable period (or portion thereof) ending
on (and including) a Closing Date or ending prior to a Closing Date.

“Prepaid Expenses” shall have the meaning specified in Section 2.1(a)(15).

“Previously Disclosed” means, as of any given date, that the existence of a fact
or condition was disclosed by one party to the other party through a Disclosure
Schedule.

 

13



--------------------------------------------------------------------------------

“Primary Closing Date” shall have the meaning specified in the Primary Purchase
Agreement.

“Primary Purchased Assets” shall have the meaning specified in the Preamble.

“Primary Assumed Liabilities” shall have the meaning specified in the Preamble.

“Private Banking Business” shall mean the business of providing private banking
and personal trust and investment services (including, but not limited to,
brokerage, custody, insurance, investment banking, financial planning, estate
planning, tax planning, liquidity management, lending, investment advisory,
asset management and trust and fiduciary services) and Banking Related Services
to Persons (including their Related Persons) with at least four million dollars
($4,000,000) in total investible assets or classified, as of the date hereof, as
“Private Bank” customers pursuant to HSBC’s internal customer classifications.

“Purchased Assets” shall have the meaning specified in Section 2.1(a).

“Purchased ATMs” shall have the meaning specified in Section 2.1(a)(5).

“Purchased Loans” shall have the meaning specified in Section 2.1(a)(6).

“Purchased Overdrafts” shall mean overdrafts (whether specifically extended or
courtesy) of the book balance of any accounts listed on Schedule 1.1(h) (as
updated pursuant to Section 7.12).

“Purchased Personal Property” shall have the meaning specified in
Section 2.1(a)(3).

“Purchased Real Property” shall have the meaning specified in Section 2.1(a)(1).

“Purchaser” shall have the meaning specified in the Preamble.

“Purchaser Indemnified Parties” shall have the meaning specified in
Section 13.2(a).

“Purchaser Objection” shall have the meaning specified in Section 3.3(c).

“Purchaser Premium” shall have the meaning specified in Section 3.1(d).

“Purchaser Regulatory Approvals” shall have the meaning specified in
Section 6.3.

“Qualifying Remediation Cost” shall have the meaning specified in Section 8.9.

“Real Property Leases” shall have the meaning specified in Section 2.1(a)(2).

“Receivables” shall mean any amount posted as owing by an obligor under any
credit card account, including any amounts owing for the payment of goods and
services (including Debt Protection Services and Enhancements), cash advances,
cash advance fees, access check fees, annual card membership fees, Accrued
Interest and Fees and any other fee, expense or charge of every nature, kind and
description whatsoever, less any amount owed by HSBC or any of its Affiliates to
the obligor as a credit balance, but only to the extent that such amounts owed
by the obligor are owned by HSBC or its Affiliates.

 

14



--------------------------------------------------------------------------------

“Regulatory Approvals” shall mean, collectively, Assignor Regulatory Approvals
and the Purchaser Regulatory Approvals.

“Related Person” shall mean, with respect to a Person, any other Person that is
(i) an Affiliate of such Person, (ii) established for the benefit of such
Person, or (iii) a member of such Person’s immediate family.

“Relationships” shall mean any existing and future banking or other financial
relationships with an identified Person or group of Persons and their Related
Persons, including, but not limited to, any deposit, lending, investment,
investment banking, asset management or financial advisory relationships and any
accounts related thereto.

“Release” shall mean any release, migration, seepage, discharge, or disposal
into the Environment, including, without limitation, as any of the foregoing may
be defined in or pursuant to any Environmental Laws.

“Remediation Plan” shall have the meaning specified in Section 8.9.

“Required Government Approvals” shall have the meaning specified in
Section 11.1(b).

“Retained Businesses” shall mean the following businesses (wherever conducted by
HSBC and its Affiliates, including within the Designated Footprint) and the
current and future Relationships associated therewith: (i) the Middle-Market and
Large Corporate Banking Business, (ii) the Private Banking Business, (iii) the
Student Loan Business, and (iv) the Direct Banking Business. “Retained
Businesses” shall also include the business of providing other financial
services (including Banking Related Services) to customers of such Retained
Businesses and their Related Persons.

“Retained Employees” shall mean those employees of the HSBC Sellers or any of
their Affiliates that will not or do not become Transferred Business Employees
(as defined herein) on the Closing Date.

“Safe Deposit Agreements” shall have the meaning specified in Section 2.1(a)(7).

“SBA” shall mean the United States Small Business Administration.

“SBA Loan” shall mean a Purchased Loan that is secured by an SBA guaranty
whether in whole or in part; provided that no SBA Loan shall be considered a
Purchased Loan unless and until such time as any required third-party (including
the SBA) consents related to the transfer of such SBA Loan have been obtained.

 

15



--------------------------------------------------------------------------------

“Self-Regulatory Organization” shall mean FINRA, the National Futures
Association, the Chicago Board of Trade, the New York Stock Exchange, any
national securities exchange (as defined in the Securities Exchange Act of 1934,
as amended), any other securities exchange, futures exchange, contract market,
any other exchange or corporation or similar self-regulatory body or
organization.

“Settlement Procedures Agreement” shall mean the agreement attached to this
Agreement as Exhibit E.

“Signage” shall mean any proprietary display, including a display bearing an
HSBC Entity Name, used by any HSBC Seller or its Affiliates at the Banking
Centers to identify the applicable HSBC Seller’s or its Affiliates’ place(s) of
business or to advertise any HSBC Seller’s or its Affiliates’ products, services
or brand.

“Sign-On Payment” shall have the meaning specified in Section 9.1(l).

“Specified Enterprise” shall mean (x) a business organization that (i) had
annual revenues greater than thirty million dollars ($30,000,000) in any of its
last five (5) fiscal years and any Affiliate of such a business organization;
(ii) is a business organization or an Affiliate of a business organization whose
head office is located outside of the United States; (iii) had annual revenues
greater than fifteen million dollars ($15,000,000), at least thirty percent
(30%) of which in any of the last five (5) fiscal years was attributable to
activities outside of the United States or sales to Persons located outside of
the United States; (iv) has a Relationship with any non-U.S. Affiliate of the
HSBC Sellers; or (v) is classified, as of the date hereof, as a “Middle Market
Enterprise” or a “Global Banking and Markets” customer pursuant to HSBC’s
internal customer classifications; or (y) a Person listed on Schedule 1.1(k).

“Student Loan Business” shall mean the business of HSBC and its Affiliates of
making Student Loans to any Person, regardless of location.

“Student Loans” shall mean loans under the Federal Family Education Loan Program
authorized by Part B, Title IV of the Higher Education Act of 1965, as amended
or under the Department of Education’s Direct Loan Program (including the
published rules, regulations and interpretations of the Department of Education
thereunder or thereof) or any other similar federal, state or private loans,
including, but not limited to, private or alternative loans (such as
undergraduate loans, graduate loans, health professional loans and continuing
education loans).

“Sublease Agreement” shall have the meaning specified in Section 8.2(b).

“Subsidiary” of a Person shall mean any other Person, of which such Person,
directly or indirectly, owns securities or other ownership interest having (i) a
majority of the economic interests of such entity or (ii) the ordinary voting
power to elect a majority of the board of directors or such Person performing
similar functions.

“Tax” shall mean any tax of any kind, including any federal, state, local and
foreign income, profits, license, severance, occupation, windfall profits,
capital gains, capital stock, transfer, registration, social security (or
similar), production, franchise, gross receipts, payroll, sales, employment,
use, property, excise, value added, estimated, stamp, alternative or add-on
minimum, environmental, withholding and any other tax or like assessment,
together with all interest, penalties and additions imposed with respect to such
amounts and including any obligation to indemnify or otherwise assume or succeed
to the tax liability of any other Person.

 

16



--------------------------------------------------------------------------------

“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement filed or required to be filed with any Taxing
Authority relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

“Taxing Authority” shall mean any Governmental Entity having or purporting to
exercise jurisdiction with respect to any Tax.

“Third-Party Claim” shall have the meaning specified in Section 13.4(a).

“Trademarks” shall mean trademarks, service marks, certification marks,
collective marks, Internet domain names, e-mail addresses, logos, product names
and slogans, symbols, trade dress, assumed names, fictitious names, trade names,
d/b/a’s, brand names, business names, corporate names and any and every other
form of trade identity and other indicia of origin, whether registered or
unregistered, all applications and registrations for the foregoing, including
all renewals of same, and all goodwill associated therewith and symbolized
thereby.

“Transfer Taxes” shall mean all U.S. federal, state and local and all foreign or
other excise, sales, use, value added, transfer (including real property
transfer or gains), stamp, documentary, filing, recordation and other similar
taxes and fees that may be imposed or assessed in connection with the transfer
of the Transferred Business as contemplated under the Primary Purchase Agreement
or this Agreement, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

“Transferred Business” shall mean the following businesses, in each case as
conducted as of July 30, 2011 by the HSBC Sellers or any of their respective
Subsidiaries through the Banking Centers: (i) the consumer banking business
serving the retail market (including deposit taking, lending, securities
brokerage, insurance brokerage and other consumer banking business conducted in
the Banking Centers), including the business relating to the Assumed Deposits
and Purchased Loans; (ii) Business Banking; (iii) the Wealth Management
Business; and (iv) the other business and operations conducted in or through the
Banking Centers; provided, however, that the term “Transferred Business” shall
not include (i) any businesses or operations primarily related to the Retained
Businesses or (ii) any businesses or operations related to (x) any of the
branches and offices, including related drive-thru teller facilities, of the
HSBC Sellers and their Subsidiaries or of Assignor and its Subsidiaries, other
than the Banking Centers, or (y) any of the Primary Purchased Assets or Primary
Assumed Liabilities, other than the Purchased Assets and Assumed Liabilities.
For the avoidance of doubt, the reference above in this definition of
Transferred Business to “July 30, 2011” shall not be construed as limiting the
assets and liabilities that are included in the Transferred Business to those
that actually existed at July 30, 2011.

“Transferred Business Banking Relationships” shall mean the Business Banking
Relationships held by HSBC and its Subsidiaries that are listed on
Schedule 1.1(l) (as updated pursuant to Section 7.12).

 

17



--------------------------------------------------------------------------------

“Transferred Business Employees” shall mean the Business Employees and the
Affiliated Employees who accept Purchaser’s offer of employment.

“Transferred Wealth Management Relationships” shall mean the Relationships
listed on Schedule 1.1(m), as well as all assets under management associated
with each of such Relationships.

“Transition Coordinators” shall have the meaning specified in Section 7.8.

“Transition Services Agreement” shall mean the Transition Services Agreement
between the HSBC Sellers, Assignor and Purchaser, substantially in the form
attached as Exhibit A, with such changes as the parties thereto may agree.

“Transitional Period” shall have the meaning specified in Section 8.7(b).

“UCC” shall mean the Uniform Commercial Code, as in effect in New York State or
any other applicable state.

“Update Date” shall have the meaning specific in Section 7.12.

“WARN Act” shall mean the federal Worker Adjustment and Retraining Notification
Act, as amended, or any similar state, local, or foreign laws with respect to
any event affecting Business Employees or Affiliated Employees.

“Wealth Management Business” shall mean the business of providing financial
planning, insurance, investment advisory and similar services through financial
advisors or licensed bankers located in the Banking Centers (regardless of where
the customer is located), other than to Retained Employees.

“Wealth Management Employees” shall have the meaning specified in
Section 5.17(a) and identified on Schedule 1.1(c)(ii).

Section 1.1 Interpretation. (a) Unless the context otherwise requires:

(1) references herein to specific Articles, Sections, Subsections, Exhibits or
Schedules shall refer, respectively, to Articles, Sections, Subsections,
Exhibits or Schedules of this Agreement;

(2) references to any agreement or other document are to such agreement or
document as amended, modified, supplemented or replaced from time to time;

(3) references to any statute or regulation refer to such statute or regulation
as amended, modified, supplemented or replaced from time to time (and, in the
case of statutes, include any rules and regulations promulgated under the
statute) and references to any Section of any statute or regulation include any
successor to such section;

 

18



--------------------------------------------------------------------------------

(4) references to any Government Entity include any successor to such Government
Entity;

(5) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(6) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(7) the terms “Dollars” and “$” mean U.S. Dollars;

(8) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
and

(9) references herein to any gender include the other gender.

(b) The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.

(c) The parties to this Agreement have participated jointly in the negotiation
and drafting of this Agreement. In the event of an ambiguity or a question of
intent or interpretation, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

ARTICLE II

ASSIGNMENT AS TO PURCHASE AND SALE OF PURCHASED ASSETS AND

ASSUMPTION OF ASSUMED LIABILITIES

Section 2.1 Purchase and Sale of Transferred Business. (a) Purchased Assets. At
the Closing, and subject to the terms and conditions set forth herein, and
consistent with Sections 2.5, 8.9 and 14.2 of the Primary Purchase Agreement,
Assignor will direct the applicable HSBC Sellers to sell, assign, transfer,
convey and deliver, or cause one or more of its Subsidiaries to sell, assign,
transfer, convey and deliver, free and clear of Liens (other than Permitted
Liens) to Purchaser, and Purchaser will purchase, acquire and accept from each
applicable HSBC Seller or its applicable Subsidiaries, a portion of the Primary
Purchased Assets, consisting solely of all right, title, interest and
obligations of each applicable HSBC Seller or its applicable Subsidiaries in,
to, and under the following assets, properties, rights, Contracts and claims of
each applicable HSBC Seller or its applicable Subsidiaries, wherever located,
whether tangible or intangible, real, personal or mixed (the “Purchased
Assets”):

(1) the real property listed on Schedule 2.1(a)(1) and related improvements and
fixtures, together with all assignable real property rights, benefits and
appurtenances pertaining thereto (the “Purchased Real Property”);

 

19



--------------------------------------------------------------------------------

(2) subject to the receipt of any required third-party consents, the real
property leases, subleases, licenses or other Contracts listed on
Schedule 2.1(a)(2) (the “Real Property Leases”);

(3) the furniture, equipment, materials and supplies owned by the HSBC Sellers
and their respective Subsidiaries as of the Closing Date and located at the
Business Premises, but excluding all proprietary systems or proprietary
materials located in the Business Premises (collectively, the “Purchased
Personal Property”);

(4) subject to the receipt of any required third-party consents, the leases,
subleases, licenses or other contracts associated with the furniture, equipment,
materials and supplies leased by the HSBC Sellers and their respective
Subsidiaries as of the Closing Date and located at the Business Premises,
(collectively, the “Personal Property Leases”);

(5)(i) the ATM units and the real property on which such ATMs are located that
are owned by HSBC or any of its Subsidiaries in connection with the Transferred
Business, a list of which, as of the date hereof, is set forth on
Schedule 2.1(a)(5)(i) (the “Purchased ATMs”), and (ii) subject to the receipt of
any required third-party consents, all of HSBC’s or HSBC’s Subsidiaries’ rights
with respect to the leases, subleases, licenses or other contracts pursuant to
which HSBC or any of its Subsidiaries leases real property on which ATMs are
located, in connection with the Transferred Business, a list of which leases, as
of the date hereof, is set forth on Schedule 2.1(a)(5)(ii) (the “ATM Real
Property Leases”);

(6) the Loans (including any servicing and other rights relating thereto of HSBC
or any of its Subsidiaries) made or purchased by HSBC or any of its Subsidiaries
in connection with the Transferred Business that are listed on
Schedule 2.1(a)(6), together with all Contracts evidencing or executed and
delivered in connection with such Loans and including all obligations to make
additional extensions of credit thereunder and all related collateral, excluding
Nonperforming Loans (collectively, the “Purchased Loans”). The parties agree
that no Nonperforming Loans shall be included in the Purchased Loans;

(7) all safe deposit Contracts and leases for safe deposit boxes located at the
Banking Centers (the “Safe Deposit Agreements”);

(8) the CRA-eligible loans, other than any Nonperforming Loans, listed on
Schedule 2.1(a)(8) (the “CRA Assets”);

(9) subject to the receipt of any required third-party consents the Letters of
Credit issued by HSBC or any of its Subsidiaries that are listed on,
Schedule 2.1(a)(9) together with all reimbursement agreements and related
documents (including, but not limited to, any collateral documents) with respect
to the Assumed Letters of Credit and all collateral in the possession of or
otherwise granted to HSBC or any Affiliate of HSBC in connection therewith
(collectively, the “Assumed Letters of Credit”).

 

20



--------------------------------------------------------------------------------

(10) subject to the receipt of any required third-party consents, the rights of
the HSBC Sellers or their respective Subsidiaries with respect to the operating
Contracts under which goods or services are provided exclusively in connection
with the Transferred Business as conducted at the Banking Centers, (the “Assumed
Contracts,” and together with the Real Property Leases, ATM Real Property
Leases, Assumed Letters of Credit and Personal Property Leases, the “Assumed
Agreements”);

(11) all books, records and other data relating primarily to the Transferred
Business, including all files (including suspicious activity reports to the
extent permitted by Applicable Law), customer and supplier lists, mailing lists,
accounting records, documentation or records primarily relating to the
Transferred Business or the administration of the Assumed Agreements and the
Assumed Deposits, real property files with respect to Purchased Real Property
and Real Property Leases (including lease documentation, maintenance records,
plans and permits, to the extent in the possession of the HSBC Sellers or any of
their respective Subsidiaries), catalogs, printed materials and all technical
and other data relating to the Transferred Business other than (i) corporate
minute books and, except for Forms W-8 and W-9 and similar tax forms provided to
the HSBC Sellers or any of their respective Subsidiaries by customers of the
Transferred Business, income tax records of the HSBC Sellers or any of their
respective Subsidiaries, (ii) personnel files and records and (iii) books and
records to the extent relating to accounts that have terminated prior to
Closing; provided, however, that the HSBC Sellers and their respective
Subsidiaries shall have the right to retain copies of all such books, records
and other data that are part of the Purchased Assets to the extent reasonably
necessary for, and solely for use in connection with, tax, regulatory,
litigation or other legitimate, non-competitive purposes;

(12) any and all rights of the HSBC Sellers and their respective Subsidiaries
that are by their terms transferrable and that have arisen, or that arise, under
or pursuant to warranties, representations, indemnifications, reimbursement
agreements, letters of credit, insurance policies to the extent held for the
benefit of the HSBC Sellers and their respective Subsidiaries in connection with
the Transferred Business or guaranties in favor of the HSBC Sellers and their
respective Subsidiaries or made for the benefit of the HSBC Sellers and their
respective Subsidiaries by their respective customers, predecessors in interest,
suppliers, vendors, or Affiliates of any of the foregoing, to the extent
relating to the Purchased Assets or the Assumed Liabilities, in either case with
respect to the period following the Closing;

(13) all U.S. cash on hand at the Banking Centers at the Close of Business on
the Closing Date, including vault cash, petty cash, tellers’ cash, prepaid
postage, bank orders, checks, certified checks and cash equivalents (exclusive
of the contents of any safe deposit boxes) located at the Banking Centers, as
determined by a cash count to be mutually conducted jointly by HSBC, Assignor
and Purchaser but excluding any cash contained in ATMs not physically located at
the Banking Centers and cash contained in security vehicles or otherwise
maintained in vaults by vendors on behalf of HSBC or HSBC’s Subsidiaries,
whether or not associated with the Transferred Business (the “Cash on Hand”);

 

21



--------------------------------------------------------------------------------

(14) accrued income receivable and accounts receivable of the HSBC Sellers and
their respective Subsidiaries to the extent arising from the Transferred
Business and existing as of the Closing Date (the “Banking Receivables”), as set
forth on the general ledger of the applicable HSBC Seller maintained in the
ordinary course of business of the HSBC Sellers in accordance with the internal
controls and procedures of the HSBC Sellers, consistently applied;

(15) all prepaid charges and fees of the HSBC Sellers and their respective
Subsidiaries to the extent arising in the Transferred Business and existing as
of the Closing Date (the “Prepaid Expenses”), as set forth on the general ledger
of the applicable HSBC Seller maintained in the ordinary course of business of
the HSBC Sellers in accordance with the internal controls and procedures of the
HSBC Sellers, consistently applied;

(16) the Purchased Overdrafts;

(17) subject to the receipt of any required third-party consents, any income,
commissions, compensation or allowances receivable or payable after the Closing
Date in respect of annuities (including additional premium payments thereto
after the Closing Date) and interests in mutual funds sold by the HSBC Sellers
or any of their respective Subsidiaries in the conduct or operation of the
Transferred Business on or prior to the Close of Business on the Closing Date;

(18) the benefits, rights, rights of action and claims (express or implied)
related to the Purchased Assets and Assumed Liabilities acquired and assumed by
Purchaser pursuant to the terms of this Agreement; and

(19) subject to the receipt of any required third-party consents, the
Transferred Wealth Management Relationships and the Transferred Business Banking
Relationships.

(b) Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1(a), Purchaser will not purchase, assume or otherwise acquire any
assets of the HSBC Sellers or any of their respective Affiliates that are not
expressly included in the Purchased Assets (collectively, the “Excluded
Assets”), including, by way of example only, the following assets, properties,
rights, Contracts and claims, wherever located, whether tangible or intangible,
real, personal or mixed:

(1) all assets, properties, rights, Contracts and claims, including Loans and
extensions of credit in process, wherever located, whether tangible or
intangible, real, personal or mixed, primarily related to the Retained
Businesses;

(2) other than the Real Property Leases and ATM Real Property Leases, all
leases, subleases, licenses or other Contracts pursuant to which the HSBC
Sellers or any of their respective Affiliates leases, subleases or licenses real
property;

 

22



--------------------------------------------------------------------------------

(3) all Nonperforming Loans and Loans to Retained Employees;

(4) the Excluded Contracts;

(5) all assets related to employee benefit arrangements of any HSBC Seller or
Assignor or any of their respective Affiliates, including the Employee Plans;

(6) all Intellectual Property of the HSBC Sellers and their respective
Affiliates, including all right, title and interest in and to all proprietary or
licensed software, systems or programs or computer software agreements of the
HSBC Sellers and their respective Affiliates, including any rights (ownership,
licensed or otherwise) to any of the HSBC Entity Names and any other Trademarks
of the HSBC Sellers or their respective Affiliates, including those identified
on Schedule 2.1(b)(6);

(7) all books, records and other data that cannot, without unreasonable effort
or expense, be separated from books and records maintained by the HSBC Sellers
or their respective Affiliates in connection with the Retained Businesses or to
the extent that such books, records and other data relate to Excluded Assets,
Excluded Liabilities or Business Employees or Affiliated Employees who do not
become Transferred Business Employees, and all personnel files and records;
provided that, to the extent permitted under, and in accordance with,
Section 7.1(b), Assignor shall use commercially reasonable efforts to cause the
HSBC Sellers to provide Purchaser with access to any such books, records and
other data for which the above-referenced separation would cause the HSBC
Sellers to incur unreasonable effort or expense;

(8) all licenses, charters, and legal entities of the HSBC Sellers or their
respective Affiliates; and

(9) all Credit Card Accounts and Receivables.

(c) Purchaser understands, acknowledges and agrees that the assignment by
Assignor pursuant to this Agreement relates solely to, and Purchaser, pursuant
to this Agreement, is purchasing only, the Purchased Assets (and assuming only
the Assumed Liabilities) specified in this Agreement and, except as may be
expressly provided for in this Agreement, Purchaser has no interest in any other
Relationship which the HSBC Sellers, Assignor or any of their respective
Affiliates has or may have with any Banking Center Customer (subject to
Section 7.9) or any other customer of any HSBC Seller, Assignor or any of their
respective Affiliates. Purchaser further understands, acknowledges and agrees
that each HSBC Seller and its Affiliates are retaining any and all rights and
claims which any of them may have, including, but not limited to,
indemnification or reimbursement rights, with respect to the Purchased Assets
and the Assumed Liabilities, to the extent that such rights or claims relate to
the conduct of the Transferred Business prior to the Closing Date, unless such
rights or claims relate to liabilities, duties, responsibilities and obligations
of any HSBC Seller, Assignor or any of their Affiliates arising or accruing on
or prior to the Closing Date which are included in the Assumed Liabilities.

 

23



--------------------------------------------------------------------------------

Section 2.2 Assumption of Liabilities. (a) Assumed Liabilities. From and after
the Closing, and subject to the terms and conditions set forth herein, and
consistent with Sections 2.5, 8.9 and 14.2 of the Primary Purchase Agreement,
Purchaser will assume, and will pay, perform and discharge as they become due,
all of the following liabilities and obligations of the HSBC Sellers and
Assignor solely to the extent such liabilities and obligations are required to
be satisfied, paid or performed after the Closing Date (collectively, the
“Assumed Liabilities”):

(1) the Assumed Deposits;

(2) the Assumed Agreements, except for any liability or obligation under such
Assumed Agreements (i) to be performed prior to the Closing Date or (ii) arising
from a breach of, or default under, any such Assumed Agreements by the HSBC
Sellers or their respective Affiliates;

(3) all liabilities and obligations accruing after the Closing Date that relate
to or arise from the employment of the Transferred Business Employees by
Purchaser after the Closing Date, including all compensation, benefits,
severance, workers’ compensation and welfare benefit claims and
employment-related liabilities incurred after the Closing Date;

(4) any Accrued Interest and Fees on the Assumed Deposits, where such Accrued
Interest and Fees is not otherwise deducted in determining the Net Book Value of
any Purchased Asset; and

(5) any Liability, duty or obligation of any nature whatsoever, whether accrued,
absolute, primary or secondary, contingent or otherwise, direct or indirect,
asserted or unasserted, known or unknown that arises based on the conduct of the
Transferred Business after the Closing Date relating to the Transferred
Business, the Purchased Assets or the Assumed Liabilities, of whatever kind or
nature, primary or secondary, direct or indirect.

Purchaser’s obligations under this Section 2.2(a) shall not be subject to offset
or reduction by reason of any actual or alleged breach of any representation,
warranty or covenant contained in this Agreement or the Primary Purchase
Agreement or any document delivered in connection herewith or any right or
alleged right to indemnification hereunder or thereunder. All periodic fees or
charges shall be shared on a proportionate basis as of the Closing Date in
accordance with Section 3.3(b).

(b) Excluded Liabilities. Notwithstanding anything to the contrary set forth in
Section 2.2(a), other than the Assumed Liabilities, neither Purchaser nor any of
its Subsidiaries will assume or be bound by any Liability, duty or obligation of
any of the HSBC Sellers or Assignor or any of their respective Affiliates
(collectively, the “Excluded Liabilities”), including, by way of example only,
the following Liabilities of the HSBC Sellers and their respective Affiliates
(and, if applicable, Assignor):

(1) any Liability, duty or obligation of any of the HSBC Sellers or their
respective Affiliates of any nature whatsoever, whether accrued, absolute,
primary or secondary, contingent or otherwise, direct or indirect, asserted or
unasserted, known or unknown, that is primarily related to the Retained Business
or the Non-Assigned Transferred Business;

 

24



--------------------------------------------------------------------------------

(2) any Liability, duty or obligation of any of the HSBC Sellers, Assignor or
their respective Affiliates of any nature whatsoever, whether accrued, absolute,
contingent or otherwise, asserted or unasserted, known or unknown, to the extent
relating to or arising from or in connection with any Excluded Asset;

(3) the Excluded Deposits;

(4) any compensation or benefit Liabilities to Business Employees or Affiliated
Employees with respect to services provided to HSBC or its Affiliates prior to
the Closing Date (including, without limitation, all liabilities for accrued but
unused paid time off) and any Liabilities under the Employee Plans, whether or
not such claims are submitted for payment or reimbursement on or before the
Closing Date, except to the extent otherwise provided under Section 9.1;

(5) any Controlled Group Liability arising under any Employee Plan or any
employee benefit plan sponsored, maintained or contributed to or by any current
or former ERISA Affiliate of the HSBC Sellers or any of their respective
Subsidiaries;

(6) any liability for Excluded Taxes (whether or not relating to the Transferred
Business); and

(7) the Card Rewards Liability.

Notwithstanding anything in Section 13.9 to the contrary, in no event shall
Article XIII limit the retention by, as applicable, the HSBC Sellers or Assignor
of Excluded Liabilities as between Purchaser and Assignor and/or the HSBC
Sellers; provided that, in accordance with Section 13.11, nothing herein shall
provide Purchaser with any right or claim against the HSBC Sellers, including
for indemnification.

Section 2.3 Sale and Transfer of Servicing. Purchased Loans shall be sold by the
HSBC Sellers on a servicing-released basis (and without limitation, any related
escrow deposits shall be transferred to Purchaser). As of the Closing Date, all
rights, obligations, liabilities and responsibilities with respect to the
servicing of the Purchased Loans after the Closing Date will be assumed by
Purchaser.

Section 2.4 Effect of Assignment of Rights and Obligations. Assignor and
Purchaser acknowledge and agree (i) that Purchaser shall not have any rights,
claims for indemnification or other claims against any HSBC Seller, (ii) that no
HSBC Seller shall have any liability of any kind to Purchaser as a result of the
transactions provided for in this Agreement except and unless and then only to
the extent an HSBC Seller expressly agrees in writing and (iii) that neither
HSBC nor any of its Affiliates is a party to this Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE III

CLOSING PAYMENT AND ADJUSTMENTS

Section 3.1 Closing Payment. (a) On the Closing Date, and pursuant to the
Assignment from Assignor, Purchaser shall acquire the Purchased Assets and shall
assume the Assumed Liabilities.

(b) Pursuant to Section 3.2(b), on the Closing Date, Assignor shall pay to
Purchaser (or, in the event that the payment calculated pursuant hereto is a
negative number, Purchaser shall pay to Assignor the absolute value of such
figure) by electronic wire transfer in an amount in U.S. dollars (the “Closing
Payment”) equal to:

(1) an amount equal to the aggregate Net Book Value, as set forth on the Closing
Statement (as defined in Section 3.2(a)), of the sum of (i) the Assumed
Deposits, plus Accrued Interest and Fees thereon and (ii) the other Assumed
Liabilities, MINUS

(2) an amount (the “Aggregate Asset Amount”) equal to the sum of the following,
as set forth on the Closing Statement (as defined in Section 3.2(a)):

(i) the aggregate face amount of Cash on Hand as of the Close of Business on the
Closing Date; PLUS

(ii) the aggregate Appraised Value of the Purchased Real Property; PLUS

(iii) the sum of (x) the unpaid principal balance of the Purchased Loans and the
Purchased Overdrafts, as of the Close of Business on the Closing Date, in each
case plus Accrued Interest and Fees thereon, and (y) the aggregate Net Book
Values, as of the Close of Business on the Closing Date, of each of the
following: the Purchased Personal Property; the Purchased ATMs; the Assumed
Letters of Credit; and the Prepaid Expenses.

(c) The parties agree that the commercial intention of the calculation of the
Closing Payment as set out in this Section 3.1 is that the Transferred Business
sold pursuant to this Agreement has sufficient assets (cash or otherwise) to
cover its liabilities.

(d) On the Closing Date, Purchaser shall pay to Assignor, by electronic wire
transfer an amount (the “Purchaser Premium”) in U.S. dollars equal to four
percent (4.0%) of the average daily balance (including Accrued Interest and
Fees) of the Assumed Deposits for the calendar month immediately preceding the
month in which the Closing occurs and this amount shall be subject to adjustment
(and adjusted) as indicated in Section 3.2.

Section 3.2 Closing Statement and Closing Payment. (a) Closing Statement.
Assignor shall prepare a statement substantially in the form of Exhibit 3.2 (the
“Closing Statement”) showing the Aggregate Asset Amount and the calculation
thereof, reflecting the Purchased Assets and Assumed Liabilities, which shall be
prepared based on the draft Closing Statement as of the Update Date, provided to
Assignor by the HSBC Sellers.

 

26



--------------------------------------------------------------------------------

(b) Closing Payment; Purchaser Premium. At the Closing, Assignor shall pay to
Purchaser (or, if applicable, Purchaser shall pay to Assignor) the Closing
Payment, calculated pursuant to Section 3.1(b), as reflected on the Closing
Statement. The amount paid at the Closing shall be subject to subsequent
adjustment based on the Final Closing Statement, prepared pursuant to
Section 3.3. In addition, at the Closing, Purchaser shall pay to Assignor the
Purchaser Premium calculated pursuant to Section 3.1(d) based on the Closing
Statement. The amount so paid by Assignor including on account of the Purchaser
Premium shall be subject to adjustment based on the Final Closing Statement with
the Purchaser Premium computed based on the month-to-date average daily balance
(including Accrued Interest and Fees) of the Assumed Deposits for the calendar
month in which the Closing occurs up to and including the Closing Date.

Section 3.3 Final Closing Statement, Allocation of Fees and Expenses, and
Post-Closing Adjustment. (a) Final Closing Statement. Not later than five
(5) Business Days after Assignor has received the Final Closing Statement (as
defined in the Primary Purchase Agreement and with respect to the Banking
Centers), Assignor shall deliver to Purchaser a statement, as of the Close of
Business on the Closing Date, and prepared in accordance with GAAP applied
consistently with the practices used in the preparation of the Closing Statement
except as and to the extent that this Agreement provides for different valuation
methodologies for particular categories of Purchased Assets and Assumed
Liabilities, showing the Aggregate Asset Amount and the calculation thereof,
reflecting the Purchased Assets and Assumed Liabilities, as of the Close of
Business on the Closing Date (as reflected on the Final Schedules), and
reflecting such other adjustments as are appropriate in accordance with
Section 3.3(b) (the “Final Closing Statement”). Assignor shall afford Purchaser
and its accountants and attorneys the opportunity to review all work papers and
documentation used by Assignor in preparing the Final Closing Statement.

(b) Allocation of Fees and Expenses. Except as otherwise provided herein, to
effect the intention of the parties that the economics of the Transferred
Business (except to the extent of the Banking Receivables and the Prepaid
Expenses purchased by Purchaser pursuant to Section 2.1(a)(14) and
Section 2.1(a)(15), respectively) shall be for the account of the applicable
HSBC Seller up to the Close of Business on the Closing Date and thereafter shall
be for the account of Purchaser (as assignee of a portion of Assignor’s rights
under the Primary Purchase Agreement) all fees and expenses with respect to the
Transferred Business that relate to both the period before and the period after
the Closing Date, shall reflect a proration between Purchaser (as assignee of a
portion of Assignor’s rights under the Primary Purchase Agreement), on the one
hand, and the applicable HSBC Seller, on the other hand, based on the full
amount of the latest available bills or statements on the basis of a three
hundred sixty-five (365)-day calendar year (except to the extent accrued on a
three hundred sixty (360)-day calendar year, in which case proration shall be
based on a three hundred sixty (360)-day calendar year) as of the Close of
Business on the Closing Date. In furtherance of the foregoing, all operating
expenses related to the Transferred Business, as the case may be, including, but
not limited to, rent, utility, maintenance, and service expenses attributable to
operations of the Transferred Business until the Close of Business on the
Closing Date shall be paid by and shall be the obligation of the

 

27



--------------------------------------------------------------------------------

applicable HSBC Seller in accordance with the Primary Purchase Agreement. All of
such expenses attributable to operations of the Transferred Business after the
Close of Business on the Closing Date shall be paid by and be the obligation of
Purchaser. All real and personal property, use and other Taxes imposed on a time
basis with respect to the Transferred Business shall reflect a proration between
Purchaser (as assignee of a portion of Assignor’s rights under the Primary
Purchase Agreement), on the one hand, and the applicable HSBC Seller, on the
other hand, in the same manner based on the full amount of the Tax for the
relevant period, unless such amount is not reasonably ascertainable, in which
case the full amount of the Tax for the prior period shall be used. Any rental
income from subtenants or other third-party occupants of real property shall
also reflect a proration between Purchaser (as assignee of a portion of
Assignor’s rights under the Primary Purchase Agreement), on the one hand, and
the applicable HSBC Seller, on the other hand, as of the Close of Business on
the Closing Date. To the extent that any Tax, fees or expenses described in this
Section 3.3(b) are not discovered or the actual amount thereof is not known
prior to the final determination of the Final Closing Statement, the parties
shall cooperate with one another so that the applicable HSBC Seller and
Purchaser each pays its appropriate share of any such fee or expense, depending
upon whether such fee or expense relates to the period before or after the Close
of Business on the Closing Date. The parties intend that the pro rations
provided for in this Section 3.1(b) shall be calculated in the same manner as
provided for in Section 3.3(b) of the Primary Purchase Agreement, and Purchaser
shall pay to Assignor (or to the applicable HSBC Seller if so directed by
Assignor) any pro rations payable by Purchaser hereunder and Assignor shall pay
(or shall use commercially reasonable efforts to cause HSBC to pay directly to
Purchaser) any pro rations owing to Purchaser.

(c) Except as otherwise expressly provided herein, the determination of the
Final Closing Statement shall be final and binding on the parties hereto,
unless, within thirty (30) days after receipt by Purchaser of the Final Closing
Statement, Purchaser shall notify Assignor and HSBC in writing of its
disagreement with any amount included therein or omitted therefrom (a “Purchaser
Objection”), in which case, if the parties are unable to resolve the disputed
items within ten (10) Business Days of the receipt by Assignor and HSBC of
notice of such disagreement, such items shall be determined by a nationally
recognized independent accounting firm selected by mutual agreement between
Assignor, HSBC and Purchaser; provided, however, that in the event the fees of
such firm as estimated by such firm would exceed fifty percent (50%) of the net
amount in dispute, the parties agree that such firm will not be engaged by
either party and that such net amount in dispute will be equally apportioned
between Assignor and Purchaser. Such accounting firm shall be instructed to
resolve the disputed items within ten (10) Business Days of engagement, to the
extent reasonably practicable. The determination of such accounting firm shall
be final and binding on the parties hereto. The fees of any such accounting firm
shall be divided equally between Assignor and Purchaser.

(d) Not later than the Close of Business on the second (2nd) Business Day
following the final determination of the Final Closing Statement, pursuant to
Section 3.3(c) (the “Adjustment Payment Date”), Assignor and Purchaser shall
effect the transfer of any funds as may be necessary to reflect changes in the
Purchased Assets and Assumed Liabilities (including without limitation, changes
in the month-to-date average daily balance (including Accrued Interest and Fees)
of the Assumed Deposits) between the Closing Statement and the Final Closing
Statement and resulting changes in the Closing Payment and/or Purchaser Premium,
together with interest thereon computed from the Closing Date up to, but not
including, the

 

28



--------------------------------------------------------------------------------

Adjustment Payment Date, at the Federal Funds Rate; provided, however, that if a
Purchaser Objection is timely made, within two (2) Business Days of the date of
such Purchaser Objection, Assignor and Purchaser shall effect the transfer of
any funds as may be necessary to reflect the undisputed portion of the changes
in the Purchased Assets and Assumed Liabilities between the Closing Statement
and the Final Closing Statement and resulting adjustments to the Closing Payment
and/or Purchaser Premium, together with interest thereon computed from the
Closing Date up to, but not including, the date of such payment at the Federal
Funds Rate.

Section 3.4 Allocation of Consideration. (a) Promptly upon Assignor’s receipt
from HSBC of the draft allocation statement prepared by HSBC pursuant to
Section 3.4 of the Primary Purchase Agreement, Assignor shall deliver to
Purchaser a draft allocation statement setting forth the proposed calculation of
the aggregate amount of consideration paid by Purchaser in respect of the
Transferred Business, together with such adjustments as are appropriate to take
into consideration the difference, if any, between the amount of the Purchaser
Premium under this Agreement and the amount of the Premium and the Liquidity
Payment (each as defined in the Primary Purchase Agreement) allocable to the
Transferred Business under the Primary Purchase Agreement (the “Allocation
Statement”) and the proposed allocation in the form required in Section 1060 of
the Code of such aggregate amount among the Purchased Assets. If within twenty
(20) days after Purchaser’s receipt of the draft Allocation Statement, Purchaser
shall not have objected in writing to such draft statement, then such draft
statement shall become the Allocation Statement. In the event that Purchaser
objects in writing within such twenty (20) day period, Assignor and Purchaser
shall negotiate in good faith, including with HSBC, to resolve the dispute;
provided, however, that Purchaser acknowledges that the methodology used to
prepare the Allocation Statement in connection with the Primary Closing (as
defined in the Primary Purchase Agreement) shall govern the preparation of the
Allocation Statement under this Agreement.

(b) The parties hereto agree to report the allocation of the total consideration
among the Purchased Assets in a manner consistent with the Allocation Statement,
and agree to act consistently in the preparation and filing of all Tax Returns
(including filing Form 8594 with their respective federal income Tax Returns for
the taxable year that includes the Closing Date and any other forms or
statements required by the Code, Treasury regulations, the Internal Revenue
Service or any applicable state or local Taxing Authority) and in the course of
any Tax audit, Tax review or Tax litigation relating thereto; provided that
neither Assignor nor any of its Affiliates nor Purchaser or any of its
Affiliates will be obligated to litigate any challenge to such allocation of the
aggregate consideration by a Taxing Authority.

ARTICLE IV

THE CLOSING

Section 4.1 Closing Time and Place. The consummation of the transfer of the
Transferred Business, including the Purchased Assets and the Assumed
Liabilities, and the payment of the Closing Payment, in each case as
contemplated by this Agreement, shall take place at a closing (the “Closing”),
to be held at 10:00 a.m., New York time, at the offices of Assignor in Buffalo,
New York, on the date that Purchaser and Assignor agree in writing, in
consultation with, and subject to the prior approval of the HSBC Sellers (the
“Closing Date”).

 

29



--------------------------------------------------------------------------------

The Closing shall be deemed effective as of 11:59 p.m., New York time, on the
Closing Date. If the Closing Date occurs on a day other than a Business Day, any
wire transfers that otherwise would have been made on the Closing Date shall be
evidenced on the Closing Date through arrangements mutually agreed by the
parties, and such wire transfers shall occur on the first Business Day following
the Closing Date.

Section 4.2 Closing Documents. (a) Deliveries of Assignor. At the Closing,
Assignor shall deliver or cause the applicable HSBC Sellers to deliver the
following documents to Purchaser, all of which shall be in a form reasonably
satisfactory to Purchaser:

(1) the updated Schedules contemplated by Section 7.12;

(2) the officers’ certificates contemplated by Section 11.3(c)

(3) a bargain and sale deed without a covenant against grantor’s acts (or its
substantive equivalent) for the Purchased Real Property;

(4) a bill of sale, in substantially the form attached hereto as
Exhibit 4.2(a)(4) (the “Bill of Sale”), executed by the HSBC Sellers
transferring to Purchaser free and clear of Liens (other than Permitted Liens)
all of the right, title and interest of the HSBC Sellers and their respective
Subsidiaries in and to the Purchased Assets;

(5) a duly executed Assignment and Assumption Agreement, in substantially the
form attached hereto as Exhibit 4.2(a)(5) (the “Assignment and Assumption
Agreement”), assigning the right, title and interest of the HSBC Sellers and
their respective Subsidiaries in and to the Purchased Assets, free and clear of
Liens (other than Permitted Liens) and providing for the assumption of the
Assumed Liabilities by Purchaser;

(6) an affidavit pursuant to Section 1445 of the Code certifying to the
non-foreign status of Assignor and each HSBC Seller and each of their respective
Subsidiaries, as applicable, conveying real property located in the United
States hereunder;

(7) the Purchased Loans, duly and properly endorsed to Purchaser by HSBC,
together with all notes, guarantees, agreements and other evidence thereof and
all collateral and security interests securing the Purchased Loans in the
possession of HSBC or its Subsidiaries and all necessary assignments (if
applicable, in recordable form), endorsements and other instruments of
conveyance as may be necessary under the circumstances; provided that all such
assignments, endorsements and other instruments of conveyance shall be without
recourse as to collection to HSBC;

(8) subject to the relevant provisions of Exhibit A, possession of, or access
to, all Credit Documents in whatever form or medium (including imaged
documents), all collateral in the custody or possession of HSBC or its
Subsidiaries, and all funds held in escrow, in each case, relating to the
Purchased Loans or the Assumed Letters of Credit;

 

30



--------------------------------------------------------------------------------

(9) all other documents and instruments reasonably necessary to (i) transfer the
Purchased Assets to Purchaser, (ii) reflect the assumption of the Assumed
Liabilities by Purchaser or (iii) effectuate the other transactions to be taken
by the HSBC Sellers contemplated by this Agreement; and

(10) a certificate, dated the Closing Date and validly executed on behalf of
Assignor by an appropriate officer certifying that the conditions specified in
Section 11.4(a) of the Primary Purchase Agreement have been satisfied.

(b) Deliveries of Purchaser. At the Closing, Purchaser shall deliver the
following documents to the HSBC Seller and to Assignor, all of which shall be in
form reasonably satisfactory to Assignor:

(1) the officer’s certificate contemplated by Section 11.2(c) ;

(2) a duly executed Assignment and Assumption Agreement;

(3) an executed Bill of Sale; and

(4) all other documents and instruments reasonably necessary to (i) receive the
Purchased Assets from the HSBC Sellers or any of their respective Subsidiaries,
(ii) assume the Assumed Liabilities from the HSBC Sellers or any of their
respective Subsidiaries or (iii) effectuate the other transactions to be taken
by Purchaser contemplated by this Agreement.

Section 4.3 Delivery of Purchased Assets. Assignor shall or shall cause the HSBC
Sellers to deliver to Purchaser at the Close of Business on the Closing Date (or
at such other date if mutually agreed to by Purchaser and Assignor) all of the
fixed assets and other tangible personal property to the extent not located on
or at the Business Premises (including real property files, Cash on Hand, and
keys to safe deposit boxes) constituting Purchased Assets hereunder being
purchased at such Closing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF ASSIGNOR

Except as Previously Disclosed, Assignor represents and warrants to Purchaser,
as of the date hereof (or as of such other date as may be expressly provided in
any representation or warranty), as follows:

Section 5.1 Organization. Assignor is a national bank duly organized, validly
existing and in good standing under the laws of the United States.

Section 5.2 Authority; Capacity. Assignor has the power and authority to enter
into and perform this Agreement and any other documents executed pursuant
hereto. This Agreement and any other documents or instruments executed pursuant
hereto and the execution, delivery and performance hereof and thereof have been
duly authorized and approved by all

 

31



--------------------------------------------------------------------------------

necessary corporate action on the part of Assignor, and this Agreement and the
instruments and documents executed pursuant hereto constitute, or when executed
will constitute, the valid and binding obligations of Assignor, enforceable
against Assignor in accordance with their terms, except as enforcement may be
limited by receivership, conservatorship and supervisory powers of bank
regulatory agencies generally as well as by bankruptcy, insolvency,
reorganization, moratorium or other laws of general applicability relating to or
affecting creditors’ rights, or the limiting effect of rules of law governing
specific performance, equitable relief and other equitable remedies or the
waiver of rights or remedies.

Section 5.3 Consents and Approvals. None of Assignor or any of its Subsidiaries,
nor to the Knowledge of Assignor, the HSBC Sellers or any of their respective
Subsidiaries, is required to obtain any order, permit, consent, approval or
authorization of, or required to make any declaration or filing with, any
Governmental Entity or third party in connection with the execution and delivery
of this Agreement and the transactions contemplated hereby, except
(i) compliance with the applicable requirements of the HSR Act and the approvals
or non-objections of the Governmental Entity listed on Schedule 5.3 (the
“Assignor Regulatory Approvals”) and (ii) other consents or approvals, the
failure of which to obtain would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect.

Section 5.4 No Breaches; Defaults. Assuming the receipt of all regulatory
approvals referenced in Section 5.3, the execution and delivery of this
Agreement and any instruments or other documents executed pursuant hereto by
Assignor do not and the consummation of the transactions contemplated by this
Agreement, will not constitute: (i) a breach or violation of or default under
any law, rule, regulation, judgment, order, governmental permit or license of
Assignor or to which Assignor is subject, which breach, violation or default
would prevent or materially delay Assignor from being able to perform its
obligations under this Agreement in all material respects, or (ii) a breach or
violation of or a default under the articles of association (or certificate of
incorporation, as applicable) or bylaws of Assignor.

Section 5.5 Compliance with Law. Except as disclosed on Schedule 5.5, Assignor
and its Subsidiaries have conducted and are conducting their business in all
material respects in compliance with all Applicable Law, including, without
limitation, all regulations, orders, and opinions of the Office of the
Comptroller of the Currency, the Board of Governors of the Federal Reserve
System and the Federal Deposit Insurance Corporation, and, except as would not,
individually or in the aggregate, result in a material adverse effect, neither
Assignor nor any of its Subsidiaries is subject to any order or ruling directed
to it by, or memorandum of understanding with, any Governmental Entity. Except
as disclosed on Schedule 5.5, to the Knowledge of Assignor, each HSBC Seller and
its Subsidiaries: (i) is in compliance in all material respects with Applicable
Law applicable to the Purchased Assets, Assumed Liabilities and Transferred
Business; (ii) has conducted and is conducting the Transferred Business
(including, without limitation, all matters relating to the Business Employees,
Affiliated Employees and the Business Premises) in compliance in all material
respects with Applicable Law; and (iii) has properly administered in all
material respects all accounts within the Transferred Business for which any of
them acts as a fiduciary, including accounts for which any of them serves as a
trustee, agent, custodian, personal representative, guardian, conservator or
investment advisor, in accordance with the terms of the agreements governing
such accounts and Applicable Law, provided that the environmental matters
addressed by Section 5.19 shall be

 

32



--------------------------------------------------------------------------------

governed exclusively by Section 5.19 and not this Section 5.5 and compliance
with law matters specifically addressed elsewhere in this Article V shall be
governed by such specific representations and not this Section 5.5. Assignor has
received no notice of and has no Knowledge of any planned or threatened
objection by any community group to the transactions contemplated hereby.

Section 5.6 Litigation and Related Matters. There are no actions, suits, or
proceedings, whether civil, criminal or administrative, pending or, to the
Knowledge of Assignor, threatened against or affecting Assignor which would
materially impede, delay or prevent Assignor or any of its Subsidiaries from
entering into this Agreement or performing its terms. Except as disclosed on
Schedule 5.6, to the Knowledge of Assignor, as of the date of this Agreement
there are no actions, suits, or proceedings, whether civil, criminal or
administrative, pending or, threatened related to the Transferred Business,
Purchased Assets or Assumed Liabilities, against or affecting any HSBC Seller
which would (i) reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect or (ii) prevent or materially delay Assignor from
being able to perform the material obligations of Assignor under this Agreement.

Section 5.7 No Brokers or Finders. Except for Goldman, Sachs & Co. and Sandler
O’Neill & Partners, L.P., whose fees will be paid by Assignor, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of Assignor or any of its Affiliates who
might be entitled to any fee or commission from Assignor or its Affiliates in
connection with the transactions contemplated hereby.

Section 5.8 Operations. Since March 31, 2011, and except as otherwise expressly
contemplated by this Agreement, and to the Knowledge of Assignor, the HSBC
Sellers and their respective Subsidiaries have in all material respects
conducted the Transferred Business only in, and have not engaged in any material
transaction with respect to the Transferred Business other than in, the ordinary
course of business consistent with past practice. Since March 31, 2011, there
has not been any event, occurrence or circumstance that has had or that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.9 Real Property Leases. (a) Assignor has provided Purchaser with true
and correct copies of all Real Property Leases and a list of all of the tenants
or other occupants of the Business Premises subject to a Real Property Lease as
of the date set forth on such list.

(b) Each Real Property Lease is in full force and effect in all material
respects, and, to the Knowledge of Assignor, neither any HSBC Seller nor the
landlord is in default under any of its respective obligations thereunder.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, to the Knowledge of Assignor, none
of the HSBC Sellers or any of their respective Subsidiaries has received any
written notice of a nonrenewal of any Real Property Lease or a condemnation
proceeding relating to any real property that is subject to a Real Property
Lease that would materially affect a property or its intended use.

 

33



--------------------------------------------------------------------------------

Section 5.10 Purchased Real Property. (a) On the Closing Date, Assignor shall
cause the applicable HSBC Seller or its applicable Subsidiaries to convey good
and marketable title to the Purchased Real Property free and clear of all Liens,
except for Permitted Liens.

(b) Except as disclosed on Schedule 5.10, to the Knowledge of Assignor, none of
the HSBC Sellers or any of their respective Subsidiaries has received any
written notice of a condemnation proceeding relating to the Purchased Real
Property.

Section 5.11 Assumed Deposits. The HSBC Sellers have the right to transfer or
assign each of the Assumed Deposits to Purchaser. The Assumed Deposits have been
solicited, originated and administered in accordance with the terms of the
respective governing documents and all Applicable Law and regulations, in each
case, in all material respects. The Assumed Deposits are insured by the FDIC to
the fullest extent permitted in accordance with the FDI Act and the HSBC Sellers
and their Subsidiaries have paid all assessments due thereunder. Each of the
agreements relating to the Assumed Deposits is valid, binding, and enforceable
upon its respective parties in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting creditors’ rights, and by the
exercise of judicial discretion in accordance with general principles applicable
to equitable and similar remedies.

Section 5.12 Purchased Loans(a) Each Purchased Loan (i) is evidenced by notes,
agreements, or other evidences of indebtedness that are true, genuine and what
they purport to be, materially complete and correct sets of originals of which
(or, to the extent an original is not necessary for the enforcement thereof,
true, correct and complete copies thereof) are included in the Credit Documents
which will be delivered, or made available, to Purchaser pursuant to
Section 2.1(a); (ii) constitutes a legal, valid and binding obligation of the
respective borrower(s) or obligor(s), enforceable, to the Knowledge of Assignor,
by the holder thereof in accordance with its terms subject, as to enforcement,
to applicable bankruptcy, insolvency, reorganization, liquidation and other
similar laws and equitable principles relating to or affecting the enforcement
of creditors’ rights generally, (iii) is free from all material claims,
defenses, rights of rescission, any discount, allowance, set-off, counterclaim,
presently pending bankruptcy or other defenses by the borrower, and
(iv) complies in all material respects with Applicable Law, including all
applicable lending laws and regulations.

(b) Each Purchased Loan (i) was originated by an HSBC Seller or a Subsidiary of
an HSBC Seller (or, in the case of a Purchased Loan that was purchased by any
HSBC Seller or a Subsidiary of an HSBC Seller, by the Person making such
Purchased Loan): (x) in the ordinary course of business at the time such
Purchased Loan was made; and (y) in accordance with Applicable Law, in all
material respects; and (ii) to the extent it is identified as secured in
Schedule 2.1(a)(6), is secured by a valid, perfected and enforceable Lien on the
secured property described in the applicable security agreement.

(c) Each Purchased Loan has been originated, created, maintained, serviced and
administered in all material respects in accordance with (i) Applicable Law;
(ii) the applicable HSBC Seller’s or its applicable Subsidiaries’ written loan
servicing and operating procedures as in effect from time to time; and (iii) the
respective Credit Documents governing each Purchased Loan.

 

34



--------------------------------------------------------------------------------

(d) Immediately following the sale of each Purchased Loan, Purchaser will own
such Purchased Loan free and clear of any encumbrance, equity, participation
interest, Lien, pledge, charge, claim or security interest.

(e) To the Knowledge of Assignor, neither the borrower nor any guarantor of any
of the Purchased Loans is in bankruptcy and, there are no facts, circumstances
or conditions with respect to any such Purchased Loans, the collateral therefor
or the borrower’s credit standing, that could reasonably be expected to cause
any such Purchased Loans to become delinquent or adversely affect the
collectability, the value or the marketability of such Purchased Loans.

(f) To the Knowledge of Assignor, none of the rights or remedies under the
Credit Documents relating to the Purchased Loans has been amended, modified,
waived, subordinated or otherwise altered by any HSBC Seller or any Subsidiary
of an HSBC Seller, except as evidenced by a written instrument which is a part
of the file with respect to the Purchased Loan and appropriately recorded as
necessary to establish all rights of mortgagee into assignee.

(g) The HSBC Sellers may transfer or assign the Purchased Loans to Purchaser
without the approval or consent of any obligor thereunder and without creating
any breach of any agreement pursuant to which another party has purchased a
participating interest in the Purchased Loan.

(h) Subject to obtaining any required consent from any third party, including
the SBA, with respect to each SBA Loan that is subject to a guaranty, such
guaranty is in full force and effect and is freely transferrable as an incident
to the sale of each SBA Loan.

(i) None of the Purchased Loans are serviced by third parties, and there are no
obligations, agreements or understandings that could result in any Purchased
Loan becoming subject to any such third party servicing.

(j) Except as set forth in this Section 5.12, Assignor does not make any
representation or warranty to Purchaser relating to the Purchased Loans.

Section 5.13 Intentionally Omitted

Section 5.14 Assumed Contracts. To the Knowledge of Assignor, each party to any
Assumed Contract to which an HSBC Seller or any of its Subsidiaries is a party
has performed in all material respects its obligations thereunder to the extent
that such obligations to perform have accrued, no party is in default under such
Assumed Contracts and none of such Assumed Contracts was entered into outside
the ordinary course of business of any applicable HSBC Seller or its
Subsidiaries. Each such Assumed Contract constitutes the legal, valid and
binding obligation of the applicable HSBC Seller or its Subsidiaries, and, to
the Knowledge of Assignor, the respective third party, and is enforceable in
accordance with its terms subject as to enforcement, to applicable bankruptcy,
insolvency, reorganization, liquidation and other similar laws and equitable
principles relating to or affecting the enforcement of creditors’ rights
generally.

 

35



--------------------------------------------------------------------------------

Section 5.15 Regulatory Matters. There are no pending, or to the Knowledge of
Assignor, threatened disputes or controversies between Assignor or any HSBC
Seller and any federal, state or local governmental authority that (i) would
reasonably be expected to prevent or materially delay Assignor from being able
to perform its obligations under this Agreement or (ii) would reasonably be
expected to impair the validity or consummation of this Agreement or the
transactions contemplated hereby. Neither Assignor nor, to the Knowledge of
Assignor, any HSBC Seller has received any notice from any Governmental Entity
indicating that such Governmental Entity would oppose or not promptly grant or
issue its consent or approval, if requested, with respect to the transactions
contemplated hereby and has no reason to believe that, if requested, any
Governmental Entity required to approve the transactions contemplated hereby
would oppose or not promptly grant or issue its consent or approval.

Section 5.16 Necessary Permits. Except as set forth on Schedule 5.16, the HSBC
Sellers and their respective Subsidiaries have all material permits, licenses,
orders, ratings and approvals of all Governmental Entities necessary for them to
operate the Transferred Business substantially as presently operated (the
“Necessary Permits”), and (i) all of the Necessary Permits are in full force and
effect in all material respects, and (ii) to the Knowledge of Assignor, no
suspension or cancellation of any Necessary Permit has been threatened.

Section 5.17 Business Employees, Affiliated Employees and Benefits.
(a) Schedule 1.1(c)(i) and Schedule 1.1(c)(ii) list, as of December 22, 2011,
all Business Employees (excluding Retained Employees) who are identified as
employed in the Transferred Business by the internal records of the HSBC
Sellers, and the Affiliated Employees, respectively, as well as the position,
corporate and functional title, status as exempt or non-exempt, identification
number, hire date, status as full or part-time, status as active or on leave, if
on leave, the date leave commenced, geographic location and remuneration
(including base salary, base wage, commission schedule and prior year’s
incentive award, in each case, as applicable) of each such Business Employee or
Affiliated Employee. Schedule 1.1(c)(ii) will separately identify the Affiliated
Employees who are employed by HSI in connection with the Wealth Management
Business (the “Wealth Management Employees”). Within five (5) Business Days
prior to the Closing Date, and at such other dates as reasonably requested by
the Purchaser, but no more frequently than once every thirty (30) days, Assignor
shall update Schedule 1.1(c)(i) and Schedule 1.1(c)(ii) in electronic format, to
reflect any newly hired Business Employees, any additional hired or identified
Affiliated Employees, those Business Employees or Affiliated Employees whose
employment has terminated, and any other change in the other information on
Schedule 1.1(c)(i) or Schedule 1.1(c)(ii), respectively; provided, however, that
no updated information shall be provided with respect to those Business
Employees or Affiliated Employees previously listed on Schedule 1.1(c)(i) or
Schedule 1.1(c)(ii), respectively, who have rejected a Comparable Job Offer or
who have not received a Comparable Job Offer from Purchaser as of such date.

(b) Schedule 5.17(b) lists all of the material employee benefit and compensation
plans, programs, agreements and arrangements, including all pension, retirement,
retiree medical, profit-sharing, thrift, savings, deferred compensation,
compensation, incentive, equity-based, change in control, severance, welfare,
fringe benefit, perquisite and similar plans sponsored, maintained or
contributed to by the HSBC Sellers or any of their respective ERISA Affiliates
and in which any Business Employee or Affiliated Employee is eligible to
participate,

 

36



--------------------------------------------------------------------------------

excluding any nonqualified deferred compensation plan under which benefits,
other than interest credits, are no longer being earned or accrued or to which
contributions are no longer being made (the “Employee Plans”). Assignor has made
available to Purchaser copies of the most recent summary plan descriptions and
annual enrollment guides with respect to the Employee Plans.

Section 5.18 Labor Contracts and Relations. Except as set forth on
Schedule 5.18, with respect to Business Employees or Affiliated Employees, none
of the HSBC Sellers or any of their respective Subsidiaries is a party to any
collective bargaining agreement, contract, or other agreement or understanding
with a labor union or labor organization, and none of the HSBC Sellers or any of
their respective Subsidiaries is the subject of a proceeding asserting it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages and conditions of employment, nor, to the
Knowledge of Assignor, is any such proceeding threatened, nor is there any
strike or other labor dispute by the Business Employees or Affiliated Employees
pending or threatened, nor does Assignor or any HSBC Seller have Knowledge of
any activity involving any Business Employees or Affiliated Employees seeking to
certify a collective bargaining unit or engaging in union organizational
activity.

Section 5.19 Environmental Matters. Except as set forth on Schedule 5.19:

(a) To the Knowledge of Assignor, each HSBC Seller and its respective
Subsidiaries is currently in compliance in all material respects with all
Environmental Laws applicable to any Business Premises, and with respect to any
operations or activities conducted by any HSBC Seller or any of its Subsidiaries
on such Business Premises. Neither Assignor nor any of the HSBC Sellers or their
respective Subsidiaries has received any written notice that there has been any
failure to comply with Environmental Laws applicable to the Purchased Real
Property, and with respect to any operations or activities conducted by any HSBC
Seller or any of its Subsidiaries on such premises except any such notice with
respect to a failure to comply which has been fully resolved.

(b) To the Knowledge of Assignor, the HSBC Sellers and their respective
Subsidiaries have all material environmental permits and approvals required
under Environmental Laws for all facilities and improvements and any operations
activities presently conducted by the HSBC Sellers and their respective
Subsidiaries on the Purchased Real Property, and, to the Knowledge of Assignor,
each HSBC Seller and its Subsidiaries is currently in compliance with all such
permits and approvals.

(c) There is no suit, claim, demand, action, consent order, or proceeding
pending or, to the Knowledge of Assignor, threatened in which Assignor or any
HSBC Seller or any of their respective Subsidiaries or, with respect to
threatened proceedings, could reasonably be expected to be named as a defendant,
responsible party or potentially responsible party (i) for alleged
noncompliance, with any Environmental Laws or (ii) relating to the Release into
or presence in the Environment of any Hazardous Materials, in either case at or
on any Purchased Real Property.

 

37



--------------------------------------------------------------------------------

(d) To the Knowledge of Assignor, there have been no Releases into the
Environment of any Hazardous Materials in, on, from, under or affecting any
Business Premises which would reasonably be expected to have a material adverse
impact on such Business Premises.

(e) Assignor has provided to Purchaser copies of all documentation in its
possession or under its control pertaining to environmental conditions at the
Business Premises.

Section 5.20 Books and Records. With respect to each Assumed Agreement and all
accounts related thereto, to the Knowledge of Assignor, the accounting,
financial and other books and records kept by the HSBC Sellers and their
Subsidiaries are in all material respects complete and accurate and have been
maintained in the ordinary course of business and in compliance with in all
material respects with Applicable Law. The books and records included within the
Purchased Assets include all customary branch, customer and customer-related
information reasonably necessary to service the Assumed Deposits and Purchased
Loans on an ongoing basis, and to otherwise operate the Transferred Business
being acquired under this Agreement in substantially the manner currently
operated by the HSBC Sellers.

Section 5.21 Safe Deposit Boxes. Each HSBC Seller and its Subsidiaries is in
compliance, in all material respects, with the terms and conditions of the Safe
Deposit Agreements.

Section 5.22 Insurance Coverage. The business and operations of the Transferred
Business are insured against such risks and in such amounts and with such
coverage deemed appropriate by management of the HSBC Sellers and not in a
manner materially inconsistent with industry practice for a global financial
institution. Since January 1, 2010, all premiums payable under all insurance
policies and fidelity bonds that currently cover the assets, business,
operations and employees of the Transferred Business have been timely paid in
all material respects, and the HSBC Sellers and their respective Subsidiaries
have otherwise complied in all material respects with the terms and conditions
of all such policies and bonds. Since January 1, 2010, there is no material
claim by the HSBC Sellers or any of their respective Subsidiaries related to the
Transferred Business pending under any such policies or bonds as to which
coverage has been denied by the underwriters of such policies or bonds
applicable to the Transferred Business. To the Knowledge of Assignor, no insurer
has threatened a termination of coverage under any such policies or bonds,
except notices required to be given by Applicable Law prior to the expiration of
any policy or bond advising that coverage will terminate by its terms if such
policy or bond is not renewed.

Section 5.23 Taxes. (a) All Tax Returns required to have been filed with respect
to the Transferred Business (such Tax Returns, the “Tax Returns”) have been
filed with the appropriate Taxing Authority; each such Tax Return is true,
complete and correct in all material respects. All Taxes shown to be due on such
Tax Returns, and all Taxes due and attributable to the Transferred Business,
have been timely paid, withheld and timely paid to the appropriate Taxing
Authority, or reflected in an appropriate tax reserve in accordance with GAAP on
the financial statements of the applicable HSBC Sellers, other than those Taxes
the failure of which to be paid would not result in a Lien on the Purchased
Assets or become a liability of Purchaser.

 

38



--------------------------------------------------------------------------------

(b) No notice of deficiency or assessment of Taxes has been received from any
Taxing Authority with respect to the Transferred Business. There is no material
dispute or claim concerning any Tax relating to the Transferred Business either
(A) claimed or raised by any Taxing Authority in writing or (B) of which
Assignor has Knowledge. There are no Liens on any of the Purchased Assets that
arose in connection with any failure (or alleged failure) to pay any Tax
(whether or not such Tax relates to the Transferred Business).

Section 5.24 Investment Products; Personnel. Each Business Employee or
Affiliated Employee who is required by Applicable Law to be licensed to sell
non-deposit investment products, including insurance and securities, is validly
licensed and in good standing with each applicable regulator, including FINRA
and the state insurance regulators.

Section 5.25 Transferred Wealth Management Relationships. (a) (1) Customer
Relationships Each Transferred Wealth Management Relationship has been in all
material respects originated and serviced (i) to the Knowledge of Assignor, in
conformity with applicable policies of HSI, (ii) in accordance with the terms of
any applicable instrument or agreement governing the relationship with such
customer, (iii) in accordance with any instructions received from such customers
and (iv) in compliance with Applicable Law. To the Knowledge of Assignor, each
instrument or agreement governing a Transferred Wealth Management Relationship
has been duly and validly executed and delivered by HSI and the other
contracting parties, and each such instrument or agreement constitutes a valid,
binding and enforceable obligation of the parties thereto, subject as to
enforcement, to applicable bankruptcy, insolvency, reorganization, liquidation
and other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally.

(2) To the Knowledge of Assignor, as of the date hereof, HSI has not received
any written notice from any customer related to the Transferred Wealth
Management Relationships that it intends to bring a claim against HSI or any of
its Affiliates in connection with the Transferred Wealth Management
Relationships.

(b) Conduct of the Wealth Management Business: To the Knowledge of Assignor, HSI
currently has in place an effective system of policies and procedures and a
supervisory system reasonably designed to achieve and maintain material
compliance with all applicable federal and state securities laws (and the rules
of any applicable Self-Regulatory Organization). To the Knowledge of Assignor,
the Affiliated Employees associated with the Transferred Wealth Management
Relationships, in their capacities as employees, have complied in all material
respects with Applicable Laws.

(c) Financial Advisors: Schedule 5.25(c) lists each Affiliated Employee who, as
of the date hereof, is a financial advisor associated with the Transferred
Wealth Management Relationships, the assets under management attributable to
each such financial advisor and the Banking Center(s) in which each such
financial advisor is located. As of the date hereof, to the Knowledge of
Assignor, HSI has not received any notice that any financial advisor listed in
Schedule 5.25(c) has terminated or intends to terminate his or her employment.

 

39



--------------------------------------------------------------------------------

Section 5.26 The Primary Purchase Agreement. Exhibit C is a true, correct and
complete copy of the Primary Purchase Agreement and all of the Exhibits and
Schedules thereto. As of the date of this Agreement, Assignor has no Knowledge
of any breach of any representation or warranty made by an HSBC Seller in the
Primary Purchase Agreement or of any breach of any covenant or agreement of an
HSBC Seller in the Primary Purchase Agreement.

Section 5.27 Limitations on and Disclaimer of Representations and Warranties.
Except for its representations and warranties expressly set forth in this
Agreement, Assignor makes no representations or warranties, express or implied,
as to the Transferred Business, the Banking Centers, the Purchased Assets or the
Assumed Liabilities. Purchaser acknowledges that notwithstanding the
representations or warranties in this Agreement or in the Primary Purchase
Agreement, neither HSBC nor any of its Affiliates makes any representations or
warranties whatsoever to Purchaser, either express or implied.

Section 5.28 Financing. On the Closing Date, Assignor or the HSBC Sellers, as
applicable, will have sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to make the Closing Payment
and to promptly pay any other amounts to be paid by it under this Agreement on
the Closing Date.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as Previously Disclosed, Purchaser hereby represents and warrants to
Assignor, as of the date hereof (or as of such other date as may be expressly
provided in any representation or warranty), as follows:

Section 6.1 Organization. Purchaser is a bank duly organized, validly existing
and in good standing under the laws of the State of New York. Purchaser has all
the requisite corporate power and corporate authority, as well as all requisite
licenses, franchises, permits, qualifications and similar permissions and
authorities, to own the Purchased Assets, assume the Assumed Liabilities and to
carry on the Transferred Business and is duly qualified to do business in and is
in good standing as a foreign corporation or other entity in each jurisdiction
where the ownership of the Purchased Assets and the conduct of the Transferred
Business requires such qualification, except where the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a material adverse effect on Purchaser.

Section 6.2 Authority; Capacity. Purchaser has the power and authority to enter
into and perform this Agreement and any instruments or other documents executed
pursuant hereto. This Agreement and any instruments or other documents executed
pursuant hereto, and the execution, delivery and performance hereof and thereof
have been duly authorized and approved by all necessary corporate action on the
part of Purchaser, and this Agreement and the instruments and documents executed
pursuant hereto constitutes, or when executed will constitute, the valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with its terms, except as enforcement may be limited by receivership,
conservatorship and supervisory powers of bank regulatory agencies generally as
well as bankruptcy, insolvency, reorganization, moratorium or other laws of
general applicability relating to or affecting creditors’ rights, or the
limiting effect of rules of law governing specific performance, equitable relief
and other equitable remedies or the waiver of rights or remedies.

 

40



--------------------------------------------------------------------------------

Section 6.3 Consents and Approvals. (a) Neither Purchaser nor any of its
Affiliates is required to obtain any order, permit, consent, approval or
authorization of, nor required to make any material declaration or filing with,
any Governmental Entity or third-party in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except compliance with the applicable requirements of the HSR Act and
the approvals or non-objections of the Governmental Entities set forth on
Schedule 6.3(a) (such approvals, the “Purchaser Regulatory Approvals”).

(b) There are no pending, or to the Knowledge of Purchaser, threatened disputes
or controversies between Purchaser or any of its Affiliates and any Governmental
Entity, including, without limitation, with respect to capital requirements,
that (i) would reasonably be expected to prevent or delay Purchaser from being
able to perform its obligations under this Agreement or (ii) would reasonably be
expected to impair the validity or consummation of this Agreement or the
transactions contemplated hereby. Purchaser has not received any indication from
any Governmental Entity that such Governmental Entity would oppose or refuse to
grant or issue its consent or approval, if required, with respect to the
transactions contemplated hereby and has no reason to believe that, if
requested, any Governmental Entity required to approve the transactions
contemplated hereby would oppose or not promptly grant or issue its consent or
approval.

(c) As of the date hereof, both currently and after giving effect to the
transactions contemplated hereby (on a pro forma basis): (i) Purchaser is and
will be at least “well-capitalized”, as defined in the FDI Act; and
(ii) Purchaser meets all capital requirements, standards and ratios required by
each state or federal bank regulator with jurisdiction over Purchaser,
including, without limitation, any such higher requirement, standard or ratio as
applied to Purchaser by state or federal bank regulator, and no such regulator
has indicated that it will condition any of the Purchaser Regulatory Approvals
upon an increase in Purchaser’s capital or compliance with any capital
requirement, standard or ratio.

(d) The deposits of Purchaser and its Subsidiaries are insured by the FDIC to
the fullest extent permitted by law, and all premiums and assessments required
to be paid in connection therewith have been paid when due by Purchaser.

(e) Purchaser was rated at least satisfactory following its most recent CRA
examination by the regulatory agency responsible for its supervision and has no
reason to believe that it will not maintain at least a satisfactory rating
following its next CRA examination. Purchaser has received no notice of and has
no Knowledge of any planned or threatened objection by any community group to
the transactions contemplated hereby.

Section 6.4 No Breaches; Defaults. Assuming the receipt of all regulatory
approvals referenced in Section 6.3(a), the execution and delivery of this
Agreement and any instruments or other documents executed pursuant hereto by
Purchaser do not and the consummation of the transactions contemplated by this
Agreement, will not constitute: (i) a breach or violation of or default under
any law, rule, regulation, judgment, order, governmental

 

41



--------------------------------------------------------------------------------

permit or license of Purchaser or to which it is subject, which breach,
violation or default would prevent or materially delay Purchaser from being able
to perform its obligations under this Agreement in all material respects, or
(ii) a breach or violation of or a default under the articles of association (or
certificate of incorporation, as applicable) or bylaws of Purchaser.

Section 6.5 Litigation and Related Matters. There are no actions, suits, or
proceedings, whether civil, criminal or administrative, pending or, to the
Knowledge of Purchaser threatened against or affecting Purchaser which could
materially impede, delay or prevent Purchaser or any of its Subsidiaries from
entering into this Agreement or performing its terms.

Section 6.6 Compliance with Laws and Regulations. Except as set forth in
Schedule 6.6, Purchaser and its Subsidiaries have conducted and are conducting
their business in all material respects in compliance with all Applicable Law,
including, without limitation, all regulations, orders, and opinions of [the
Board of Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation and the New York Department of Financial Services], and, except as
would not, individually or in the aggregate, result in a material adverse
effect, none of Purchaser or its Subsidiaries is subject to any order or ruling
directed to it by, or memorandum of understanding with, any Governmental Entity.
Purchaser has received no notice of and has no Knowledge of any planned or
threatened objection by any community group to the transactions contemplated
hereby.

Section 6.7 No Brokers or Finders. Except for Keefe, Bruyette & Woods, Inc.,
whose fees will be paid by Purchaser, there is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of Purchaser or any of its Affiliates who might be entitled to any fee
or commission from Purchaser or any of its Affiliates in connection with the
transactions contemplated hereby.

Section 6.8 Financing. On the Closing Date, Purchaser will have sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to make the Closing Payment and to promptly pay any other amounts to
be paid by it under this Agreement on the Closing Date.

Section 6.9 Eligibility. As of the date hereof, Purchaser satisfies, and as of
the Closing Date will satisfy, all clearing standards and requirements under
Applicable Law to (1) acquire the Transferred Wealth Management Relationships
and (2) employ the financial advisors associated with the Transferred Wealth
Management Relationships.

ARTICLE VII

GENERAL COVENANTS

Section 7.1 Access to Properties and Records Relating to the Transferred
Business. (a) To the extent permitted by Applicable Law, from the date hereof
until the earlier of the Closing Date and the termination of this Agreement,
Assignor will use commercially reasonable efforts to provide to Purchaser and to
its officers, accountants, counsel, and other representatives reasonable access
during the normal business hours of the HSBC Sellers to the

 

42



--------------------------------------------------------------------------------

properties, books, contracts and records of the HSBC Sellers and their
respective Subsidiaries relating primarily to the Transferred Business for
purposes related to the consummation of the transactions contemplated by this
Agreement, including for the purposes of conducting (x) a Phase I ESA and, if
necessary to develop a Remediation Plan, a Phase II ESA, at the Purchased Real
Property and (y) a Phase I ESA at all Business Premises subject to a Real
Property Lease, subject to consent of the landlord under the applicable Real
Property Lease; provided, however, that (x) such access shall be at reasonable
times and upon reasonable prior notice and shall not disrupt the personnel and
operations of the HSBC Sellers and their respective Subsidiaries; and (y) prior
to conducting any proposed Phase II ESA, any work plans associated with such
Phase II ESA shall be submitted to, and approved by, the HSBC Sellers (such
approval not to be unreasonably withheld) and provided further that Purchaser’s
access to Tax Returns filed by or otherwise relating to the HSBC Sellers or any
of their respective Subsidiaries; shall be governed by Article X. All requests
for access to such offices, properties, books, and records shall be made to
Assignor and Assignor will in turn either provide such access to Purchaser (if
Assignor has copies of the applicable items) or make such requests to such
representatives of the HSBC Sellers as the HSBC Sellers shall designate, who
shall be responsible for coordinating such requests and all permitted access.
Purchaser and Assignor shall promptly provide the HSBC Sellers with a copy of
any report or other record relating to any ESA conducted at the Purchased Real
Property or Business Premises subject to a Real Property Lease and with a copy
of any Remediation Plan. Prior to conducting any Phase II ESA, Purchaser and
Assignor shall provide the HSBC Sellers with a copy of the insurance certificate
for any consultant that will conduct, in whole or in part, a Phase II ESA, which
insurance certificate shall name the HSBC Sellers as additional insureds.
Purchaser and Assignor shall indemnify the HSBC Sellers for any Losses arising
from or relating to any ESA, to the extent such Losses are not recovered by the
HSBC Sellers under such consultant’s insurance policy.

(b) Following the Closing, to the extent permitted by Applicable Law, Purchaser
will grant Assignor and any HSBC Seller and their respective representatives
reasonable access during Purchaser’s normal business hours to all books, records
and other data related to the Transferred Business and to the Transferred
Business Employees (including making such persons reasonably available to
Assignor or any Affiliate or to an HSBC Seller or any Affiliate for depositions,
witness preparation, trial preparation and fact-gathering, but excluding any
proceedings, or threatened proceedings, between Assignor or an HSBC Seller, or
an Affiliate of either of them, and Purchaser or an Affiliate of Purchaser) at
reasonable times and upon reasonable prior notice and provided such access shall
not disrupt the personnel and operations of Purchaser and its Subsidiaries, if
such access is reasonably deemed necessary or desirable by Assignor or any HSBC
Seller or any of its Subsidiaries in connection with its tax, regulatory,
litigation, contractual or other legitimate, non-competitive matters, including
for purposes of handling claims related to Section 2.2 for which Transferred
Business Employees may have relevant information. Nothing in the foregoing shall
prevent Assignor or any HSBC Seller or any of their respective Subsidiaries from
seeking to make such persons available via subpoena or other legal or similar
process.

(c) If the HSBC Sellers do not deliver books, records and other data pursuant to
Section 2.1(b)(7) that are otherwise required to be delivered pursuant to
Section 2.1(a)(11), in accordance with Exhibit A, the Assignor will use
commercially reasonable efforts to cause the HSBC Sellers to hold such books,
records and other data as custodians for Purchaser and, in their capacity as
custodians, to provide to Purchaser access to such books, records and other data
in the manner provided in Exhibit A.

 

43



--------------------------------------------------------------------------------

(b) Purchaser will review with Assignor and HSBC Purchaser’s information
security controls of the system or systems used by Purchaser to maintain the
security of customer data, including providing reasonable access to Purchaser’s
owned facilities and data centers and, to the extent permitted under the
relevant contract, to third-party facilities and data centers.

Section 7.2 Efforts; Regulatory Filings and Other Actions. (a) Each of the
parties hereto agrees to use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated hereby and to cooperate with the other parties in
connection with the foregoing. Without limiting the generality of the foregoing,
each of the parties shall use its reasonable best efforts: (i) to obtain all
Regulatory Approvals as promptly as practicable, (ii) to lift or rescind as
promptly as practicable any injunction or restraining order or other order
adversely affecting the ability of the parties hereto to consummate the
transactions contemplated hereby, (iii) to effect all necessary registrations
and filings, if any, and (iv) to fulfill all of the conditions to the
obligations of the parties to consummate the transactions contemplated by this
Agreement set forth in Article XI.

(b) In furtherance, and not in limitation, of the covenants set forth in
Section 7.2(a), each of the parties hereto agrees to use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to obtain the Required
Government Approvals as promptly as practicable, and within thirty (30) days
after the date hereof, each party will file any application, notice or report
required to be filed by such party with any Governmental Entity with respect to
any Regulatory Approval or otherwise required in connection with the
transactions contemplated hereby and will use its reasonable best efforts to
obtain a waiver from any applicable waiting period, and will make any further
filings pursuant thereto that may be necessary in connection therewith.

(c) Each party shall, subject to Applicable Law, (i) permit counsel for the
other party, as well as counsel to HSBC, to review in advance, and consider in
good faith the views of the other party in connection with, any proposed written
communication to any Governmental Entity in connection with the transactions
contemplated hereby, and (ii) provide counsel for the other party and counsel
for HSBC with copies of all filings made by such party, and all material
correspondence between such party (and its advisors) with any Governmental
Entity and any other information supplied by such party and such party’s
Affiliates to a Governmental Entity or received from such a Governmental Entity
in connection with the transactions contemplated hereby; provided, however, that
materials may be redacted (x) to remove references concerning the valuation of
the Transferred Business (or any aspect thereof), (y) as necessary to comply
with contractual arrangements, and (z) as necessary to address reasonable
privilege or confidentiality concerns (including with respect to the Retained
Businesses). Each party agrees that it will use reasonable best efforts to keep
the other party and HSBC fully informed with respect to all applications and
developments related thereto and, where reasonably practicable under the
circumstances, give the other party reasonable advance notice of, and whenever
appropriate, invite the other party and HSBC (and give due consideration in good
faith to any reasonable request of the other party) to participate in, any

 

44



--------------------------------------------------------------------------------

meetings or discussions held with any Governmental Entity; provided that such
participation is not objected to by such Governmental Entity. The parties
further covenant and agree to mutually identify the most expedient method of
effecting, as promptly as practicable, the legal transfer of all of the
Purchased Assets and the Assumed Liabilities to Purchaser, and each party
further covenants and agrees to use its reasonable best efforts to so effectuate
such transfer. The parties further covenant and agree not to extend any waiting
period associated with any Regulatory Approval or enter into any agreement with
any Governmental Entity not to consummate the transactions contemplated by this
Agreement, except with the prior written consent of the other party hereto and
HSBC.

(d) The parties further covenant and agree that (i) with respect to any
threatened or pending preliminary or permanent injunction or other order, decree
or ruling or statute, rule, regulation or executive order that would adversely
affect the ability of the parties hereto to consummate the transactions
contemplated hereby, to use their respective best efforts to prevent the entry,
enactment or promulgation thereof, as the case may be, and (ii) in the event
that any action, suit, proceeding or investigation is commenced after the date
hereof challenging any of the parties’ rights to consummate the transactions
contemplated by this Agreement, the parties shall use their best efforts, and
take all actions necessary and appropriate, to contest such action, suit,
proceeding or investigation.

(e) Promptly upon the execution of this Agreement and subject to Applicable Law,
Purchaser and Assignor will reasonably coordinate in good faith with each other
and HSBC in respect of any communications with parties whose consent is
required. Assignor and Purchaser, in consultation with each other and HSBC,
shall as promptly as practicable following the date hereof develop a
communications and action plan (which plan shall be designed to communicate
promptly and follow up with all such parties with respect to, and to obtain, all
such required consents), and shall keep each other and HSBC reasonably informed
regarding the progress and status of such efforts.

(f) Each party represents, warrants and agrees that any information furnished by
it for inclusion in any regulatory application will to its Knowledge be true and
complete in all material respects as of the date so furnished.

Section 7.3 Further Assurances. The parties agree that, from time to time,
whether before, on or after the Closing Date, each of them will execute and
deliver such further instruments of assignment and directions for conveyance and
transfer and take such other action as may be reasonably necessary to carry out
the purposes and intents of this Agreement.

Section 7.4 Notice of Changes. (a) Purchaser shall promptly advise Assignor and
HSBC, and Assignor shall promptly advise Purchaser and HSBC of (i) any change or
event that would or would be reasonably likely to cause or constitute a material
breach of any of Purchaser’s or Assignor’s, as applicable, representations,
warranties or covenants contained herein, or (ii) to the extent permitted by
Applicable Law and to the Knowledge of Purchaser or Assignor, as applicable, any
governmental complaints, any change or event, including investigations or
hearings (or communications indicating that the same may be contemplated) or the
institution or the threat of significant litigation, that would reasonably be
expected to prevent or materially delay the consummation of the transactions
contemplated hereby.

 

45



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, a party’s good-faith
failure to comply with its obligations under this Section 7.4 shall not provide
the other party hereto or any of such other party’s Affiliates with a right not
to effect the transactions contemplated by this Agreement, except, in each case,
to the extent that the underlying material breach of a representation, warranty
or covenant would independently provide such right.

Section 7.5 Confidentiality. Each party to this Agreement shall hold, and shall
cause its respective directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, except to the extent necessary to
discharge obligations pursuant to Section 7.2 or unless compelled to disclose by
judicial or administrative process or, based on the advice of its counsel, by
other requirements of Applicable Law or the applicable requirements of any
regulatory agency or relevant stock exchange, all non-public records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party or concerning HSBC (or,
if required under a contract with a third party, such third party) furnished to
it by such other party or by HSBC or its representatives pursuant to the
Confidentiality Agreement or otherwise in connection with the transactions
contemplated by this Agreement (except to the extent that such information can
be shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished),
and neither Assignor nor Purchaser shall release or disclose such Information to
any other person (other than HSBC), except its auditors, attorneys, financial
advisors, bankers, other consultants and advisors with a duty of confidentiality
and, to the extent permitted above, any Governmental Entity. To the extent
permitted by Applicable Law, each party will notify the other party and HSBC
promptly upon becoming aware that any of the Confidential Information has been
disclosed to or obtained by a third party (otherwise than as permitted by this
Section 7.5). The Confidentiality Agreement as between Assignor and Purchaser is
hereby terminated, it being understood, that the Confidentiality Agreement shall
continue in full force and effect as between Purchaser and HSBC.

Section 7.6 Publicity; Notices. Until the Closing Date, the parties hereto shall
coordinate with each other and with HSBC as soon as practicable in advance as to
(i) the form and content of any external communication, including any
communication intended for dissemination or to reach, or reasonably expected to
be disseminated or to reach, members of the public or Banking Center Customers
regarding the transactions contemplated by this Agreement and (ii) the form and
content of any communication from Purchaser to the Business Employees or
Affiliated Employees. Neither party shall disseminate any such communication
without adequate advance notice and the prior review of the other party and of
HSBC, which review shall not be unreasonably delayed, except that nothing
contained in this Agreement shall prevent the parties hereto from publishing any
press release or from making any and all public disclosures which it reasonably
determines to be legally required to comply with any applicable securities laws
or regulations or requests of governmental agencies or authorities; provided
that, to the extent possible under the circumstances, the party making such
disclosure consults with the other party and with HSBC, and considers in good
faith the views of the other party and of HSBC, before doing so.

 

46



--------------------------------------------------------------------------------

Section 7.7 Restricted Assignments. Notwithstanding anything in this Agreement
to the contrary, this Agreement shall not constitute an agreement to assign any
Purchased Asset, Assumed Agreement, Assumed Deposits or other Assumed Liability,
or any claim or right or any benefit arising thereunder or resulting therefrom
if an attempted assignment thereof, without the consent of a third party
thereto, would constitute a breach thereof or in any way affect the rights of an
HSBC Seller or its Subsidiaries thereunder or be contrary to Applicable Law. If
any such consent or approval is not obtained, Assignor will use commercially
reasonable efforts to cause the HSBC Seller to use its reasonable best efforts
(which shall not require Assignor or such HSBC Seller to pay any money or other
consideration to any Person or to initiate any claim or proceeding against any
Person) to secure an arrangement reasonably satisfactory to Purchaser ensuring
that Purchaser will receive the benefits under the agreement for which such
consent is being sought following the Closing; provided, however, that Assignor
shall have no obligation to obtain or to cause the HSBC Seller to obtain such
consent or approval or to provide or cause an HSBC Seller to provide such an
alternative arrangement other than the undertaking to use reasonable best
efforts to obtain or provide the same as set forth in this Section 7.7 and
Purchaser shall remain obligated to close the transactions contemplated herein,
subject to the other provisions hereof, and, shall have no remedy for failure of
Assignor or the HSBC Seller to obtain any such consent or approval or to provide
any such alternative arrangement.

Section 7.8 Transition Coordinators; Cooperation with Transition. Subject to
Applicable Law, from the date hereof until the earlier of the Closing Date and
the termination of this Agreement, Assignor will cooperate with Purchaser and
use commercially reasonable efforts to cause the HSBC Sellers to cooperate with
Purchaser to provide current information regarding material activities of the
Transferred Business, and Purchaser and Assignor shall cooperate with and assist
each other and HSBC in planning and implementing necessary and appropriate
policies and procedures in connection with the transition of the ownership of
the Transferred Business from the HSBC Sellers to Purchaser. In connection
therewith, Assignor and Purchaser shall each as promptly as practicable after
the execution of this Agreement designate certain of their respective employees
as “transition coordinators.”

Section 7.9 Non-Competition and Non-Solicitation. (a) Except as set forth in
Schedule 7.9(a), Assignor will not agree to an amendment to or waiver of
Section 7.9(a) of the Primary Purchase Agreement with respect to any of the
following counties in New York State without the written consent of Purchaser
insofar as any such amendment or waiver would adversely affect the Transferred
Business: Cayuga, Chemung, Tioga, Tomkins, Schuyler, Steuben, Seneca, Ontario,
Yates, Livingston, Wyoming, Genesee, Orleans, and Monroe.

(b) From the date hereof until the Closing Date, Purchaser and its Affiliates
shall not, directly or indirectly, solicit for employment (other than as
expressly permitted by this Agreement) or hire (i) any Business Employees and
Wealth Management Employees who are not hourly wage (non-exempt) employees,
(ii) any employees of the HSBC Sellers or their Affiliates who are or will be
engaged in the preparation for or implementation of any Conversion or the
transfer of any of the Transferred Business, Purchased Assets or Assumed
Liabilities, or who are or will be otherwise involved in providing services
under the Transition Services Agreement (iii) any employees of HSBC Mortgage
Corp. who are not otherwise identified on Schedule 7.9(b) and (iv) employees of
HSBC Sellers or their Affiliates as of the date hereof who become or who are
expected to become employees of Assignor before the Closing Date. For purposes
of monitoring Section 7.9(b)(i) and (ii), all individuals described in (i) and
(ii) are identified on a Schedule 7.9(b) previously delivered to Assignor thirty
(30) calendar days following the execution of the Primary Purchase Agreement and
which may be updated from time to time by HSBC Sellers.

 

47



--------------------------------------------------------------------------------

(c) During the period beginning on the Closing Date and ending on the first
(1st) anniversary of the Closing Date:

(1) Purchaser and its Affiliates shall not, directly or indirectly, solicit for
employment or hire any Retained Employee or any employees of Assignor; provided
that this Section 7.9(c)(1) shall not prohibit Purchaser or any of its
Affiliates from (i) engaging in solicitation by means of a general purpose
advertisement not specifically targeted at the Retained Employees or employees
of Assignor or hiring any Retained Employee or employee of Assignor as a result
of such general purpose advertisement or (ii) hiring any Retained Employee or
employees of Assignor who was terminated by any HSBC Seller or Assignor, as
applicable, after the Closing Date; and

(2) Assignor shall not, directly or indirectly, solicit for employment or hire
any Transferred Business Employee or employee of Purchaser; provided that this
Section 7.9(c)(2) shall not prohibit Assignor from (i) engaging in solicitation
by means of a general purpose advertisement not specifically targeted at the
Transferred Business Employees or employees of Purchaser or hiring any
Transferred Business Employee or employee of Purchaser as a result of such
general purpose advertisement or (ii) hiring any Transferred Business Employee
or employee of Purchaser who was terminated by Purchaser or any of its
Affiliates after the Closing Date.

(d) During the period beginning on the date hereof and ending on the first
(1st) anniversary of the Closing Date, Purchaser and its Affiliates shall not,
directly or indirectly, (i) use any information regarding the Retained
Businesses in their possession as a result of the transactions contemplated by
this Agreement, including as part of the books and records that are Purchased
Assets, to solicit or engage in other efforts directed to or targeted at any
customer or customers of the Retained Businesses or the Non-Assigned Transferred
Business with respect to providing Banking Related Services similar to those of
the Retained Businesses or the Non-Assigned Transferred Business or (ii) use
such information to take any other actions that are designed to induce any
customer of the Retained Businesses or the Non-Assigned Transferred Business to
transfer any portion of such customer’s Relationships with HSBC or Assignor, as
applicable, with respect to the Retained Businesses or the Non-Assigned
Transferred Business, as applicable, to a similar business of Purchaser or its
Affiliates; provided that nothing in this Section 7.9(d) shall be construed as
limiting the ability of Purchaser to (x) respond to unsolicited requests by
customers of the Retained Businesses or the Non-Assigned Transferred Business;
(y) service customers of the Retained Businesses or the Non-Assigned Transferred
Business who also, as of the date hereof, are customers of Purchaser or its
Affiliates; or (z) offer or continue to offer Banking Related Services that are
similar to the Retained Businesses or the Non-Assigned Transferred Business.

(b) Each of Purchaser and Assignor understands and acknowledges that (i) it
would be difficult to calculate damages to the applicable party and to HSBC from
any breach of the obligations of the other party under this Section 7.9,
(ii) injury to Purchaser, Assignor or the

 

48



--------------------------------------------------------------------------------

HSBC Sellers, as applicable, from any such breach would be irreparable and
impossible to measure and (iii) the remedy at law for any breach or threatened
breach of this Section 7.9 would therefore be an inadequate remedy and,
accordingly, Purchaser and Assignor (and HSBC as a third party beneficiary)
shall, in addition to all other available remedies (including, without
limitation, seeking such damages as either can show it has sustained by reason
of such breach and/or the exercise of all other rights either has under this
Agreement), be entitled to seek injunctive relief, specific performance and
other equitable remedies without the necessity of showing actual damages or
posting bond.

(c) Purchaser and Assignor understand and acknowledge that the restrictive
covenants and other agreements contained in this Section 7.9 are an essential
part of this Agreement and the transactions contemplated hereby and thereby. It
is the intention of the parties that, if any of the restrictions or covenants
contained herein are held to cover a geographic area or to be for a length of
time that is not permitted by Applicable Law, or is in way construed to be too
broad or to any extent invalid, such provision shall not be construed to be
null, void and of no effect, but to the extent that such provision would then be
valid or enforceable under Applicable Law, such provision shall be construed and
interpreted or reformed to provide for a restriction or covenant having the
maximum enforceable geographic area, time period and other provisions as shall
be valid and enforceable under Applicable Law.

(d) For the avoidance of doubt, none of the restrictions imposed by applicable
subsections of this Section 7.9 shall apply to any Person that is an Affiliate
of a party to this Agreement if such Person ceases to be an Affiliate of such
party.

(e) Purchaser shall take any commercially reasonable actions to cooperate and
facilitate Assignor’s ability to retain and/or continue to service Banking
Center Customers with regard to the Credit Card Accounts and Receivables
including Card Rewards and Enhancements.

Section 7.10 Distribution Agreements. Purchaser agrees to enter into (i) one or
more distribution agreements with HSBC and/or its applicable Affiliates, on
terms mutually agreeable to them, to allow the continued distribution by
Purchaser and its Affiliates and the continued servicing by HSBC and its
Affiliates of asset management and other investment products of HSBC and its
Affiliates currently held by wealth management customers of the Transferred
Business and (ii) such distribution or servicing arrangements, on terms mutually
agreeable to them, as would allow for the portability of third-party asset
management, annuity and other investment products currently held by wealth
management customers of the Transferred Business.

Section 7.11 Arrangements with Respect to Employee Pension Plans, IRAs and Keogh
Plans. On or before the Closing Date, Assignor will cause HSBC to cause notice
to be sent to each depositor of an Assumed Deposit held by HSBC or any of its
Subsidiaries in an IRA and each “employer” who established an Assumed Deposit
pursuant to a Keogh plan and each depositor that is an Employee Pension Plan,
regarding the resignation of HSBC as IRA custodian or Keogh plan or Employee
Pension Plan trustee, as applicable (as provided for in Section 7.12 of the
Primary Purchase Agreement). Such resignation shall be effective as of the date
that is thirty (30) days following the date of the notice or, if later, the
Closing Date. If a depositor of an

 

49



--------------------------------------------------------------------------------

Assumed Deposit held by HSBC in an IRA or an employer who established an Assumed
Deposit pursuant to a Keogh plan, Employee Pension Plan or other retirement plan
fails to appoint another trustee or custodian for such account within this
period, such depositor or employer will, to the extent permitted by Applicable
Law, be deemed to have appointed Purchaser as successor trustee or custodian for
the deposit account. Upon its appointment as successor trustee or custodian for
such accounts, as applicable, Purchaser shall perform the services and carry out
the duties and obligations required of it under the applicable plans, the Code
and Applicable Law. If, notwithstanding the foregoing, as of the Closing Date,
Purchaser shall be unable to retain deposit liabilities in respect of an
Employee Pension Plan, IRA, Keogh Plan or other retirement plan, such deposit
liabilities shall be considered “Excluded Deposits.”

Section 7.12 Updated Schedules. (a) On the fifth (5th) day prior to the Closing
Date anticipated by the parties, Assignor will or will cause HSBC to deliver to
Purchaser updated versions of the following schedules so that they are as of a
date no earlier than last day of the month preceding the Closing Date (such
date, the “Update Date”): Schedule 1.1(a) (Assumed Deposits), Schedule 1.1(c)(i)
(Business Employees), Schedule 1.1(c)(ii) (Affiliated Employees),
Schedule 1.1(h) (Purchased Overdrafts), Schedule 1.1(l) (Transferred Business
Banking Relationships), Schedule 1.1(m) (Transferred Wealth Management
Relationships), Schedule 2.1(a)(1) (Purchased Real Property), Schedule 2.1(a)(2)
(Real Property Leases), Schedule 2.1(a)(5)(i) (Purchased ATMs),
Schedule 2.1(a)(5)(ii) (ATM Real Property Leases), Schedule 2.1(a)(6) (Purchased
Loans), Schedule 2.1(a)(8) (CRA Assets), Schedule 2.1(a)(9) (Assumed Letters of
Credit). Purchaser acknowledges that the updated versions of the foregoing
Schedules shall be prepared using the same methodology and criteria used in
preparing the Schedules attached to this Agreement, subject to changes resulting
from updates to the household allocations of customers to branches by HSBC
consistent with the “householding” methodology and change in the householding
made by HSBC Sellers in the Department of Justice divestiture Banking Centers in
Buffalo.

(b) In connection with delivery of the Final Closing Statement Assignor shall
deliver to Purchaser updated versions of the following schedules, so that they
are as of the Closing Date (such schedules, collectively, the “Final
Schedules”): Schedule 1.1(a) (Assumed Deposits), Schedule 1.1(c)(i) (Business
Employees), Schedule 1.1(c)(ii) (Affiliated Employees), Schedule 1.1(h)
(Purchased Overdrafts), Schedule 1.1(l) (Transferred Business Banking
Relationships), Schedule 1.1(m) (Transferred Wealth Management Relationships),
Schedule 2.1(a)(1) (Purchased Real Property), Schedule 2.1(a)(2) (Real Property
Leases), Schedule 2.1(a)(5)(i) (Purchased ATMs), Schedule 2.1(a)(5)(ii) (ATM
Real Property Leases), Schedule 2.1(a)(6) (Purchased Loans), Schedule 2.1(a)(8)
(CRA Assets), Schedule 2.1(a)(9) (Assumed Letters of Credit). Purchaser
acknowledges that the updated versions of the foregoing Schedules shall be
prepared using the same methodology and criteria used in preparing the Schedules
attached to this Agreement, subject to changes resulting from updates to the
household allocations of customers to branches by HSBC consistent with the
“householding” methodology and change in the householding made by HSBC Sellers
in the Department of Justice divestiture Banking Centers in Buffalo.

 

50



--------------------------------------------------------------------------------

ARTICLE VIII

FURTHER AGREEMENTS

Section 8.1 Conduct of the Transferred Business Prior to the Closing. (a) From
the date hereof until the earlier of the Closing Date and the termination of
this Agreement, Assignor will use commercially reasonable efforts to cause the
HSBC Sellers, consistent with the other provisions of this Agreement: (i) to use
reasonable best efforts to, and cause their applicable Subsidiaries to use their
respective reasonable best efforts to, conduct the Transferred Business in the
ordinary course consistent with past practice and maintain, generally, their
existing relations and goodwill with Banking Center Customers and vendors and
suppliers to the Transferred Business; (ii) to use their ordinary course efforts
to, and cause their applicable Subsidiaries to use their respective ordinary
course efforts to, consistent with historical and customary past practices,
preserve in all material respects, and with respect to the Banking Centers, the
mix, type and aggregate amount of the Purchased Assets and Assumed Liabilities,
including the Assumed Deposits, provided that the agreements in this Section 8.1
and the agreement of the HSBC Sellers in Section 8.1 of the Primary Purchase
Agreement shall not be construed as any promise, representation or guarantee by
Assignor or the HSBC Sellers that such mix, type and amount will in fact be
maintained and may in fact be materially different as of the Closing Date, and
the occurrence of such event shall not, in and of itself, be considered a breach
of the obligations of Assignor or the HSBC Sellers’ obligations under this
Section 8.1(a) or Section 8.1 of the Primary Purchase Agreement; and (iii) to
continue to maintain the Banking Centers in accordance with its national pricing
strategy, except that HSBC may in its sole discretion adjust its rates and
pricing to respond to actions taken in the market by Assignor.

(b) From the date hereof until the earlier of the Closing Date and the
termination of this Agreement, Assignor will not agree to an amendment to
Section 8.1(b) of the Primary Purchase Agreement that would materially adversely
affect the Transferred Business, Purchased Assets or Assumed Liabilities, taken
as a whole.

Section 8.2 Real Property Leases and ATM Leases. (a) Assignor will use
commercially reasonable efforts to cause HSBC to use its reasonable best efforts
(which shall not require Assignor or HSBC to pay any money or other
consideration to any Person or to initiate any claim or proceeding against any
Person) to cause every landlord of a Real Property Lease or ATM Real Property
Lease, the consent of which is required under the terms of the applicable Real
Property Lease or ATM Real Property Lease to the assignment of such Real
Property Lease or ATM Real Property Lease to Purchaser, to execute in favor of
Purchaser a Landlord Consent.

(b) If, despite the efforts contemplated by Section 8.2(a), a Landlord Consent
to assignment of a Real Property Lease or ATM Real Property Lease cannot be
obtained, or cannot be obtained without the payment of an assignment fee or
similar lump sum or rent increase, Assignor shall cause HSBC, if permitted
without the consent of the landlord under the Real Property Lease or ATM Real
Property Lease, to sublease the Business Premises or ATM location to Purchaser
pursuant to a sublease agreement which shall be, to the extent permitted, for
the remainder of the existing term of the Real Property Lease or ATM Real
Property Lease, as applicable, and which shall provide for Purchaser to perform
all of the obligations of HSBC under such Real Property Lease or ATM Real
Property Lease and which otherwise shall contain mutually agreeable terms (a
“Sublease Agreement”).

 

51



--------------------------------------------------------------------------------

(c) Purchaser shall use its reasonable best efforts to cooperate with HSBC’s
attempts to obtain each Landlord Consent or its approval of a Sublease
Agreement, but shall not be obligated to pay any consideration or grant any
concession in connection therewith.

(d) Notwithstanding anything to the contrary contained in this Agreement, if
HSBC is unable to obtain for Purchaser the right to occupy a Business Premise,
whether pursuant to a Landlord Consent or a Sublease Agreement or otherwise,
Purchaser shall not be entitled to terminate this Agreement and Purchaser shall
remain obligated to perform all of its obligations hereunder, including, without
limitation, the assumption of the Assumed Deposits without any reduction or
adjustment to the consideration to be paid by Purchaser as provided in this
Agreement.

Section 8.3 UCC-1 Assignment and Other Documents. (a) Assignor will use
commercially reasonable efforts to cause HSBC to use its reasonable best efforts
to deliver to Purchaser at the Closing all signed UCC-1 financing statements and
UCC-3 assignments of financing statements, endorsed notes, participations,
assignments of mortgages in recordable form and all other documentation
necessary to effect the assignment of the Purchased Loans (including all related
collateral) and the Assumed Letters of Credit to Purchaser. The out-of-pocket
costs and expenses of preparing and filing any such documentation that are
allocated to Assignor under Section 8.3 of the Primary Purchase Agreement shall
be split equally between Assignor and Purchaser.

(b) Purchaser acknowledges HSBC’s agreement in Section 8.3(b) of the Primary
Purchase Agreement.

Section 8.4 Letters of Credit. In the event that any Assumed Letter of Credit
cannot be assigned to Purchaser, on the Closing Date, Purchaser agrees to enter
into a participation agreement with HSBC in customary form reasonably
satisfactory to Purchaser and HSBC pursuant to which Purchaser shall acquire and
assume all of HSBC’s rights and obligations under such Assumed Letters of Credit
and become entitled to all reimbursements thereunder.

Section 8.5 Form of Transfer. Assignor and Purchaser may by mutual written
agreement at any time, with the consent of HSBC, change the method of
transferring the Transferred Business from HSBC to Purchaser in order to
achieve, in a more efficient manner, the business, financial accounting,
regulatory and tax objectives of Assignor and Purchaser in connection with the
transactions contemplated by this Agreement; provided, however, no such change
shall alter or change the amount of consideration to be paid by Purchaser as
provided in this Agreement.

Section 8.6 Conversion Plan, Data Processing and Related Matters

(a) The parties hereto agree to cooperate with each other and with HSBC to
employ their reasonable best efforts to plan, execute and complete the
Conversion in an orderly and efficient manner pursuant to the Conversion Plan.
As promptly as practicable after the date

 

52



--------------------------------------------------------------------------------

hereof, Purchaser and Assignor shall each appoint qualified staff members to act
as project managers for the Conversion (each, a “Conversion Project Manager”).
Such Conversion Project Managers shall act as the principal contacts between the
parties and with HSBC representatives on matters relating to the Conversion, and
shall coordinate the assignment of personnel as required and generally
facilitate the planning, execution and completion of the Conversion pursuant to
the Conversion Plan. In addition to any conversion of the data and systems files
as part of the Conversion pursuant to the Conversion Plan, the parties shall
reasonably cooperate with each other and with HSBC in performing such tasks as
may be outlined in the Conversion Plan (as defined below), including the
collection and input of relevant data, development of new operating procedures
and design of forms, in each case, as mutually agreed by the parties.

(b) Purchaser and Assignor shall each bear all out-of-pocket costs and expenses
associated with their respective area of responsibility as defined in the
Conversion Plan, including costs and expenses incurred in converting, moving,
storing, archiving, adapting or otherwise transferring or facilitating the
transfer of any data, information, securities, records, files and systems from
the systems and facilities of the HSBC Sellers and their respective Affiliates
to the systems and facilities of Purchaser and its Affiliates (including costs
with respect to computer programs, data processing, deconversion, data
extraction, third-party charges and filing fees) provided, however, that,
notwithstanding anything to the contrary in this Section 8.6 or otherwise in
this Agreement, Purchaser shall not be liable hereunder for any termination
fees, penalties or other break costs incurred by the HSBC Sellers or any of
their respective Subsidiaries as a result of the Conversion. Purchaser and
Assignor each agrees to promptly reimburse the other in accordance with the
Conversion Plan. The agreement of the parties in this Section 8.6(b) does not
alter the agreement of Assignor in Section 8.6(b) of the Primary Purchase
Agreement.

(c) In connection with the conversion activities described in subsections
(a) and (b) immediately above, and subject to Applicable Law and Exhibit A, it
is further agreed that:

(1) Purchaser will review, subject to Section 7.1, current operations of the
Transferred Business and Purchaser and Assignor shall cooperate with each other
and with HSBC and use their reasonable best efforts to develop a mutually
agreeable written plan within forty-five (45) days of the date hereof (as it may
be amended from time to time, the “Conversion Plan”), which Conversion Plan
shall (i) set forth the plan, procedures, scheduling methodology, resources and
expenditures required to fully effect the Conversion by the end of the weekend
immediately after the Closing Date (or such other date as may be agreed by the
parties), (ii) include interim target dates for the completion of integral items
to the Conversion; (iii) provide that conversion items integral to the operation
of the Transferred Business shall have the earliest target completion dates in
the Conversion Plan and (iv) specify the appropriate procedures to allocate the
Primary Purchased Assets and Primary Assumed Liabilities between Purchaser and
Assignor;

(2) as of the Closing Date, Assignor will use commercially reasonable efforts to
cause the HSBC Sellers to provide Purchaser with existing customer, account and
transaction data feeds related to the Transferred Business in order to allow
Purchaser to comply with applicable legal and contractual anti-money laundering
and privacy requirements on and after the Closing Date; and

 

53



--------------------------------------------------------------------------------

(3) Assignor will use commercially reasonable efforts to cause the HSBC Sellers
to cooperate in good faith with Purchaser to take all reasonably necessary
actions to facilitate the orderly transfer of the Transferred Wealth Management
Relationships to Purchaser on the Closing Date.

(d) The parties agree to cooperate with each other and with HSBC to schedule
arrangements for change in displays and advertisements at the Banking Centers
such that on the next Business Day following the Closing Date, no Signage shall
be displayed at the Banking Centers, either internally or externally. To the
extent that any Signage shall remain at a Banking Center, Purchaser shall use
its reasonable best efforts to remove such Signage prior to the next Business
Day following the Closing Date and to retain such Signage for later collection
by the HSBC Sellers.

(e) The parties agree to address certain transitional matters addressed in
Exhibit A in accordance with the provisions of Exhibit A and to coordinate with
HSBC with respect to those matters.

Section 8.7 HSBC Intellectual Property. (a) Except as specifically provided in
this Section 8.7, Purchaser acknowledges and agrees that none of Purchaser or
its Affiliates is purchasing, acquiring, receiving a license to or otherwise
obtaining any right, title or interest in, to or under any Intellectual Property
owned or licensed by the HSBC Sellers or any of their respective Affiliates,
including the HSBC Entity Names.

(b) Except as provided in this Section 8.7, as of and following the Closing,
Purchaser shall, and shall cause its Affiliates to, cease and discontinue
promptly after the Closing any and all uses of any and all Intellectual Property
owned or licensed by the HSBC Sellers or any of their respective Affiliates,
including any HSBC Entity Names. Except as provided in this Section 8.7,
Purchaser agrees that, as of and following the Closing, none of Purchaser nor
any of its Affiliates shall have any right, title or interest in, or any
authority or license to use or allow others to use in any manner whatsoever, any
Intellectual Property owned or licensed by the HSBC Sellers or their respective
Affiliates, and any such right, title, interest, authority, license or
sublicense or other arrangement relating thereto (whether written or oral)
existing prior to the Closing, shall automatically terminate simultaneously with
and effective as of the Closing. Notwithstanding the foregoing and only to the
extent that use of labeling, stationery, business forms, supplies, ATM cards,
debit cards, gift cards, checks, deposit slips and envelopes (but excluding any
advertising, marketing or other promotional materials) existing on the Business
Premises, in the inventory of Purchaser or any of its Affiliates or in the
possession of a Banking Center Customer, in each case, that bear an HSBC Entity
Name as of the Closing (the “Business Material”) cannot be commercially
reasonably avoided after the Closing by Purchaser and its Affiliates, Purchaser
and such Affiliates shall have, subject to the execution by Purchaser and such
Affiliates of the License Agreement, a limited, non-transferable,
non-sublicensable, royalty-free, non-exclusive right to use and deplete the
Business Materials for a thirty- (30) day period following the Closing Date
(such right, the “HSBC Seller Name License” and such period, the “Transitional
Period”); provided, however, that (i) none of Purchaser or any of its Affiliates
shall

 

54



--------------------------------------------------------------------------------

take any action that could reasonably be expected to impair the value of or
goodwill associated with the HSBC Entity Names, (ii) Purchaser and its
Affiliates shall use the Business Materials and make any use of the HSBC Entity
Names pursuant to this Section 8.7 in substantially the same forms, and for
substantially the same purposes, as an HSBC Seller is using such HSBC Entity
Names in connection with the operation and conduct of the Transferred Business
immediately prior to the Closing, but not including any advertising, marketing
or other promotional activities and (iii) Purchaser and its Affiliates shall use
their reasonable best efforts to minimize their respective use of the HSBC
Entity Names and shall cease using the HSBC Entity Names on such Business
Materials as set forth in the License Agreement and in any event within the
Transitional Period. For clarity, the foregoing activities during the
Transitional Period will be for wind-down purposes only, and none of Purchaser
or any of its Affiliates shall actively use the HSBC Entity Names in any
advertising, marketing or other promotional activities during the Transitional
Period.

(c) Purchaser, for itself and its Affiliates, acknowledges and agrees that,
(i) as between the parties hereto, the HSBC Sellers and their respective
Affiliates own or have the exclusive right to use any and all of the HSBC Entity
Names and, except as otherwise expressly provided in this Section 8.7, none of
Purchaser or any of its Affiliates shall, as of the Closing, have any rights in
or to the HSBC Entity Names, (ii) none of Purchaser or any of its Affiliates
shall contest the ownership or validity of any rights of the HSBC Sellers or any
of their respective Affiliates in or to the HSBC Entity Names, and (iii) none of
Purchaser or any of its Affiliates shall adopt, use, register or attempt to
register any of the HSBC Entity Names or instruct others to do so. Purchaser,
for itself and its Affiliates, agrees and shall ensure that any use of the HSBC
Entity Names as permitted in this Section 8.7 shall be only with respect to
goods and services of a level of quality equal to or greater than the quality of
goods and services with respect to which the HSBC Sellers and their respective
Affiliates used such HSBC Entity Names prior to the Closing. Purchaser, for
itself and its Affiliates, agrees that, after the Closing, none of Purchaser or
any of its Affiliates, will expressly, or willingly by implication, do business
as or represent themselves as any HSBC Seller or any Affiliate of the HSBC
Sellers and the personnel of Purchaser or any of its Affiliates shall not, and
shall have no authority to, as of the Closing, hold themselves out as officers,
employees or agents of the HSBC Sellers or any of their respective Affiliates.

(d) Purchaser, on behalf of itself and its Affiliates, agrees that Purchaser and
its Affiliates shall indemnify and hold harmless Assignor and the HSBC Sellers
and their respective Affiliates from and against all Damages that arise out of,
relate to or result from use of the HSBC Entity Names by Purchaser during the
Transitional Period.

Section 8.8 Wrong Pocket Assets. Unless otherwise specifically provided in
Exhibit A, if at any time or from time to time after the Closing Date, Assignor,
on the one hand, or Purchaser, on the other, shall receive or otherwise possess
any asset (including cash) that should belong to another Person pursuant to this
Agreement, Assignor or Purchaser agrees to promptly transfer, or cause to be
transferred, such asset to the Person so entitled thereto.

 

55



--------------------------------------------------------------------------------

Section 8.9 Environmental Matters. In the event that within forty-five days
(45) after the date of this Agreement Purchaser delivers to Assignor a written
notice that identifies environmental matters or conditions at the Purchased Real
Property that Purchaser believes constitute actual or potential violations of,
or Liabilities under, Environmental Laws (“Environmental Conditions”), then,
prior to the Closing, Purchaser and Assignor, together with their respective
consultants and counsel, shall cooperate in good faith to jointly develop a plan
to eliminate or remediate such Environmental Conditions after the Closing (a
“Remediation Plan”); provided, however, that (i) the Remediation Plan shall
provide that Purchaser shall have the sole right to direct and control all such
elimination or remediation activities, which, for clarity, shall not commence
until after the Closing Date, through contractors and consultants selected by
Purchaser in its sole discretion and (ii) if Purchaser and Assignor are unable
to agree on a Remediation Plan prior to the Closing, then Purchaser shall have
the sole right to develop the Remediation Plan. Each of Purchaser and Assignor
shall be solely responsible for its own costs and the costs of its consultants
and counsel in connection with the activities undertaken pursuant to this
Section 8.9, provided that Qualifying Remediation Costs shall be allocated
between Purchaser and Assignor as provided below. A cost will constitute a
“Qualifying Remediation Cost” only if the cost would reasonably be incurred, in
accordance with the Remediation Plan, to investigate or remediate an
Environmental Condition or to restore the Purchased Real Property following such
remediation. Each of Purchaser and Assignor agrees to fund fifty percent
(50%) of the first $200,000 of Qualifying Remediation Costs. In the event that
Qualifying Remediation Costs exceed $200,000 and are less than $500,000, then
Assignor shall fund seventy five percent (75%) of such Qualifying Remediation
Costs and Purchaser shall fund twenty five percent (25%) of such Qualifying
Remediation Costs (i.e., the costs in excess of $200,000 and less than
$500,000). In the event that Qualifying Remediation Costs exceed $500,000, then
Assignor shall fund ninety percent (90%) of such excess Qualifying Remediation
Costs and Purchaser shall fund ten percent (10%) of such excess Qualifying
Remediation Costs (i.e., the costs in excess of $500,000). In no event shall
Assignor be required to pay for Qualifying Remediation Costs in respect of the
Purchased Real Property in an aggregate amount that exceeds $1,000,000.

ARTICLE IX

EMPLOYMENT AND BENEFIT MATTERS

Section 9.1 Transferred Business Employees. (a) Offers of Employment. Subject to
Applicable Law, at least thirty (30) days (unless an earlier date is required by
Applicable Law) prior to the Closing Date and effective as of the Closing Date,
(i) Purchaser shall make, and shall use reasonable best efforts to cause to be
accepted, a Comparable Job Offer to all Business Employees and Wealth Management
Employees (excluding Retained Employees) and (ii) Purchaser shall make, and
shall use reasonable best efforts to cause to be accepted, a Comparable Job
Offer to all such Affiliated Employees (other than the Wealth Management
Employees) whom Purchaser reasonably determines, in good faith, are likely to
meet Purchaser’s reasonable employment qualifications in respect of Purchaser’s
business needs following the Closing Date both in terms of the transactions
contemplated by this Agreement and Purchaser’s internal business needs outside
the context of such transactions; provided, however, that the Purchaser shall
provide to Assignor, who shall provide to HSBC, within thirty (30) days
following the date of this Agreement, a list of such Affiliated Employees to
whom Purchaser shall make a Comparable Job Offer. Purchaser’s employment of the
Transferred Business Employees shall be deemed to commence at 11:59 p.m. on the
Closing Date, without regard to whether the Transferred Business Employee is
actively at work on the Closing Date in the case of an employee who on the
Closing Date is absent from work due to a vacation, jury duty, funeral leave or
personal day. Notwithstanding the foregoing, to the extent that a Business

 

56



--------------------------------------------------------------------------------

Employee or an Affiliated Employee who has accepted Purchaser’s offer is not
available to perform services on the Closing Date because on the Closing Date
such employee is on sick leave, short-term disability, workers compensation
leave, military leave, leave of absence under the Family Medical Leave Act or
other leave of absence approved by an HSBC Seller or one of its Affiliates
(other than a vacation, jury duty, funeral leave or personal day), he or she
shall remain an employee of the HSBC Sellers or one of their respective
Affiliates (except as otherwise required by Applicable Law); provided that
Purchaser shall hire such Business Employee or Affiliated Employee, if such
Business Employee of Affiliated Employee returns to work no later than the date
that is the earlier of the scheduled return date (including any approved
extensions thereto) and six (6) months from the date of commencement of such
leave, unless such Employee is entitled to reemployment under the Uniformed
Services Employment and Reemployment Act, in which case Purchaser shall not be
obligated hire such Employee unless the return date is no later than twelve
(12) months following the Closing Date, and, for purposes of this Agreement,
such Employee shall become a Transferred Business Employee as of the date active
employment with Purchaser commences and, to the extent applicable, references in
this Section 9.1 to the “Closing Date” shall relate to the date on which active
employment commences. Those Business Employees and Affiliated Employees who do
not accept Comparable Job Offer from Purchaser shall not be considered
Transferred Business Employees for any purpose of this Agreement. Each of the
Transferred Business Employees shall be provided by the Purchaser with an
aggregate annual amount of paid time-off under the plans of the Purchaser equal
to such Transferred Business Employee’s current aggregate annual amount of paid
time-off, which, for clarity, takes into account and grandfathers all service
with the HSBC Sellers and their Affiliates (including vacation time, personal
time and sick time); provided that the Purchaser may allocate such aggregate
annual amount of paid time-off in a manner consistent with the policies of the
Purchaser.

(b) Termination of Employment with the HSBC Sellers. As of the Closing Date, and
as provided for in the Primary Purchase Agreement, the Transferred Business
Employees shall cease active participation in each Employee Plan and shall have
a “separation from service” as that term is defined by Section 409A of the Code
and the regulations promulgated thereunder. As provided for in the Primary
Purchase Agreement, (i) the HSBC Sellers and their respective Affiliates shall
retain all assets and Liabilities for the Business Employees and the Affiliated
Employees, respectively, under the Employee Plans and (ii) the HSBC Sellers and
their respective Affiliates shall be liable for all eligible claims for benefits
under the Employee Plans. For purposes of this Agreement, the following claims
shall be deemed to be incurred as follows: (i) life, accidental death and
dismemberment, business travel accident, disability and workers compensation
insurance benefits, upon the event giving rise to such benefits; and
(ii) health, vision, dental and/or prescription drug benefits, on the date such
services, materials or supplies were provided. As provided for in Section 9.1(b)
of the Primary Purchase Agreement, prior to the Closing Date, the HSBC Sellers
shall request “good leaver” status from the Remuneration Committee of HSBC
Holdings plc with respect to any outstanding awards under the HSBC Holdings plc
Share Plan.

(c) Benefits Following the Closing Date. Effective as of the Closing Date,
Purchaser shall provide the Transferred Business Employees with the same
employee benefit plans and programs as those that are provided to similarly
situated employees of Purchaser (both by job classification or status and by
geographic location), provided that, notwithstanding the

 

57



--------------------------------------------------------------------------------

provisions of this Section 9.1(c) or the provisions of Section 9.1(a) (with
respect to Purchaser’s obligations to make Comparable Job Offers), Purchaser
shall not be required to provide benefits under any defined benefit pension plan
unless and until a defined benefit pension plan is offered to similarly situated
employees of Purchaser or, in the case of a defined benefit pension plan that is
closed to new participants, such closed plan is opened to additional
participants and generally available to similarly situated employees of
Purchaser. For purposes of determining (i) eligibility to participate in and
vesting under applicable employee benefit plans of Purchaser or its Affiliates
(other than under any employee stock ownership or option plan), (ii) the banking
privileges and perquisites applicable to the Transferred Business Employees,
(iii) retirement eligibility under any Purchaser plan providing for the grant of
equity awards, (iv) for benefit accrual purposes for paid time-off (including
vacation time, personal time and sick time) and, if applicable, severance
benefits and (v) the level of pay credits under a cash balance plan, in each
case, as applicable, each Transferred Business Employee shall be credited with
the years of service he or she has been credited with under any comparable
Employee Plans; provided that such service shall not be recognized for purposes
of (x) grandfathering and/or benefit accruals under any Purchaser defined
benefit retirement plan, (y) retiree medical benefits (but it shall be
recognized for access-only retiree medical, if applicable) or (z) any employee
stock ownership or option plan. Purchaser shall (i) deem satisfied any
preexisting conditions and waiting periods under the welfare benefit plans of
Purchaser that provide healthcare benefits in which the Transferred Business
Employees are eligible to participate to the same extent that such conditions
and waiting periods were satisfied under a comparable Employee Plan and
(y) subject to the HSBC Sellers providing Purchaser with the applicable
information with respect to each Transferred Business Employee in a form that
Purchaser determines is administratively feasible to take into account under its
plans, cause such plans to honor any expenses incurred by such Transferred
Business Employees and their eligible dependents under comparable Employee Plans
that are healthcare benefit plans during the portion of the calendar year in
which they become Transferred Business Employees for purposes of satisfying
applicable deductible, co-insurance, maximum out-of-pocket, and similar
expenses, to the same extent that such expenses were recognized under the
comparable Employee Plan. Purchaser shall not provide any payment or incentive
to any Transferred Business Employee to induce such employee to elect continued
participation in any healthcare benefit plan of the HSBC Sellers.

(d) Severance. (i) Termination of Transferred Business Employees Following the
Closing Date. Purchaser shall pay, or cause to be paid, severance and provide
benefits in accordance with the severance schedule set forth on
Schedule 9.1(d)(i)(A), to each Transferred Business Employee whose employment is
terminated by Purchaser or any Affiliate of Purchaser without “cause” (within
the meaning set forth on Schedule 9.1(d)(i)(B)) within twelve (12) months after
the Closing Date, subject to the execution, delivery and non-revocation of a
release of claims in favor of Purchaser, the HSBC Sellers and Assignor and the
respective Affiliates of Purchaser, the HSBC Sellers and Assignor.

(ii) Termination of Business Employees who do not become Transferred Business
Employees. With respect to Business Employees and Affiliated Employees who do
not become Transferred Business Employees for any reason (other than due to
having rejected a Comparable Job Offer), (A) Purchaser shall be responsible for
reimbursing the HSBC Sellers or their respective Affiliates, as applicable (or
reimbursing Assignor if Assignor has directly reimbursed the HSBC Sellers or
their Affiliates under the Primary

 

58



--------------------------------------------------------------------------------

Purchase Agreement), for any severance benefits but not greater than those
described on Schedule 9.1(d)(i)(A) to the extent a Business Employee or
Affiliated Employee rejects an offer of employment from Purchaser that was not a
Comparable Job Offer and (B) the HSBC Sellers and their respective Affiliates
shall retain and shall satisfy, as provided for in the Primary Purchase
Agreement, all severance benefits payable to any other Business Employees or
Affiliated Employees, respectively. Except as may otherwise be required by
Applicable Law, none of the HSBC Sellers, Assignor or Purchaser or any of their
respective Affiliates shall pay or provide severance benefits to any Business
Employee and Affiliated Employee who receives a Comparable Job Offer from
Purchaser and does not accept such offer. Nothing in this Section 9.1(d)(ii) is
intended to conflict with the provisions of Section 9.1(g), but in the event of
an inconsistency, Section 9.1(d)(ii) shall govern. Subject to Applicable Law,
the HSBC Sellers, their applicable Affiliates and Purchaser shall cooperate to
take commercially reasonable steps to reduce, to the extent possible, the
likelihood that severance benefits will be required to be paid to any Business
Employees or Affiliated Employees who do not become Transferred Business
Employees; provided, however, that, in no event, shall Purchaser, Assignor or
the HSBC Sellers be required to find alternative employment for such employees
at Purchaser, Assignor or the HSBC Sellers or one of their respective
Affiliates.

(e) Retirement Plans. Effective as of the Closing Date, to the extent permitted
by Applicable Law, and as provided for in Section 9.1(e) of the Primary Purchase
Agreement, the HSBC Sellers shall take action to provide that the account
balances and accrued benefits, as applicable, of all Transferred Business
Employees under the tax-qualified employee savings plan(s) (the “HSBC’s Savings
Plan”) and pension plan(s) that are sponsored by the HSBC Sellers or any of
their respective Affiliates in the United States in which the Transferred
Business Employees participated immediately prior to the Closing Date shall vest
in full. Purchaser shall take commercially reasonable action to permit
Purchaser’s tax-qualified employee savings plan(s) maintained in the United
States and in which Transferred Business Employees participate to accept
rollover contributions of “eligible rollover distributions” (within the meaning
of Section 402(c)(4) of the Code) for the benefit of participating Transferred
Business Employees.

(f) Annual Incentives. (i) In accordance with Section 9.1(f) of the Primary
Purchase Agreement, the HSBC Sellers shall be liable for the payment of all
formulaic incentive bonuses and annual discretionary bonuses to the Transferred
Business Employees with respect to the calendar year commencing on January 1,
2011 and ending on December 31, 2011. In addition, in accordance with
Section 9.1(f) of the Primary Purchase Agreement, the HSBC Sellers shall be
liable for the payment of any formulaic incentive bonuses, including monthly,
quarterly and semi-annual incentive bonuses, to the Transferred Business
Employees with respect to the period commencing on January 1, 2012 and ending on
the Closing Date. Purchaser acknowledges that such payments shall be made
consistent with past practice of the applicable HSBC Seller, notwithstanding
that Transferred Business Employees may not be employed by the HSBC Sellers or
any of their respective Affiliates at the time of payment.

(ii) Purchaser shall provide Transferred Business Employees an annual
discretionary bonus opportunity prorated for calendar year 2012, based upon the
number of days elapsed between the Closing Date and December 31, 2012 (with the
amount, if any, determined consistent with Purchaser’s internal methodology for
awarding annual discretionary bonuses). Purchaser acknowledges that HSBC shall
be responsible for and shall pay to the

 

59



--------------------------------------------------------------------------------

Transferred Business Employees a prorated portion of the annual discretionary
bonuses accrued for the Transferred Business Employees prior to the Closing
Date, calculated using accruals for performance year 2011, based upon the number
of days elapsed between January 1, 2012 and the Closing Date. For purposes of
clarity, and as provided for in Section 9.1(f) of the Primary Purchase
Agreement, the HSBC Sellers and their respective Affiliates shall retain all
liabilities for, and shall be responsible for the payment of, any formulaic
incentive bonus amounts payable to the Transferred Business Employees for
performance periods occurring prior to Closing Date under any formulaic
incentive plans maintained by the HSBC Sellers or their Affiliates (for example,
under any monthly, quarterly or commissions-based plans), and such formulaic
incentive plans shall not be taken into consideration when determining the
obligations of the Purchaser and the HSBC Sellers under this Section 9.1(f)(ii).

(g) WARN Act. The parties hereto agree to cooperate in good faith, including by
sharing information about terminations of employment in a timely manner, to
determine whether any notification may be required under the WARN Act as a
result of the transactions contemplated by this Agreement. Purchaser shall be
responsible for providing any notice (or pay in lieu of notice) required
pursuant to the WARN Act with respect to a layoff or plant closing involving
Transferred Business Employees that occurs on or after the Closing Date. Subject
to Section 9.1(d)(ii), and as provided for in Section 9.1(g) of the Primary
Purchase Agreement, the HSBC Sellers and their respective Affiliates shall be
responsible for providing any such notice (or pay in lieu of notice) with
respect to a layoff or plant closing occurring prior to, on or after the Closing
Date and involving Business Employees or Affiliated Employees, respectively who
do not become Transferred Business Employees.

(h) Employee Communications. Any communications by Purchaser with the Business
Employees and/or Affiliated Employees prior to the Closing Date shall be subject
to and in compliance with the terms of this Agreement. Written communications
from Purchaser to Business Employees and/or Affiliated Employees shall be
subject to prior review, comment and approval by the HSBC Sellers and their
respective Affiliates. Purchaser acknowledges that in Section 9.1(h) of the
Primary Purchase Agreement, the HSBC Sellers have agreed not to make any
promises or commitments to the Business Employees or Affiliated Employees with
respect to employment by Purchaser or the terms and conditions thereof.

(i) Banking Privileges. Purchaser agrees to provide the Transferred Business
Employees with the same banking privileges, if any, that Purchaser generally
provides to similarly situated employees of Purchaser (both by job
classification or status and by geographic location).

(j) No Third-Party Rights. No provision of this Section 9.1 shall create any
third-party beneficiary rights in any Business Employee or Affiliated Employee
(including any beneficiary or dependent thereof) nor is it intended to amend or
alter any benefit plan of Purchaser, the HSBC Sellers or any of their respective
Affiliates, or limit the ability of the Purchaser or its Affiliates to amend
their benefits plans in any respect at any time nor guarantee any Transferred
Business Employee the right to continued employment for any period or with any
Person.

 

60



--------------------------------------------------------------------------------

(k) Wage Reporting. Purchaser and Assignor agree to (and Assignor agrees to
cause the HSBC Sellers to) utilize the standard procedure set forth in Revenue
Procedure 2004-53 with respect to wage reporting.

(l) Sign-On Awards. Purchaser agrees to pay to each Transferred Business
Employee a one-time cash sign-on award payment in the amount of (i) $500 for
each Transferred Business Employee who is a full-time employee and (ii) $250 for
each Transferred Business Employee who is a part-time employee (the “Sign-On
Payment”). The Sign-On Payment shall be paid by the Purchaser to each
Transferred Business Employee as soon as reasonably practicable following the
Closing Date, but in no event later than 30 days following the Closing Date. The
Purchaser shall be liable for all costs associated with the payment of the
Sign-On Payments.

Section 9.2 Transferred Business Employees. Notwithstanding anything in
Section 9.1 to the contrary, Purchaser agrees to work together with HSBC and
reasonably to cooperate with HSBC (and as appropriate with Assignor) to delay
the separation from the HSBC Sellers and the start date with Purchaser for any
Transferred Business Employees who are necessary to assist the HSBC Sellers in
fulfilling their obligations under the Transition Services Agreement.

ARTICLE X

TAX MATTERS

Section 10.1 Tax Indemnification. (a) Purchaser shall pay or cause to be paid,
shall be liable for, and shall indemnify, defend and hold Assignor and the HSBC
Sellers and their respective Affiliates harmless from and against any and all
Taxes relating to the Transferred Business other than Excluded Taxes.

(b) Payment in full of any amount due from Purchaser or Assignor to the
appropriate party, including the HSBC Sellers, under this Section 10.1 shall be
made to the affected party in immediately available funds at least two
(2) Business Days before the date payment of the Taxes to which such payment
relates is due, or, if no Tax is payable, within fifteen (15) days after written
demand is made for such payment.

Section 10.2 Refunds, Credits and Carrybacks. (a) Purchaser acknowledges and
agrees that the HSBC Sellers shall be entitled to any refunds or credits of or
against any Excluded Taxes. Purchaser shall be entitled to any refunds or
credits of or against any Taxes relating to the Transferred Business, other than
refunds or credits of or against Excluded Taxes.

(b) Purchaser shall promptly forward, on behalf of Assignor, to the HSBC Sellers
or reimburse the HSBC Sellers for (or reimburse Assignor if Assignor has made
payments directly to the HSBC Sellers in respect of) any refunds or credits due
to the HSBC Sellers (pursuant to the terms of this Article X) after receipt
thereof, and Assignor will forward or will use commercially reasonable efforts
to cause the HSBC Sellers to promptly forward, on behalf of Assignor, to
Purchaser or reimburse Purchaser for any refunds or credits due Purchaser
(pursuant to the terms of this Article X) after receipt thereof.

 

61



--------------------------------------------------------------------------------

Section 10.3 Cooperation. Each party hereto shall, and shall cause its
Affiliates to, and Assignor shall use commercially reasonable efforts to cause
the HSBC Sellers to, provide such cooperation, documentation and information
relating to the Transferred Business as any of them, or the HSBC Sellers,
reasonably may request in: (i) filing any Tax Return, amended Tax Return or
claim for refund, (ii) determining a liability for Taxes or an indemnity
obligation under this Article X or a right to refund of Taxes, (iii) conducting
any audit, examination, contest, litigation or other proceeding by or against
any Taxing Authority, (iv) determining an allocation of Taxes between a
Pre-Closing Period and Post-Closing Period or (v) effecting any other tax
provision in this Agreement (including this Article X) or in the Primary
Purchase Agreement (including Article X thereof). Each party (or HSBC, as
provided for in Section 10.3 of the Primary Purchase Agreement) will retain all
Tax Returns, schedules and work papers, and all material records and other
documents relating to Taxes relating to the Transferred Business for Tax periods
ending on or prior to the Closing Date until the later of (x) the expiration of
the statute of limitations for the Tax periods to which the Tax Returns or other
documents relate or (y) eight (8) years following the due date (without
extension) for such Tax Returns. Thereafter, the party holding such Tax Returns
or other documents (or HSBC, as provided for in Section 10.3 of the Primary
Purchase Agreement) may dispose of them after offering the other party
reasonable notice and opportunity to take possession of such Tax Returns and
other documents at such other party’s own expense. Each party (or HSBC, to the
extent provided for in Section 10.3 of the Primary Purchase Agreement) shall
make its employees reasonably available on a mutually convenient basis at its
cost to provide explanation of any documents or information so provided.

Section 10.4 Contest Provisions. Each of Purchaser and Assignor shall, and
Assignor shall use commercially reasonable efforts to cause the HSBC Sellers to,
promptly notify the others, as applicable, in writing upon receipt of notice of
any pending or threatened audits or assessments with respect to Taxes for which
such other party (or such other party’s Affiliates) may be liable hereunder.
Assignor acknowledges and agrees that the HSBC Sellers shall be entitled to
participate at their expense in the defense of and, at its option, take control
of the complete defense of, any Tax audit or administrative or court proceeding
relating to Taxes for which it may be liable, and to employ counsel and other
advisors of its choice at its expense. Neither party may agree to settle any
claim for Taxes for which the other or the HSBC Sellers may be liable without
the prior written consent of such other party or the HSBC Sellers, as
applicable, which consent shall not be unreasonably withheld.

Section 10.5 Transfer Taxes. (a) Assignor and Purchaser acknowledge that all
Transfer Taxes that are payable or that arise as a result of the consummation of
the transactions contemplated by the Primary Purchase Agreement shall be paid in
accordance with the Primary Purchase Agreement. In order to effectuate the
provisions of this Section 10.5, Assignor and Purchaser agree that any Tax
Returns that must be filed in connection with such Transfer Taxes shall be
prepared and filed by the party primarily or customarily responsible under
Applicable Law for filing such Tax Returns, and such party will use its
reasonable best efforts to provide such Tax Returns to the other party (and
HSBC, as applicable under the Primary Purchase Agreement), at least ten
(10) Business Days prior to the date such Tax Returns are due to be filed. Such
Tax Returns shall be prepared consistent with the Allocation Statement pursuant
to Section 3.4(a). Purchaser and Assignor agree to cooperate in the timely
completion and filing of all such Tax Returns. Purchaser agrees to timely sign
and deliver any certificates or forms as

 

62



--------------------------------------------------------------------------------

may be necessary or appropriate to establish an exemption from (or otherwise
reduce) such Transfer Taxes. Purchaser agrees to timely file Tax Returns with
respect to such Transfer Taxes to the extent that the filing of such Tax Returns
is the responsibility of Purchaser under this Section 10.5. For the avoidance of
doubt, any Transfer Taxes resulting from any transfer after the Closing Date of
any Purchased Asset or Assumed Liability, or any other property owned after the
Closing Date by Purchaser or any of its Affiliates shall be borne by Purchaser
and any Tax Returns relating thereto shall be prepared and filed by Purchaser.
The parties, subject to the Primary Purchase Agreement with HSBC, shall attempt
in good faith to agree, on or prior to the Closing Date, on the fair market
value of the Business Premises to be transferred and shall prepare and file any
Tax Returns required to be filed by them (or either of them) with respect to
Transfer Taxes on a basis consistent with any such agreed valuation.

(b) The parties agree that each of them shall have the right to seek a refund of
any and all Transfer Taxes paid by it for which it is responsible pursuant to
this Section 10.5 at its own expense (subject to the last sentence of this
Section 10.5(b)). If so requested, the other party shall cooperate in good faith
with the party, seeking such refund and will cooperate with the HSBC Sellers
with respect to any refund the HSBC Sellers may seek under Section 10.5(a) of
the Primary Purchase Agreement. Any refund of Transfer Taxes (and any reasonable
out-of-pocket expenses incurred by the parties, in obtaining such refund,
provided, in the case of fees and disbursements paid to any accounting firm,
such expenses were incurred after providing reasonable advance notice to and
consulting in good faith with the other party) shall be shared between the
parties, in accordance with the portion of such Tax paid by each such party, and
any refund shall be shared with the HSBC Sellers to the extent the HSBC Sellers
are required to pay the Tax relating to the refund under the Primary Purchase
Agreement.

Section 10.6 Coordination. Notwithstanding anything in this Agreement to the
contrary, in the event there is a conflict between Article X and any provision
contained in any other article of this Agreement, Article X shall control.

Section 10.7 Tax Treatment of Payments. Assignor and Purchaser and their
respective Affiliates shall treat any and all payments under this Article X or
Article XIII as an adjustment to the consideration for Tax purposes unless they
are required to treat such payments otherwise by applicable Tax laws.

Section 10.8 Limitations and Survival. Notwithstanding anything in this
Agreement to the contrary, the indemnification provisions of Section 10.1 are
not subject to the limitations of Article XIII and shall survive the Closing
until the expiration of the applicable statutes of limitation.

Section 10.9 No Double Recovery. For the avoidance of doubt, neither Purchaser
nor Assignor shall be entitled to receive indemnification from the other in
respect of all or any portion of any Loss more than once, in each case, whether
proceeding under this Article X or Article XIII.

 

63



--------------------------------------------------------------------------------

ARTICLE XI

CLOSING CONDITIONS

Section 11.1 Conditions to Obligations of Each Party to Close. The respective
obligations of each party to effect the transactions contemplated by this
Agreement are subject to the satisfaction or, where legally permitted, waiver by
such party, prior to or at the Closing, of each of the following conditions:

(a) No statute, rule, regulation, executive order, decree, ruling, permanent
injunction or other permanent order shall have become effective (and final and
nonappealable) permanently restraining, enjoining or otherwise prohibiting or
making illegal the consummation of the transactions contemplated hereby.

(b) All Regulatory Approvals set forth on Schedule 11.1(b) (the “Required
Government Approvals”) shall have been obtained, and any applicable waiting
periods relating thereto shall have expired or been terminated early.

(c) The Primary Closing (as defined in the Primary Purchase Agreement) shall
have occurred.

(d) Assignor shall have received confirmation from HSBC that in HSBC’s
reasonable judgment this Agreement complies with Section 7.11 of the Primary
Purchase Agreement and with all conditions to Assignment in the Primary Purchase
Agreement.

Section 11.2 Conditions to Obligation of Assignor to Effect the Closing. The
obligation of Assignor to effect the transactions contemplated by this Agreement
is subject to the satisfaction or waiver (in the sole discretion of Assignor),
prior to or at the Closing, of each of the following conditions:

(a) All of the covenants and other agreements required by this Agreement to be
complied with and performed by Purchaser on or before the Closing Date shall
have been duly complied with and performed in all material respects.

(b) Each of the representations and warranties of Purchaser contained in
Article VI shall be true and correct as of the Closing Date as though made on
and as of the Closing Date, except (i) that those representations and warranties
which address matters only as of a particular date shall be true and correct as
of such particular date; and (ii) where the failure of such representations and
warranties in the aggregate to be so true and correct has not had, and would not
reasonably be expected to result in, a material adverse effect on Purchaser’s
ability to consummate the transactions contemplated by this Agreement
(disregarding for purposes of this clause (ii) any qualification in the text of
the relevant representation or warranty as to materiality, material adverse
effect or Knowledge).

(c) Assignor shall have received at the Closing a certificate dated the Closing
Date and validly executed on behalf of Purchaser by an appropriate officer
certifying that the conditions specified in Section 11.2(a) and Section 11.2(b)
have been satisfied.

 

64



--------------------------------------------------------------------------------

Section 11.3 Conditions to Obligation of Purchaser to Effect the Closing.
Purchaser’s obligation to effect the transactions contemplated by this Agreement
is subject to the satisfaction or waiver (in Purchaser’s sole discretion), prior
to or at the Closing, of each of the following conditions:

(a) All of the covenants and agreements required by this Agreement and the
Transition Services Agreement among Assignor, Purchaser and the HSBC Sellers to
be complied with and performed by Assignor and the HSBC Sellers on or before the
Closing Date, shall have been duly complied with and performed in all material
respects.

(b) Each of the representations and warranties of Assignor contained in
Article V shall be true and correct as of the Closing Date as though made on and
as of the Closing Date, except (i) that those representations and warranties
which address matters only as of a particular date shall be true and correct as
of such particular date; and (ii) where the failure of such representations and
warranties in the aggregate to be so true and correct has not had, and would not
reasonably be expected to result in, a Material Adverse Effect (disregarding for
purposes of this clause (ii) any qualification in the text of the relevant
representation or warranty as to materiality, Material Adverse Effect or
Knowledge).

(c) Purchaser shall have received at the Closing a certificate dated the Closing
Date and validly executed on behalf of Assignor by an appropriate officer of
Assignor certifying that the conditions specified in Section 11.3(a) and
Section 11.3(b), to the extent applicable to Assignor, have been satisfied.

(d) No event shall have occurred and no facts or conditions shall exist that
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect.

ARTICLE XII

TERMINATION

Section 12.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by mutual written consent of Purchaser and Assignor;

(b) by Purchaser or Assignor if (i) any Governmental Entity that must grant a
Required Government Approval has denied such Required Government Approval, and
such denial has become final and nonappealable or (ii) any Governmental Entity
of competent jurisdiction shall have issued a final nonappealable order
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement or the Primary Purchase Agreement, unless, in
either case, such denial of approval or issuance of such order arises out of, or
results from, a material breach by the party seeking to terminate this Agreement
of any representation, warranty, covenant or agreement of such party in this
Agreement;

(c) by Purchaser or by Assignor, if the Closing shall not have occurred on or
before the Outside Date; unless the failure of the Closing to occur by such date
arises out of, or results from, a material breach by the party seeking to
terminate this Agreement of any representation, warranty, covenant or agreement
of such party in this Agreement; and

 

65



--------------------------------------------------------------------------------

(d) (i) by Purchaser, if Assignor has breached any of its covenants or
agreements or any of its representations or warranties contained in this
Agreement, which breach, individually or in the aggregate, would cause the
conditions set forth in Section 11.3(a) or Section 11.3(b) to be not satisfied,
and such breach is not cured within forty-five (45) days following written
notice to Assignor or cannot, by its nature, be cured prior to the Outside Date;
provided that Purchaser is not then in material breach of any representation,
warranty, covenant or other agreement contained in this Agreement, or (ii) by
Assignor, if Purchaser has breached any of its covenants or agreements or any of
its representations or warranties contained in this Agreement, which breach,
individually or in the aggregate, would cause the conditions set forth in
Section 11.2(a) or Section 11.2(b) to not be satisfied, and such breach is not
cured within forty-five (45) days following written notice to Purchaser, or
cannot, by its nature, be cured prior to the Outside Date; provided that
Assignor is not then in material breach of any representation, warranty,
covenant or other agreement contained in this Agreement.

(e) In addition, this Agreement will automatically terminate upon termination of
the Primary Purchase Agreement pursuant to its terms.

Section 12.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 12.1, this Agreement shall forthwith become
void and have no effect, and none of Assignor, Purchaser, HSBC, any of their
respective Affiliates or any of the officers, directors or stockholders of any
of them shall have any liability of any nature whatsoever hereunder, or in
connection with the transactions contemplated hereby, except (i) the
confidentiality provisions of Section 7.5 shall survive any termination of this
Agreement, and (ii) notwithstanding anything to the contrary contained in this
Agreement, none of Purchaser or Assignor shall be relieved or released from any
liabilities or damages arising out of its willful breach of any provision of
this Agreement.

ARTICLE XIII

SURVIVAL; INDEMNIFICATION

Section 13.1 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive the Closing for the period
set forth in this Section 13.1. All representations and warranties contained in
this Agreement and all claims with respect thereto shall terminate on the later
of (a) the first (1st) anniversary of the Closing Date and (b) the date that is
eighteen (18) months after the Primary Closing Date, except that (i) the
representations and warranties contained in Sections 5.1, 5.2, 5.7, 6.1, 6.2 and
6.7 shall survive until the expiration of the applicable statute of limitations;
it being understood that in the event notice of any claim for indemnification
under this Article XIII has been given (within the meaning of Section 13.4)
within the applicable survival period, the representations and warranties that
are the subject of such indemnification claim shall survive with respect to such
claim until such time as such claim is finally resolved. The agreements and
covenants contained in this Agreement that by their terms contemplate
performance after the Closing Date shall survive the Closing in accordance with
their terms.

 

66



--------------------------------------------------------------------------------

Section 13.2 Indemnification by Assignor. (a) Assignor hereby agrees that from
and after the Closing it shall indemnify, defend and hold harmless Purchaser and
its respective Affiliates, and their respective directors, officers, employees
(other than the Transferred Business Employees), agents and their heirs,
successors and permitted assigns, each in their capacity as such (the “Purchaser
Indemnified Parties”) from, against and in respect of any damages, losses,
charges, Liabilities, claims, demands, actions, suits, proceedings, payments,
judgments, settlements, assessments, deficiencies, interest, penalties, and
costs and expenses (including removal costs, remediation costs, closure costs,
fines, penalties and expenses of investigation and ongoing monitoring,
reasonable attorneys’ fees, and reasonable out of pocket disbursements)
(collectively, “Losses”) imposed on, sustained, incurred or suffered by, or
asserted against, any of the Purchaser Indemnified Parties, whether in respect
of third-party claims, claims between the parties hereto, or otherwise, directly
or indirectly relating to, or arising out of:

(1) any breach of any representation or warranty made by Assignor under
Article V for the period such representation or warranty survives, it being
understood that for purposes of this Section 13.2 any qualifications in the text
of any such representation or warranty relating to materiality, Material Adverse
Effect, or Knowledge shall be disregarded for purposes of determining whether
such representation or warranty was breached or the amount of Losses;

(2) any breach of any covenant or agreement of Assignor contained in this
Agreement; or

(3) any of (i) the Excluded Liabilities, (ii) Liens that are not Permitted
Liens, (iii) the conduct of the Retained Business after the Closing Date or
(iv) the conduct of the Non-Assigned Transferred Business after the Closing.

(b) Assignor shall not be liable to the Purchaser Indemnified Parties for
(i) any Losses in respect of Section 13.2(a)(1) for any individual claim (or
group of directly related claims) less than twenty thousand dollars ($20,000)
(each a “de minimis loss”) or (ii) any Losses in respect of Section 13.2(a)(1)
unless the Losses therefrom exceed an aggregate amount (including all Losses
attributable to Assignor) equal to two hundred fifty thousand dollars
($250,000), and then only for Losses in excess of that amount and up to an
aggregate amount equal to twenty-five percent (25%) of the Purchaser Premium.

Section 13.3 Indemnification by Purchaser. (a) Purchaser hereby agrees that from
and after the Closing it shall indemnify, defend and hold harmless Assignor, any
of its Affiliates, and each of their respective directors, officers, agents and
their heirs, successors and permitted assigns, each in their capacity as such
(the “Assignor Indemnified Parties” and collectively, with the Purchaser
Indemnified Parties, the “Indemnified Parties”) from, against and in respect of
any Losses imposed on, sustained, incurred or suffered by, or asserted against,
any of the Assignor Indemnified Parties, whether in respect of third-party
claims, claims between the parties hereto, or otherwise, directly or indirectly
(including any Losses sustained by HSBC for which Assignor must indemnify HSBC
pursuant to the Primary Purchase Agreement), relating to, arising out of or
resulting from:

 

67



--------------------------------------------------------------------------------

(1) any breach of any representation or warranty made by Purchaser under
Article VI for the period such representation or warranty survives, it being
understood that for purposes of this Section 13.3 any qualifications in the text
of any such representation or warranty relating to materiality, material adverse
effect, or Knowledge shall be disregarded for purposes of determining whether
such representation or warranty was breached;

(2) any breach of a covenant or agreement of Purchaser contained in this
Agreement; and

(3) any of the Assumed Liabilities or the conduct of the Transferred Business
after the Closing Date.

(b) Purchaser shall not be liable to the Assignor Indemnified Parties for (i) a
de minimis loss in respect of Section 13.3(a)(1) or (ii) any Losses with respect
to the matters contained in Section 13.3(a)(1) unless the Losses therefrom
exceed an aggregate amount equal to two hundred fifty thousand dollars
($250,000), and then only for Losses in excess of that amount and up to an
aggregate amount equal to twenty-five percent (25%) of the Purchaser Premium.

Section 13.4 Third-Party Claim Indemnification Procedures. (a) In the event that
any written claim or demand for which an indemnifying party (an “Indemnifying
Party”) may have liability to any Indemnified Party hereunder, other than those
relating to Taxes (which are the exclusive subject of Article X), is asserted
against or sought to be collected from any Indemnified Party by a third party (a
“Third-Party Claim”), such Indemnified Party shall promptly, but in no event
more than ten (10) days following such Indemnified Party’s receipt of a
Third-Party Claim, notify the Indemnifying Party in writing of such Third-Party
Claim, the amount or the estimated amount of damages sought thereunder to the
extent then ascertainable (which estimate shall not be conclusive of the final
amount of such Third-Party Claim), any other remedy sought thereunder, any
relevant time constraints relating thereto and, to the extent practicable, any
other material details pertaining thereto (a “Claim Notice”); provided, however,
that the failure timely to give a Claim Notice shall affect the rights of an
Indemnified Party hereunder only to the extent that such failure has a material
prejudicial effect on the defenses or other rights available to the Indemnifying
Party with respect to such Third-Party Claim. The Indemnifying Party shall have
thirty (30) days (or such lesser number of days set forth in the Claim Notice as
may be required by court proceeding in the event of a litigated matter) after
receipt of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party that it desires to assume the defense of the Indemnified Party against
such Third-Party Claim.

(b) In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that it desires to defend the Indemnified Party against
a Third-Party Claim, the Indemnifying Party shall have the right to defend the
Indemnified Party by appropriate proceedings and shall have the sole power to
direct and control such defense at its expense. Once the Indemnifying Party has
duly assumed the defense of a Third-Party Claim, the Indemnified Party shall
have the right, but not the obligation, to participate in any such defense and
to employ separate counsel of its choosing. The Indemnified Party shall
participate in any such defense at its expense unless the Indemnifying Party and
the Indemnified Party are both named parties to the proceedings and the
Indemnified Party shall have reasonably concluded,

 

68



--------------------------------------------------------------------------------

based on the written advice of counsel, that representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
material interests between them. The Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, settle, compromise or offer to
settle or compromise any Third-Party Claim; provided, however, that no such
prior written consent of the Indemnified Party shall be required to any proposed
settlement that involves only the payment of money by the Indemnifying Party,
includes as an unconditional term thereof the granting by the person asserting
such claim or bringing such action of an unconditional release from liability to
all Indemnified Parties with respect to such claim and does not include any
admission of culpability.

(c) If the Indemnifying Party elects not to defend the Indemnified Party against
a Third-Party Claim, whether by not giving the Indemnified Party timely notice
of its desire to so defend or otherwise, the Indemnified Party shall have the
right but not the obligation to assume its own defense; it being understood that
the Indemnified Party’s right to indemnification for a Third-Party Claim shall
not be adversely affected by assuming the defense of such Third-Party Claim. The
Indemnified Party shall not settle a Third-Party Claim without the consent of
the Indemnifying Party and/or its respective insurer.

(d) The Indemnified Party and the Indemnifying Party shall cooperate in order to
ensure the proper and adequate defense of a Third-Party Claim, including by
providing access to each other’s relevant business records and other documents,
and employees.

(e) The Indemnified Party and the Indemnifying Party shall use reasonable best
efforts to avoid production of confidential information (consistent with
Applicable Law), and to cause all communications among employees, counsel and
others representing any party to a Third-Party Claim to be made so as to
preserve any applicable attorney-client or work-product privileges.

Section 13.5 Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement, no Person shall be liable under this Article XIII
for any consequential, punitive, special, incidental or indirect damages,
including lost profits, except to the extent awarded by a court of competent
jurisdiction in connection with a Third-Party Claim.

Section 13.6 Adjustments to Losses. (a) In calculating the amount of any Loss,
the proceeds actually received by the Indemnified Party or any of its Affiliates
under any insurance policy or pursuant to any claim, recovery, settlement or
payment by or against any other Person in each case relating to the Third-Party
Claim, net of any actual costs, expenses or premiums incurred in connection with
securing or obtaining such proceeds, shall be deducted. Without limiting the
generality or effect of any other provision hereof, each Indemnified Party and
Indemnifying Party shall duly execute upon request all instruments reasonably
necessary to evidence and perfect the subrogation and subordination rights
detailed herein, and otherwise cooperate in the prosecution of such claims.

(b) In calculating the amount of any Loss, there shall be deducted an amount
equal to any net Tax benefit actually realized (including the utilization of a
Tax loss or Tax credit carried forward) as a result of such Loss by the party
claiming such Loss, and there shall be added an amount equal to any actual net
Tax detriment resulting from such Loss.

 

69



--------------------------------------------------------------------------------

(c) Reimbursement. If an Indemnified Party recovers an amount from a third-party
in respect of a Loss that is the subject of indemnification hereunder after all
or a portion of such Loss has been paid by an Indemnifying Party pursuant to
this Article XIII, the Indemnified Party shall promptly remit to the
Indemnifying Party the excess (if any) of (i) the amount paid by the
Indemnifying Party in respect of such Loss, plus the amount received from the
third party in respect thereof, less (ii) the full amount of Loss.

Section 13.7 Payments. The Indemnifying Party shall pay all amounts payable
pursuant to this Article XIII, by wire transfer of immediately available funds,
promptly following receipt from an Indemnified Party of a bill, together with
all accompanying reasonably detailed back-up documentation, for a Loss that is
the subject of indemnification hereunder, unless the Indemnifying Party in good
faith disputes the Loss, in which event it shall so notify the Indemnified
Party. In any event, the Indemnifying Party shall pay to the Indemnified Party,
by wire transfer of immediately available funds, the amount of any Loss for
which it is liable hereunder no later than three (3) days following any final
determination of such Loss and the Indemnifying Party’s liability therefor. A
“final determination” shall exist when (i) the parties to the dispute have
reached an agreement in writing, (ii) a court of competent jurisdiction shall
have entered a final and non-appealable order or judgment, or (iii) an
arbitration or like panel shall have rendered a final non-appealable
determination with respect to disputes the parties have agreed to submit
thereto.

Section 13.8 Mitigation. Each Indemnified Party shall use its reasonable best
efforts to mitigate any indemnifiable Loss. In the event an Indemnified Party
fails to so mitigate an indemnifiable Loss, the Indemnifying Party shall have no
liability for any portion of such Loss that reasonably could have been avoided
had the Indemnified Person made such efforts.

Section 13.9 Survival of Indemnity. The obligation of Purchaser and Assignor to
indemnify under this Article XIII as to claims covered by Section 13.2(a)(1) and
Section 13.3(a)(1), as applicable, shall expire on the applicable expiration
date of the applicable representation or warranty, as provided in Section 13.1,
and shall not apply to any claims made after such date, except that the
obligation of Purchaser and Assignor to indemnify with respect to bona fide
claims for indemnity made in writing by Assignor Indemnified Parties and
Purchaser Indemnified Parties, as applicable, prior to such expiration shall
continue until final resolution of such claims.

Section 13.10 Remedies Exclusive. Except as otherwise specifically provided
herein or in the case of fraud or willful misconduct, the remedies provided in
this Article XIII shall be the exclusive remedies of the parties hereto from and
after the Closing in connection with any breach of a representation or warranty,
or non-performance, partial or total, of any covenant or agreement contained
herein except as to Taxes, as to which the provisions of Article X shall control
exclusively.

Section 13.11 No Indemnification by HSBC Sellers of Purchasers. It is understood
and agreed by Purchaser that no HSBC Seller shall have any obligation whatsoever
(including under Article X) to indemnify Purchaser for any matter whatsoever
arising in connection with, or arising after, Purchaser’s purchase and
assumption of the Transferred Business, including the Purchased Assets and the
Assumed Liabilities.

 

70



--------------------------------------------------------------------------------

Section 13.12 Purchaser’s Release of HSBC. Purchaser hereby releases the HSBC
Sellers and their respective Affiliates and waives any claims which Purchaser
may now or hereafter have against any HSBC Seller or any of their respective
Affiliates relating to the physical condition of the Purchased Real Property
from and after the Closing.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Entire Agreement; Amendment. All Exhibits (attached hereto and as
executed) and Schedules hereto shall be deemed to be incorporated into and made
part of this Agreement. This Agreement, together with the Exhibits and Schedules
hereto, the Settlement Procedures Agreement and the Transition Services
Agreement, contain the entire agreement and understanding among the parties with
respect to the subject matter hereof (and supersede any prior agreements,
arrangements or understandings among the parties with respect to the subject
matter hereof) and there are no agreements, representations, or warranties which
are not set forth herein. No provision of this Agreement may be amended or
waived except (i) by a writing signed by Assignor and Purchaser and (ii) with
the prior written consent of the HSBC Sellers (which consent shall not be
unreasonably withheld, delayed or conditioned); provided that no amendment to
this Agreement shall diminish the obligations or liabilities of Assignor or the
rights of the HSBC Sellers under the Primary Purchase Agreement or as third
party beneficiaries of this Agreement.

Section 14.2 Binding Effect; Assignment; Third-Party Beneficiaries. Except as
otherwise provided in this Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as expressly provided herein, this Agreement and all rights
hereunder may not be assigned by any party hereto except by prior written
consent of the other party hereto; provided that Purchaser may assign its right
to acquire any asset and/or the obligation to pay all or part of the
consideration and to assume any liability to any wholly owned Subsidiary without
the prior written consent of the other party hereto; provided, further, that
Purchaser agrees to guarantee the performance of any such wholly owned
Subsidiary. The parties intend that this Agreement shall not benefit or create
any right or cause of action in or on behalf of any Person other than the
parties hereto; provided that the HSBC Sellers are express third party
beneficiaries of this Agreement and shall have the right to enforce the
provisions of this Agreement against any party hereto to the same extent as if
they were a party to this Agreement but only to the extent the provisions sought
to be enforced by the HSBC Sellers do not enlarge their rights or expand the
obligations or liabilities of Assignor under the Primary Purchase Agreement;
provided that nothing in this Agreement shall diminish or offset Assignor’s
obligations to the HSBC Sellers with respect to the Transferred Business,
Purchased Assets or Assumed Liabilities.

Section 14.3 Specific Performance. The parties hereto acknowledge and agree that
(i) monetary damages could not adequately compensate any party hereto in the
event of a breach of this Agreement by any other party which results in the
failure of the transactions contemplated by this Agreement to be consummated by
the Outside Date; (ii) the non-breaching party would suffer irreparable harm in
the event of such a breach with such an effect; and (iii) the

 

71



--------------------------------------------------------------------------------

non-breaching party (or by the HSBC Sellers, as a third-party beneficiaries)
shall have, in addition to any other rights or remedies it may have at law or in
equity, specific performance and injunctive relief as a remedy for the
enforcement hereof. The parties agree to not seek, and agree to waive, any
requirement for the securing or posting of a bond in connection with a party
seeking or obtaining any relief pursuant to this Section 14.3.

Section 14.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
two or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. The
execution and delivery of this Agreement may be effected by facsimile or any
other electronic means such as “.pdf” or “.tiff” files.

Section 14.5 Notices. All notices, request, demands and other communications
required hereunder shall be in writing and shall be deemed to have been duly
given or made if delivered personally, sent by facsimile transmission or telex
confirmed in writing within two (2) Business Days, or sent by registered or
certified mail, postage prepaid, as follows:

If to Assignor addressed to:

Oliver H. Sommer

Executive Vice President, Corporate Development

First Niagara Financial Group, Inc.

726 Exchange Street, Suite 618

Buffalo, NY 14210

Facsimile: (716) 819-5157

with a copy to:

John Mineo

SVP, General Counsel & Corporate Secretary

First Niagara Financial Group, Inc.

726 Exchange Street, Suite 618

Buffalo, NY 14210

Facsimile: (716) 819-5158

with an additional copy to:

Michael Friedman, Esq.

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

Facsimile: (215) 981-4750

 

72



--------------------------------------------------------------------------------

and if to Purchaser addressed to:

Peter G. Humphrey

President and Chief Executive Officer

Five Star Bank

220 Liberty Street

Warsaw, NY 14569

Facsimile: (585) 786-1108

with a copy to:

John L. Rizzo

General Counsel

Five Star Bank

220 Liberty Street

Warsaw, NY 14569

Facsimile: (585) 786-1108

with an additional copy to:

James M. Jenkins, Esq.

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, NY 14604

Facsimile: (585) 232-6500

Any party may change the address or fax number to which such communications are
to be sent to it by giving written notice of change of address to the other
party in the manner provided above for giving notice.

Section 14.6 Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

Section 14.7 Expenses. Except as otherwise expressly set forth herein, all fees
and expenses payable in connection with the consummation of the transactions
contemplated by this Agreement shall be the sole liability of the party
incurring such expense.

Section 14.8 Deadlines. If the last day of the time period for the giving of any
notice or the taking of any action required under this Agreement falls on a
Saturday, Sunday or legal holiday or a date on which banks in the State of New
York are authorized by law to close, the time period for giving such notice or
taking such action shall be extended through the next Business Day following the
original expiration date of such.

 

73



--------------------------------------------------------------------------------

Section 14.9 Scope of Agreements. This Agreement shall not create any
partnership, joint venture or other similar arrangement between Assignor or any
of its Affiliates, on the one hand, and Purchaser or any of its Affiliates, on
the other hand.

Section 14.10 Delays or Omissions. Any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provision or condition of this Agreement shall be effective only
to the extent specifically set forth in writing. Notwithstanding any provision
set forth herein, no party hereto shall be required to take any action or
refrain from taking any action that would cause it to violate any Applicable
Law, statute, legal restriction, regulation, rule or order or any Governmental
Entity.

Section 14.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH, OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. NO PARTY TO THIS
AGREEMENT SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR
ANY OTHER LITIGATION PROCEDURE BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR
ANY RELATED INSTRUMENTS OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

Section 14.12 Governing Law; Consent to Jurisdiction. The execution,
interpretation, and performance of this Agreement shall be governed by the laws
of the State of New York without giving effect to any conflict of laws provision
or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any other jurisdiction other than the State
of New York. EACH PARTY HERETO, TO THE EXTENT IT MAY LAWFULLY DO SO, HEREBY
SUBMITS TO THE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK LOCATED IN THE
BOROUGH OF MANHATTAN IN NEW YORK CITY AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS
FROM WHICH AN APPEAL MAY BE TAKEN OR OTHER REVIEW SOUGHT FROM THE AFORESAID
COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
SUCH PARTY’S OBLIGATIONS UNDER OR WITH RESPECT TO THIS AGREEMENT OR ANY OF THE
AGREEMENTS, INSTRUMENTS OR DOCUMENTS CONTEMPLATED HEREBY AND EXPRESSLY WAIVES
ANY AND ALL OBJECTIONS IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS.

[Remainder of page left intentionally blank]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment,
Purchase and Assumption Agreement to be duly executed as an instrument under
seal by its officer thereunto duly authorized as of the date first above
written.

 

FIRST NIAGARA BANK, NATIONAL ASSOCIATION By:      

Name:

Title:

 

FIVE STAR BANK By:      

Name:

Title: